Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 16, 2015 (this “Agreement”; capitalized terms used herein without
definition having the meanings provided in Article I), is entered into among
SNYDER’S-LANCE, INC., a North Carolina corporation (the “Borrower”), each Lender
a party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

The Borrower, the Lenders and the Administrative Agent are parties to the
Original Credit Agreement.

 

The Borrower has entered into that certain Agreement and Plan of Merger and
Reorganization, dated as of October 27, 2015, among the Borrower, Shark
Acquisition Sub I, Inc., Shark Acquisition Sub II, LLC and Diamond Foods, Inc.
whereby the Borrower will acquire Diamond Foods, Inc. (the “Diamond
Acquisition”).

 

In order to consummate the Diamond Acquisition, the Borrower will be entering
into certain financing transactions, including without limitation, term loan
facilities, whereby the Borrower will incur certain indebtedness (the “Diamond
Acquisition Indebtedness”) in excess of what is permitted under the Original
Credit Agreement and will cause certain Subsidiaries to guarantee the Diamond
Acquisition Indebtedness.

 

The Borrower has requested that, pursuant to Section 11.01 of the Original
Credit Agreement, the Lenders agree to certain amendments to the Original Credit
Agreement as hereinafter set forth, including amendments (i) to permit, among
other things, the incurrence of the Acquisition Indebtedness and (ii) to cause
certain Subsidiaries to guarantee the Acquisition Indebtedness.

 

The Lenders party to this Agreement (the “Consenting Lenders”) are, on the terms
and conditions stated below, willing to grant such request and to amend the
Original Credit Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each party to this Agreement agrees, as
follows:

 

ARTICLE I
DEFINITIONS

 

1.01 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Agreement” is defined in the preamble.

 



“Agreement Effective Date” means the date on which the conditions precedent to
the effectiveness of this Agreement as specified in Article III herein have been
satisfied.

 

“Agreement Signing Date” means December 16, 2015.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” means the Original Credit Agreement, as amended by this
Agreement as the same may hereafter be further amended, amended and restated,
supplemented or otherwise modified.

 

“Lender” means each lender from time to time party to the Credit Agreement.

 

“Original Credit Agreement” means the Amended and Restated Credit Agreement
dated as of May 30, 2014, as amended by Amendment No. 1, dated as of June 24,
2014 and amended by Amendment No. 2, dated as of December 4, 2014, as further
amended, restated, supplemented or otherwise modified prior to the date hereof,
among the Borrower, the Lenders and the Administrative Agent.

 

“Transactions” means, collectively, consummation of the following transactions
(a) the Diamond Acquisition, (b) the Refinancing, (c) the repayment in full of
the Indebtedness under the Existing Snyder’s Notes (as defined in the New Credit
Agreement), (d) the term loans made under the New Credit Agreement, and (e) the
payment of fees, costs and expenses incurred in connection with the foregoing.

 

1.02 Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Credit Agreement.

 

1.03 Other Interpretive Provisions. The rules of construction in Sections 1.02
and 1.03 of the Credit Agreement shall be equally applicable to this Agreement.

 

ARTICLE II
AMENDMENTS

 

2.01 Amendments.

 

(a) Credit Agreement. Effective as of the Agreement Effective Date, and subject
to the terms and conditions set forth herein and in reliance upon
representations and warranties set forth herein, the Original Credit Agreement
is hereby amended such that, after giving effect to all such amendments, it
shall read in its entirety as attached hereto as Exhibit A, with all revisions
to the Original Credit Agreement reflected in Exhibit A in redlined format. The
amendments to the Original Credit Agreement are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Original Credit Agreement are intended to be affected hereby.

 

(b) Other Loan Documents. From and after the Agreement Effective Date, each
reference to the Original Credit Agreement in any Loan Document shall be a
reference to

2



the Original Credit Agreement, as amended by this Agreement, as the same may
hereafter be further amended, amended and restated, supplemented or otherwise
modified.

 

ARTICLE III
CONDITIONS PRECEDENT

 

3.01 Conditions to Agreement Signing Date. This Agreement is subject to the
provisions of Section 11.01 of the Credit Agreement, and the execution of this
Agreement by the Administrative Agent and each Consenting Lender shall be
subject to the satisfaction of the following conditions on or prior to the
Agreement Signing Date:

 

(a) Deliveries. The Administrative Agent shall have received all of the
following documents (in sufficient copies for each Consenting Lender), each such
document (unless otherwise specified) dated the Agreement Signing Date and, each
in form and substance satisfactory to the Administrative Agent:

 

(i) Agreement. Counterparts of this Agreement executed by the Borrower, the
Administrative Agent, and the Required Lenders;

 

(ii) Guaranty. Counterparts of the Guaranty executed by the Guarantors and the
Administrative Agent;

 

(iii) Resolutions; Incumbency; Good Standing.

 

(A) copies of the resolutions of the board of directors (or other governing
body) of the Borrower and each Guarantor authorizing the execution and delivery
of the Loan Documents (including this Agreement) to which the Borrower or such
Guarantor is a party and the consummation of the transactions contemplated
hereby, certified as of the Agreement Signing Date by the Secretary or an
Assistant Secretary of the Borrower and each Guarantor;

 

(B) a certificate of the Secretary or Assistant Secretary of the Borrower and
each Guarantor certifying the names and true signatures of the officers of the
Borrower authorized to execute and deliver the Loan Documents and Notices of
Borrowing to which such Person is a party and other documents in connection
herewith; and

 

(C) certificates as of a recent date of the good standing of each Loan Party
under the laws of the jurisdiction of incorporation, organization or formation
(or equivalent thereof), as applicable;

 

(iv) Organization Documents. The Organization Documents of the Borrower and each
Guarantor as in effect on the Agreement Signing Date, certified by the Secretary
or Assistant Secretary of the Borrower and each Guarantor as of the Agreement
Signing Date; and

3



(v) Legal Opinions. Customary opinions of counsel to each Loan Party (other than
any Loan Party formed or organized in the State of Wisconsin), in form and
substance satisfactory to the Administrative Agent and the Lenders (which such
opinions shall expressly permit reliance by successors and permitted assigns of
the Administrative Agent and the Lenders).

 

3.02 Conditions of Effectiveness. This Agreement is subject to the provisions of
Section 11.01 of the Credit Agreement, and shall become effective, when, and
only when, each of the conditions set forth in Section 3.01 hereof and each of
the following conditions shall have been satisfied:

 

(a) Deliveries. The Administrative Agent shall have received all of the
following documents (in sufficient copies for each Consenting Lender), each such
document (unless otherwise specified) dated the Agreement Effective Date and,
each in form and substance satisfactory to the Administrative Agent:

 

(i) Solvency Certificate. A certificate signed by the Chief Financial Officer of
the Borrower certifying that the Borrower and its Subsidiaries, taken as a whole
(after giving effect to the Transactions and all Indebtedness contemplated
hereby (including, without limitation, the Loans to be made on the Agreement
Effective Date)), are Solvent, substantially in the form of Exhibit G to the
Credit Agreement;

 

(ii) Officer’s Certificate. A certificate executed by a Responsible Officer of
the Borrower and each Guarantor, dated as of the Agreement Effective Date,
stating that:

 

(A) the resolutions and Organization Documents delivered by the Loan Parties on
the Agreement Signing Date pursuant to Section 3.01 remain in full force and
effect on and as of the Agreement Effective Date without modification or
amendment in any respect except as attached to such certificate;

 

(B) the representations and warranties of the Loan Parties contained in Sections
6.01, 6.02, 6.04, 6.08, 6.13, 6.20 and 6.21 of the Credit Agreement are accurate
and complete in all respects on and as of such date, as though made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are accurate and
complete in all respects as of such earlier date;

 

(C) no Event of Default or Unmatured Event of Default exists or would result
from the effectiveness of this Agreement and the incurrence of all Indebtedness
contemplated hereby (including, without limitation, the Loans to be made on the
Agreement Effective Date); and

 

(D) since December 28, 2014, no event or condition has occurred or could
reasonably be expected to occur that, either individually

4



or in the aggregate, has resulted or could reasonably be expected to result in a
Material Adverse Effect; and

 

(iii) Legal Opinions. Customary opinions of local Wisconsin counsel to each Loan
Party formed or organized in the State of Wisconsin, in form and substance
satisfactory to the Administrative Agent and the Lenders (which such opinions
shall expressly permit reliance by successors and permitted assigns of the
Administrative Agent and the Lenders).

 

(iv) Notice. A Notice of Borrowing as required under Section 2.03 of the Credit
Agreement.

 

(b) Transactions.

 

(i) The Borrower shall have delivered to the Administrative Agent true and
complete copies of each instrument and agreement related to the Transactions to
which any Loan Party is a party, and any amendment, modification or supplement
to any thereof, including, without limitation, the Diamond Purchase Agreement
and each agreement related to the Diamond Acquisition, which shall be in full
force and effect;

 

(ii) Evidence that the Diamond Acquisition shall have been consummated
simultaneously (or substantially simultaneously or concurrently) with the
effectiveness of this Agreement in accordance with the terms described in the
Diamond Purchase Agreement; and

 

(iii) Evidence that the “Closing Date” as defined in the New Credit Agreement
and funding of the terms loans thereunder shall have occurred simultaneously (or
substantially simultaneously or concurrently) with the effectiveness of this
Agreement in accordance with the terms described in the New Credit Agreement.

 

(c) Costs and Expenses. The Administrative Agent shall have received payment for
the costs and expenses required to be reimbursed on or before the Agreement
Effective Date pursuant to Section 5.04 hereof.

 

(d) Consent Fee. The Administrative Agent shall have received, for the ratable
account of each Consenting Lender, a fee equal to 0.05% of such Lender’s
outstanding Commitments and outstanding Loans on the Agreement Effective Date.

 

Notwithstanding anything to the contrary herein, if all conditions set forth in
Sections 3.01 and 3.02 and the Agreement Effective Date have not occurred on or
prior to the “Outside Date” as defined in the Diamond Purchase Agreement), this
Agreement shall terminate.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender for itself
and each of its

5



Subsidiaries that on and as of the Agreement Effective Date after giving effect
to this Agreement:

 

4.01 Due Authorization; No Conflict. The execution and delivery by the Borrower
of this Agreement and the performance by the Borrower of this Agreement and the
Credit Agreement have been duly authorized by all necessary corporate or other
organizational action of the Borrower, and do not and will not: (a) contravene
the terms of the Borrower’s Organization Documents; (b) conflict with or result
in any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any document evidencing any material
Contractual Obligation to which the Borrower or any of its Subsidiaries is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or any of its Subsidiaries or any of its or
their property is subject; or (c) violate any Requirement of Law.

 

4.02 Enforceability. Each of this Agreement and the Credit Agreement constitute
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.03 Credit Agreement Representations. The representations and warranties of the
Borrower contained in Article VI of the Credit Agreement are true and correct in
all material respects (except, if such representation or warranty is qualified
by materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty is true and correct in all respects) on and as of the
Agreement Effective Date with the same effect as if made on and as of such
Agreement Effective Date (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct in all material respects (except, if such representation or warranty
is qualified by materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty is true and correct in all respects) as
of such earlier date).

 

4.04 No Default. No Event of Default or Unmatured Event of Default has occurred
and is continuing or resulted from the consummation of the transactions
contemplated by this Agreement.

 

ARTICLE V
MISCELLANEOUS

 

5.01 Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

5.02 Lender Consent. For purposes of determining compliance with the conditions
specified in Section 3.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender

6



unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Agreement Effective Date specifying its objection thereto.

 

5.03 Effect of Agreement. (a) The Credit Agreement, as specifically amended or
otherwise modified by this Agreement, is and shall continue to be in full force
and effect and is hereby in all respects ratified and confirmed.

 

(b) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

 

5.04 Costs and Expenses. On the Agreement Effective Date, the Borrower agrees to
pay all costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Agreement and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 11.04 of the Credit Agreement which are
invoiced to the Borrower on or prior to the Agreement Effective Date.

 

5.05 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

5.06 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

5.07 Certain Provisions. The provisions of Sections 11.14(b) and 11.15 of the
Credit Agreement are hereby incorporated by reference.

 

5.08 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED THAT THE PARTIES HERETO
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

[Signature Page Follows]

7



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:         SNYDER’S-LANCE, INC.           By  /s/ Rick D. Puckett   Name:
Rick D. Puckett   Title: Executive Vice President, Chief Financial Officer and
Chief Administrative Officer

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  BANK OF AMERICA, N.A., as the Administrative Agent           By /s/ Bridgett
J. Manduk Mowry   Name:  Bridgett J. Manduk Mowry   Title: Vice President      
    BANK OF AMERICA, N.A., as a Lender           By /s/ J. Casey Cosgrove    
Name:  J. Casey Cosgrove     Title: Director

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender           By /s/ Keith A.
Mummert     Name:  Keith A. Mummert     Title: Vice President

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  COBANK, ACB, as a Lender           By /s/ Natalya Rivkin     Name:  Natalya
Rivkin     Title: Vice President

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  BRANCH BANKING AND TRUST COMPANY, as a Lender           By /s/ Kenneth M.
Blackwell     Name:  Kenneth M. Blackwell     Title: Senior Vice President

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender           By /s/ Scott
Santa Cruz     Name:  Scott Santa Cruz     Title: Managing Director

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  CITIZENS BANK OF PENNSYLVANIA, as a Lender           By /s/ Edward A. Tosti  
  Name:  Edward A. Tosti     Title: Vice President

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  PNC BANK, NATIONAL ASSOCIATION, as a Lender           By /s/ Jessica Sidhom  
  Name:  Jessica Sidhom     Title: Senior Vice President, Corporate Banking

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  TD BANK, N.A., as a Lender           By /s/ Alan Garson     Name:  Alan Garson
    Title: Senior Vice President

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  AGFIRST FARM CREDIT BANK           By /s/ John Weathers     Name:  John
Weathers     Title: AVP

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  AMERICAN AGCREDIT, FLCA           By /s/ Bradley K. Leafgren     Name: 
Bradley K. Leafgren     Title: Vice President

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  FARM CREDIT EAST, ACA           By /s/ Scott Kenney     Name:  Scott Kenney  
  Title: Senior Vice President

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  FARM CREDIT WEST, FLCA           By /s/ Robert Stornetta     Name:  Robert
Stornetta     Title: Vice President

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



  NORTHWEST FARM CREDIT SERVICES, FLCA           By /s/ Jeremy A. Roewe    
Name:  Jeremy A. Roewe     Title: Vice President

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



Exhibit A

 

Amended and Restated Credit Agreement

 

Attached.

 

Amendment No. 3 to Amended and Restated Credit Agreement

 



[x1_c83303a002.jpg]

 

 

EXHIBIT A

 

Published CUSIP Number: 83355HAE9

Published Revolving Credit Facility CUSIP Number: 83355HAF6

Published Five-Year Term Loan Facility CUSIP Number: 83355HAG4

Published Ten-Year Term Loan Facility CUSIP Number: 83355HAH2

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 30, 2014, as amended by Amendment No. 1, dated as of June 24,
2014

Amendment No. 2, dated as of December 4, 2014, and Amendment No. 3, dated as of
December 16, 2015

 

among

 

[x1_c83303a003.jpg]

 

SNYDER’S-LANCE, INC., 

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Issuing Lender,

 

and

 

The Other Lenders Party Hereto

 

MANUFACTURERS AND TRADERS TRUST COMPANY, 

as Syndication Agent 

for the Revolving Credit Facility and Five-Year Term Loan Facility,

 

COBANK, ACB, 

as Syndication Agent 

for the Ten-Year Term Loan Facility,

 

branch banking and trust company  

and 

wells farGo bank, national association,

as Co-Documentation Agents,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and 

MANUFACTURERS AND TRADERS TRUST COMPANY, 

as Joint Lead Arrangers and Joint Bookrunners

for the Revolving Credit Facility and the Five-Year Term Loan Facility,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

COBANK, ACB,

as Joint Lead Arrangers and Joint Bookrunners

for the Ten-Year Term Loan Facility

 

 

 



[x1_c83303a004.jpg] [x1_c83303a005.jpg] [x1_c83303a006.jpg]

 



Table of Contents

 

      Page           ARTICLE I.   DEFINITIONS   1 1.01   Certain Defined Terms  
1 1.02   Other Interpretive Provisions   29 1.03   Accounting Principles   30
1.04   Accounting Adjustments   31 1.05   Letter of Credit Amounts   31 ARTICLE
II.   THE COMMITMENTS AND CREDIT EXTENSIONS   31 2.01   Borrowing of Revolving
Loans and Term Loans   31 2.02   Loan Accounts   32 2.03   Procedure for
Borrowings   32 2.04   Conversion and Continuation Elections for Borrowings   33
2.05   Voluntary Termination or Reduction of Revolving Loan Commitments   35
2.06   Optional Prepayments   35 2.07   Repayment of Loans   36 2.08   Interest
  36 2.09   Fees   37 2.10   Computation of Fees and Interest; Retroactive
Adjustments of Applicable Margins   38 2.11   Payments by the Borrower   38 2.12
  Payments by the Lenders to the Administrative Agent   40 2.13   Sharing of
Payments   40 2.14   Increase in Aggregate Revolving Loan Commitment   41 2.15  
Cash Collateral   42 2.16   Defaulting Lenders   44 ARTICLE III.   THE LETTERS
OF CREDIT   46 3.01   The Letter of Credit Subfacility   46 3.02   Issuance,
Amendment and Renewal of Letters of Credit   48 3.03   Risk Participations,
Drawings and Reimbursements   50 3.04   Repayment of Participations   52 3.05  
Role of the Issuing Lenders   52

-i-



Table of Contents 

(continued) 

 

      Page           3.06   Obligations Absolute   53 3.07   Letter of Credit
Fees   54 3.08   Applicability of ISP; Limitation of Liability Applicability of
ISP   55 3.09   Conflict with L/C Related Documents   55 ARTICLE IV.   TAXES,
YIELD PROTECTION AND ILLEGALITY   56 4.01   Taxes   56 4.02   Illegality   57
4.03   Increased Costs and Reduction of Return   58 4.04   Funding Losses   59
4.05   Inability to Determine Rates   59 4.06   Certificates of Lenders   60
4.07   Substitution of Lenders   60 4.08   Survival   61 ARTICLE V.   CONDITIONS
PRECEDENT   61 5.01   Conditions to Initial Credit Extensions   61 5.02  
Conditions to All Credit Extensions   63 ARTICLE VI.   REPRESENTATIONS AND
WARRANTIES   63 6.01   Corporate Existence and Power   63 6.02   Corporate
Authorization; No Contravention   64 6.03   Governmental Authorization   64 6.04
  Binding Effect   64 6.05   Litigation   64 6.06   No Default   65 6.07   ERISA
Compliance   65 6.08   Use of Proceeds; Margin Regulations   65 6.09   Title to
Properties   66 6.10   Taxes   66 6.11   Financial Condition   66 6.12  
Environmental Matters   66 6.13   Regulated Entities   67

-ii-



Table of Contents 

(continued)



 

      Page           6.14   No Burdensome Restrictions   67 6.15   Copyrights,
Patents, Trademarks and Licenses, etc   67 6.16   Subsidiaries   67 6.17  
Insurance   67 6.18   Swap Obligations   67 6.19   Full Disclosure   67 6.20  
OFAC   67 6.21   Anti-Corruption Laws   68 ARTICLE VII.   AFFIRMATIVE COVENANTS
  68 7.01   Financial Statements   68 7.02   Certificates; Other Information  
69 7.03   Notices   70 7.04   Preservation of Corporate Existence, Etc   71 7.05
  Maintenance of Property   71 7.06   Insurance   71 7.07   Payment of
Obligations   71 7.08   Compliance with Laws   71 7.09   Compliance with ERISA  
71 7.10   Inspection of Property and Books and Records   72 7.11   Environmental
Laws   72 7.12   Use of Proceeds   72 7.13   Additional Guarantors   72 7.14  
Anti-Corruption Laws   72 ARTICLE VIII.   NEGATIVE COVENANTS   73 8.01  
Financial Condition Covenants   73 8.02   Limitation on Liens   74 8.03  
Disposition of Assets   76 8.04   Consolidations and Mergers   77 8.05   Loans
and Investments   77 8.06   Limitation on Subsidiary Indebtedness   79

-iii-



Table of Contents 

(continued)



 

      Page           8.07   Transactions with Affiliates   79 8.08   Use of
Proceeds   79 8.09   [Reserved]   79 8.10   Restricted Payments   79 8.11  
ERISA   80 8.12   Change in Business   80 8.13   Accounting Changes   80 8.14  
Burdensome Agreements   80 8.15   Sanctions   81 8.16   Anti-Corruption Laws  
81 ARTICLE IX.   EVENTS OF DEFAULT   81 9.01   Event of Default   81 9.02  
Remedies   83 9.03   Rights Not Exclusive   84 ARTICLE X.   THE ADMINISTRATIVE
AGENT   84 10.01   Appointment and Authorization   84 10.02   Delegation of
Duties   85 10.03   Exculpatory Provisions   85 10.04   Reliance by the
Administrative Agent   86 10.05   Notice of Default   87 10.06   Credit Decision
  87 10.07   Agent in Individual Capacity   87 10.08   Successor Agent   88
10.09   Withholding Tax   89 10.10   Other Agents   91 10.11   Guaranty Matters
  91 ARTICLE XI.   MISCELLANEOUS   91 11.01   Amendments and Waivers   91 11.02
  Notices; Effectiveness; Electronic Communications   93 11.03   No Waiver;
Cumulative Remedies   95

-iv-



Table of Contents 

(continued)



 

      Page           11.04   Expenses; Indemnity; Damage Waiver   95 11.05  
Payments Set Aside   97 11.06   Successors and Assigns   97 11.07   Treatment of
Certain Information; Confidentiality   103 11.08   Survival of Representations
and Warranties   104 11.09   Set-off   105 11.10   Notification of Addresses,
Lending Offices, Etc   105 11.11   Counterparts; Integration; Effectiveness  
105 11.12   Severability   106 11.13   No Third Parties Benefited   106 11.14  
Governing Law and Jurisdiction   106 11.15   Waiver of Jury Trial   106 11.16  
No Advisory or Fiduciary Responsibility   107 11.17   Electronic Execution of
Assignments and Certain Other Documents   108 11.18   USA PATRIOT Act Notice  
108 11.19   Judgment   108 11.20   Entire Agreement   109 11.21   Restatement of
Existing Revolving Credit Agreement   109

-v-



SCHEDULES       Schedule 2.01 Commitments and Pro Rata Shares Schedule 2.07(a)
Amortization of Five-Year Term Loans Schedule 2.07(b) Amortization of Ten-Year
Term Loans Schedule 6.16 Subsidiaries of the Borrower Schedule 8.02 Permitted
Liens Schedule 11.02 Eurodollar and Domestic Lending Offices, Addresses for
Notices Schedule 11.06 Voting Participants     EXHIBITS       Exhibit A Form of
Notice of Borrowing Exhibit B Form of Notice of Conversion/Continuation Exhibit
C Form of Compliance Certificate Exhibit D Form of Assignment and Acceptance
Exhibit E-1 Form of Revolving Loan Note Exhibit E-2 Form of Five-Year Term Loan
Note Exhibit E-3 Form of Ten-Year Term Loan Note Exhibit F Form of Guaranty
Exhibit G Form of Solvency Certificate

-vi-



AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 30, 2014,
among SNYDER’S-LANCE, INC., a North Carolina corporation (the “Borrower”), the
several financial institutions from time to time party to this Agreement
(collectively the “Lenders”; individually each a “Lender”) and BANK OF AMERICA,
N.A., as letter of credit issuing lender and as administrative agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, Bank of America, N.A, as administrative agent and issuing
lender, and the lenders party thereto (the “Existing Lenders”) entered into that
certain Credit Agreement dated as of December 7, 2010 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Revolving Credit
Agreement”), pursuant to which the Existing Lenders have made available to the
Borrower a revolving credit facility with a letter of credit subfacility;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent (as hereinafter defined) amend and restate the Existing Revolving Credit
Agreement to, among other things, provide a five-year term loan facility and a
ten-year term loan facility, and the Lenders and the Administrative Agent are
willing to amend and restate the Existing Revolving Credit Agreement in its
entirety and each Issuing Lender (as hereinafter defined) is willing to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I. DEFINITIONS

 

1.01 Certain Defined Terms. The following terms have the following meanings:

 

“Acquired EBITDA” means, with respect to any Person or division (or similar
business unit) acquired by the Borrower in an Acquisition during any Computation
Period, the total of (a) the consolidated net income of such Person or division
(or similar business unit) for the period from the first day of such Computation
Period to the date of such acquisition, plus (b) to the extent deducted in
determining such consolidated net income (and without duplication), interest
expense (whether paid or accrued and including imputed interest expense in
respect of capital lease obligations), income taxes, depreciation and
amortization, plus (c) non-cash share based compensation expense and other
non-cash expenses, losses and charges (other than those representing a reserve
for or actual cash item in any future period) for such period, minus (d) to the
extent included in such consolidated net income, any income tax refunds and
minus (e) non-cash gains other than in the ordinary course of business, in each
case calculated on a basis consistent with the calculation of EBITDA and with
pro forma adjustments.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise

1



causing any Person to become a Subsidiary, or (c) a merger or consolidation or
amalgamation or any other combination with another Person (other than a Person
that is a Subsidiary) with the Borrower or pursuant to which such other Person
becomes a Subsidiary of the Borrower, provided that the Borrower is the
surviving entity or, in the case of an amalgamation, the resulting corporation
has provided an assumption agreement and all other assurances as the
Administrative Agent may reasonably require.

 

“Administrative Agent” means Bank of America in its capacity as agent for the
Lenders hereunder, and any successor thereto in such capacity arising under
Section 10.08.

 

“Administrative Agent’s Payment Office” means the address for payments set forth
on Schedule 11.02 or such other address as the Administrative Agent may from
time to time specify.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities or membership interests, by contract
or otherwise.

 

“Agent-Related Persons” means Bank of America and any successor to Bank of
America as Administrative Agent arising under Section 10.08 and any successor to
Bank of America as an Issuing Lender hereunder, together with its Related
Parties.

 

“Aggregate Revolving Loan Commitment” means at any time an amount equal to the
aggregate amount of the Revolving Loan Commitments of all Lenders. The initial
amount of the Aggregate Revolving Loan Commitment is $375,000,000.

 

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Amendment No. 3” means that certain Amendment No. 3 to Amended and Restated
Credit Agreement, dated as of December 16, 2015, among the Borrower, the Lenders
party thereto and the Administrative Agent.

 

“Amendment No. 3 Effective Date” means the Amendment Effective Date (as such
term is defined in Amendment No. 3).

 

“Amendment No. 3 Signing Date” means December 16, 2015.

 

“Applicable Law” means, with reference to any Person, all laws (foreign or
domestic), ordinances and treaties and all judgments, decrees, injunctions,
writs and orders of any court, arbitrator or Governmental Authority, and all
rules and regulations of any Governmental Authority applicable to such Person.

2



“Applicable Margin” means the applicable rate per annum set forth in the table
below opposite the applicable Total Net Debt to EBITDA Ratio:

 

    Applicable Margin
for Eurodollar Rate
Loans     Applicable Margin
for Base Rate
Loans       L/C
Fee
Rate Total Net Debt /
EBITDA Ratio   Revolving
Credit
Facility   Five-
Year
Term
Loan
Facility   Ten-
Year
Term
Loan
Facility   Revolving
Credit
Facility   Five-
Year
Term
Loan
Facility   Ten-
Year
Term
Loan
Facility    Less than or equal to 1.25 to 1   0.795%   0.875%   1.250%   0.000% 
 0.000%   0.375%   0.795% Greater than 1.25 to 1 but less than or equal to 1.50
to 1   0.900%   1.000%   1.375%   0.000%   0.000%   0.375%   0.900% Greater than
1.50 to 1 but less than or equal to 2.00 to 1   1.000%   1.125%   1.500% 
 0.000%   0.125%   0.500%   1.000% Greater than 2.00 to 1 but less than or equal
to 2.75 to 1   1.100%   1.250%   1.625%   0.100%   0.250%   0.625%   1.100%
Greater than 2.75 to 1 but less than or equal to 3.50 to 1   1.300%   1.500% 
 1.875%   0.300%   0.500%   0.875%   1.300% Greater than 3.50 to 1   1.450% 
 1.700%   2.075%   0.450%   0.700%   1.075%   1.450%



 

Initially, the Applicable Margin for the Eurodollar Rate Loans, the Base Rate
Loans, and the L/C Fee Rate shall be based on the Total Net Debt to EBITDA Ratio
shown in the closing certificate delivered by the Borrower pursuant to
subsection 5.01(e). The Applicable Margin shall be adjusted, to the extent
applicable, 46 days (or, in the case of the last fiscal quarter of any year, 101
days) after the end of each fiscal quarter (or, if earlier, 10 days following
delivery by the Borrower of the financial statements required by subsection
7.01(a) or 7.01(b), as applicable, and the related Compliance Certificate
required by subsection 7.02(a) for such fiscal quarter), based on the Total Net
Debt to EBITDA Ratio as of the last day of such fiscal quarter; it being
understood that if the Borrower fails to deliver the financial statements
required by subsection 7.01(a) or 7.01(b), as applicable, and the related
Compliance Certificate required by subsection 7.02(a) by the 46th day (or, if
applicable, the 101st day) after any fiscal quarter, Applicable Margin shall be
(a) 1.450% for the L/C Fee Rate, (b) 1.450% for Eurodollar Rate Loans and 0.450%
for Base Rate Loans under the Revolving Credit Facility, (c) 1.700% for
Eurodollar Rate Loans and 0.700% for Base Rate Loans under the Five-Year Term
Loan Facility and (d) 2.075% for Eurodollar Rate Loans and 1.075% for Base Rate
Loans under the Ten-Year Term Loan Facility, until such financial statements and
Compliance Certificate are delivered.

 

“Appropriate Lender” means, at any time, (a) with respect to any of the
Revolving Credit Facility, the Five-Year Term Loan Facility or the Ten-Year Term
Loan Facility, a Lender that has a Commitment with respect to such Senior Credit
Facility or holds a Revolving Loan, a Five-

3



Year Term Loan, a Ten-Year Term Loan, respectively, at such time and (b) with
respect to the L/C Commitment, (i) the Issuing Lenders and (ii) if any Letters
of Credit have been issued pursuant to Article III, the Revolving Loan Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by subsection 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, provided that all attorneys’ fees shall be
determined without regard to any statutory presumption based on the standard
hourly rates for such attorneys and the actual hours expended.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section 3.02.

 

“Bank of America” means Bank of America, N.A., and its successors.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurodollar Rate plus 1.00%. The “prime rate”
is a rate set by Bank of America based upon various factors, including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Revolving Loan Borrowing or a Term Loan Borrowing, as the
context may require.

4



“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close and, if the applicable Business Day
relates to any Eurodollar Rate Loan, means such a day that is also a London
Banking Day.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other relevant Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any bank or of any corporation
controlling a bank.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Revolving Loan Lenders, as collateral for the L/C Obligations or obligations
of the Revolving Loan Lenders to fund participations in respect of L/C
Obligations (if and when required pursuant to Section 2.15 or 9.02)), cash or
deposit account balances or, if the Administrative Agent and the applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable Issuing Lender.
Derivatives of such term shall have corresponding meanings and shall include the
proceeds of such cash collateral and other credit support.

 

“Cash Equivalent Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least “Prime-2”
(or the then equivalent grade) by Moody’s or at least “A-2” (or the then
equivalent grade) by S&P;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender that has a long-term debt rating
of at least A- by S&P or A3 by Moody’s; and

 

(d) money market funds at least 95% of the assets of which constitute Cash
Equivalent Investments of the kinds described in clauses (a) through (c) above.

 

“Change of Control” means any of the following events:

 

(a) any Person or group (within the meaning of Rule 13d-5 of the SEC under the
Securities Exchange Act of 1934 as in effect on the date hereof) (other than the
Warehime’s Stockholder Group) shall become the Beneficial Owner (as defined in
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934 as in effect on
the date

5



hereof) of 35% or more of the capital stock or other equity interests of the
Borrower the holders of which are entitled under ordinary circumstances
(irrespective of whether at the time the holders of such stock or other equity
interests shall have or might have voting power by reason of the happening of
any contingency) to vote for the election of the directors of the Borrower; or

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals, either (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election,
nomination, appointment or approval for consideration by the shareholders for
election to that board or equivalent governing body was approved by individuals
referred to in clause (i) above or (iii) whose election or nomination to that
board or other equivalent governing body was approved by individuals referred to
in clauses (i) and (ii) above.

 

“Class” means (a) when used with respect to Lenders, refers to whether such
Lenders are Lenders under the Revolving Credit Facility or Lenders holding a
portion of a Class of Term Loans, (b) when used with respect to Commitments,
refers to whether such Commitments are Revolving Loan Commitments or Commitments
with respect to a particular Class of Term Loans and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Loans under the Revolving Credit Facility, Five-Year Term
Loans or Ten-Year Term Loans (with the same economic terms and amortization
schedule).

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the U.S. Internal Revenue Code of 1986, and regulations promulgated
thereunder.

 

“Commitment” means as to each Lender, its Revolving Loan Commitment and Term
Loan Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Computation Period” means any period of four consecutive fiscal quarters ending
on the last day of a fiscal quarter.

 

“Contingent Obligation” means, as to any Person, without duplication, any direct
or indirect liability of such Person, whether or not contingent, with or without
recourse, (a) with respect to any Indebtedness, lease, dividend, letter of
credit or other obligation (the “primary obligations”) of another Person (the
“primary obligor”), including any obligation of such Person (i) to purchase,
repurchase or otherwise acquire such primary obligations or any security
therefor, (ii) to advance or provide funds for the payment or discharge of any
such primary obligation, or to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary

6



obligor to make payment of such primary obligation, or (iv) otherwise to assure
or hold harmless the holder of any such primary obligation against loss in
respect thereof (each a “Guaranty Obligation”); (b) with respect to any Surety
Instrument issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement of drawings or payments; or (c) in respect of
any Swap Contract. The amount of any Contingent Obligation shall (a) in the case
of Guaranty Obligations, be deemed equal to the lesser of (x) the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made, or (y) the maximum amount for which such Person may be
liable pursuant to the terms of the instrument embodying such Guaranty
Obligation or, if not stated or if indeterminable, the maximum reasonably
anticipated liability in respect thereof, and (b) in the case of other
Contingent Obligations, be equal to the maximum reasonably anticipated liability
in respect thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other document to which such Person is a party or by
which it or any of its property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Borrower (a) converts Loans of one Type to the other Type or (b) continues
Eurodollar Rate Loans for a new Interest Period.

 

“Credit Extension” means and includes (a) the making of any Loan hereunder and
(b) the Issuance of any Letter of Credit hereunder.

 

“Defaulting Lender” means, subject to subsection 2.16(b), any Lender that (a)
has failed to (i) fund any portion of its Loans or participations in L/C
Obligations required to be funded by it hereunder within two Business Days of
the date such Loans or participations were required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
applicable Issuing Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participations in Letters of
Credit) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or the applicable Issuing Lender in writing
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan or participation in L/C
Obligations hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged

7



with reorganization or liquidation of its business or assets including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above and the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
subsection 2.16(b)) as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the Issuing Lenders and each other Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Diamond Acquisition” means the Acquisition by the Borrower of all the issued
and outstanding securities of Diamond Foods, pursuant to the Diamond Purchase
Agreement.

 

“Diamond Companies” means Diamond Foods, Inc. and its subsidiaries.

 

“Diamond Foods” means Diamond Foods, Inc., a Delaware corporation.

 

“Diamond Purchase Agreement” means that certain Agreement and Plan of Merger and
Reorganization dated as of October 27, 2015 among the Borrower, Shark
Acquisition Sub I, Inc., Shark Acquisition Sub II, LLC and Diamond Foods, as in
effect on the Amendment No. 3 Signing Date.

 

“Disposed EBITDA” means, with respect to any Person or division (or similar
business unit) sold or otherwise disposed of by the Borrower during any
Computation Period, the total of (a) the consolidated net income of such Person
or division (or similar business unit) sold or otherwise disposed of by the
Borrower for the period from the first day of such Computation Period to the
date of such sale or other disposition, plus (b) to the extent deducted in
determining such consolidated net income (and without duplication), interest
expense (whether paid or accrued and including imputed interest expense in
respect of capital lease obligations), income taxes, depreciation and
amortization minus (c) to the extent included in such consolidated net income,
any income tax refunds, in each case calculated on a basis consistent with the
calculation of EBITDA and with pro forma adjustments.

 

“Dollar”, “dollar” and “$” each means lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

8



“EBIT” means, for any Computation Period, the Borrower’s consolidated net income
for such period, plus, to the extent deducted in determining such consolidated
net income, Interest Expense and income taxes, minus, to the extent included in
determining such earnings, any income tax refunds.

 

“EBITDA” means, without duplication, for any Computation Period, the
consolidated net income of the Borrower and its Subsidiaries for such period:

 

plus (a) to the extent deducted in determining such earnings, the sum of:

 

(i) Interest Expense, income taxes, depreciation and amortization of the
Borrower and its Subsidiaries for such period;

 

(ii) non-cash share based compensation expense and other non-cash expenses,
losses or charges (other than those representing a reserve for or actual cash
item in any future period) incurred by the Borrower and its Subsidiaries during
such period;

 

(iii) costs, fees, expenses or premiums paid by the Borrower or its Subsidiaries
during such period in connection with (A) the Diamond Acquisition or any
Acquisition occurring prior to the Amendment No. 3 Signing Date, (B) the
Refinancing, (C) any Acquisition permitted hereunder, (D) the Existing Credit
Agreement, (E) amendments, waivers or modifications of the Loan Documents or the
Existing Credit Agreement, or (F) any increase in value to the pre-acquisition
historical amounts of accounts receivables, inventories or any other current
assets (a “write-up”), in each case to the extent that such write-up is required
by GAAP and occurs as a result of an Acquisition;

 

(iv) any Acquired EBITDA;

 

(v) fees and expenses, including Restructuring Costs, incurred by the Borrower
or its Subsidiaries during such period in connection with any disposition giving
rise to Disposed EBITDA;

 

(vi) Integration Costs paid in cash by the Borrower and its Subsidiaries during
such period;

 

minus, (b) to the extent included in determining such earnings, the sum of:

 

(i) any income tax refunds of the Borrower and its Subsidiaries during such
period;

 

(ii) any Disposed EBITDA; and

 

(iii) non-recurring gains of the Borrower and its Subsidiaries increasing such
earnings in such period.

 

“Effective Amount” means, with respect to any outstanding L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
Issuances of Letters of Credit occurring on such date, any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid

9



drawings under any Letter of Credit or any reduction in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under subsection 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under subsection 11.06(b)(iii)).

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release of Hazardous Materials or
injury to the environment.

 

“Environmental Laws” means all federal, state, local or foreign laws, statutes,
rules, regulations, ordinances and codes, together with all administrative
orders, directed duties, licenses, restrictions, authorizations and permits of,
and agreements with, any Governmental Authorities, in each case relating to
environmental and human health matters.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations of the Borrower or any ERISA Affiliate that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization or is being terminated; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or notification of the
filing of an intent to terminate, the treatment of a Multiemployer Plan
amendment as a termination under Section 4014A of ERISA or the commencement of
proceedings by the PBGC to terminate a Multiemployer Plan; (e) notice of an
event or condition which would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) notice of the
determination, or with respect to a Multiemployer Plan, knowledge of a
determination that any Pension Plan or Multiemployer Plan is considered an at
risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(g) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate, but only if the event or condition described in clauses
(a) though(g) would reasonably be expected to result in a liability to the
Borrower or any ERISA Affiliate.

10



“Eurodollar Base Rate” means,

 

(a) for any Interest Period, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) (or a comparable or successor rate, which rate is
approved by the Administrative Agent), as published by Bloomberg (or other
commercially available source providing such quotations of such rate as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;

 

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

 

(c) if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent after consultation
with the Borrower.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate = Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage

 

“Eurodollar Rate Loan” means a Loan that bears interest based on the Eurodollar
Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events or circumstances specified in Section
9.01.

 

“Excluded Subsidiary” means any Domestic Subsidiary of the Borrower that is a
Wholly-Owned Subsidiary that does not guarantee the Obligations; provided that
all Excluded Subsidiaries, taken as a whole, do not at any time account for more
than either (x) 10% of the total assets (determined on a net book value basis)
of the Borrower and its Domestic Subsidiaries that are a Wholly-Owned
Subsidiaries taken as a whole or (y) 10% of the net revenue

11



(determined as of the end of the most recently ended four fiscal quarter period)
of the Borrower and its Domestic Subsidiaries that are a Wholly-Owned
Subsidiaries on a consolidated basis.

 

“Excluded Taxes” means any of the following taxes imposed on or with respect to
a Lender or the Administrative Agent or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent, (a) taxes imposed on or
measured by net income (however denominated), franchise taxes, and branch
profits taxes, in each case, (i) imposed as a result of the Administrative Agent
or such Lender being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.07) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.01, amounts with
respect to such taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) taxes attributable to such Recipient’s failure
to comply with Section 10.09 and (d) any U.S. federal withholding taxes imposed
under FATCA.

 

“Existing Revolving Credit Agreement” has the meaning specified in the recitals
to this Agreement.

 

“Existing Term Loan Credit Agreement” means the Term Loan Credit Agreement dated
as of September 26, 2012, among the Borrower, the lenders party thereto and Bank
of America, N.A., as administrative agent, amended by Amendment No. 1 dated
October 1, 2012.

 

“Facility Fee Rate” means the rate per annum set forth in the table below
opposite the applicable Total Net Debt to EBITDA Ratio:

 



Total Net Debt to EBITDA Ratio  Facility Fee Rate Less than or equal to 1.25 to
1  0.080% Greater than 1.25 to 1 but less than or equal to 1.50 to 1  0.100%
Greater than 1.50 to 1 but less than or equal to 2.00 to 1  0.125% Greater than
2.00 to 1 but less than or equal to 2.75 to 1  0.150% Greater than 2.75 to 1 but
less than or equal to 3.50 to 1  0.200% Greater than 3.50 to 1  0.250%

 

Initially, the Facility Fee Rate shall be based on the Total Net Debt to EBITDA
Ratio shown in the closing certificate delivered by the Borrower pursuant to
subsection 5.01(e). The Facility Fee Rate shall be adjusted, to the extent
applicable, 46 days (or, in the case of the last fiscal quarter of any year, 101
days) after the end of each fiscal quarter (or, if earlier, 10 days following
delivery by the Borrower of the financial statements required by subsection
7.01(a) or 7.01(b), as applicable, and the related Compliance Certificate
required by subsection 7.02(a) for

12



such fiscal quarter), based on the Total Net Debt to EBITDA Ratio as of the last
day of such fiscal quarter; it being understood that if the Borrower fails to
deliver the financial statements required by subsection 7.01(a) or 7.01(b), as
applicable, and the related Compliance Certificate required by subsection
7.02(a) by the 46th day (or, if applicable, the 101st day) after any fiscal
quarter, the Facility Fee Rate shall be 0.250% until such financial statements
and Compliance Certificate are delivered.

 

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided, however, that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

 

“Fee Letters” has the meaning specified in subsection 2.09(a).

 

“Five-Year Term Loan” has the meaning specified in subsection 2.01(b).

 

“Five-Year Term Loan Commitment” means, as to each Lender, its obligation to
make Five-Year Term Loans to the Borrower on the Closing Date pursuant to
subsection 2.01(b) in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption “Five-Year
Term Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Five-Year Term Loan Facility” means (a) prior to the Closing Date, the
Five-Year Term Loan Commitments and (b) on and after the Closing Date, the
five-year term loan facility provided in this Agreement in the aggregate
principal amount of the Five-Year Term Loans of all Lenders outstanding at such
time. The aggregate principal amount of the Five-Year Term Loan Facility as of
the Closing Date is $150,000,000.

13



“Five-Year Term Loan Facility Termination Date” means the earlier of (i) May 30,
2019 and (ii) the date of the prepayment of all Five-Year Term Loans; provided,
however that if such date is not a Business Day, the Five-Year Term Loan
Facility Termination Date shall be the preceding Business Day.

 

“Five-Year Term Loan Lender” means, as of any date of determination, a Lender
having a Five-Year Term Loan Commitment or holding a Five-Year Term Loan.

 

“Five-Year Term Loan Note” means a promissory note executed by the Borrower in
favor of a Lender evidencing the Five-Year Term Loans made by such Lender to the
Borrower, in substantially the form of Exhibit E-2.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Loan Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges (including
net income taxes and franchise taxes), and all liabilities with respect thereto,
imposed by any jurisdiction on account of amounts payable or paid pursuant to
Section 4.01.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any applicable nation or government, any state,
provincial or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

14



“Guarantor” means, collectively, all existing and future, direct and indirect,
Domestic Subsidiaries of the Borrower that are Wholly-Owned Subsidiaries (other
than any Excluded Subsidiary).

 

“Guaranty” means, the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.

 

“Guaranty Obligation” has the meaning specified in the definition of Contingent
Obligation.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in subsection 3.03(b).

 

“IBO Guaranty Obligation” means the Borrower’s guarantee of the loans made to
Independent Business Owners by third party financial institutions (that may or
may not also be Lenders under this Agreement) for the purchase of route
businesses or trucks.

 

“Impacted Loans” has the meaning specified in Section 4.05.

 

“Increase Effective Date” has the meaning specified in subsection 2.14(b).

 

“Incremental Agreement” means an agreement in form and substance reasonably
satisfactory to the Administrative Agent and executed by the Borrower, the
Administrative Agent and the applicable Incremental Revolving Loan Lenders to
effectuate an Incremental Loan Commitment in connection with Section 2.14.

 

“Incremental Loan Commitment” has the meaning specified in subsection 2.14(d).

 

“Incremental Revolving Loan Lenders” has the meaning specified in subsection
2.14(d).

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money; (b) all obligations issued, undertaken or
assumed by such Person as the deferred purchase price of property or services
(other than trade payables and similar current liabilities entered into in the
ordinary course of business on ordinary terms including Borrower credit card
debt); (c) all reimbursement or payment obligations of such Person with respect
to Surety Instruments; (d) all obligations of such Person evidenced by notes,
bonds, debentures or similar instruments; (e) all indebtedness of such Person
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (f) all obligations of such Person with respect to
capital leases which should be recorded on a balance sheet of such Person in
accordance with GAAP; (g) all indebtedness of the types referred to in clauses
(a) through (f) above secured by (or for which the holder of such indebtedness
has

15



an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, provided that the amount of any such Indebtedness shall be deemed
to be the lesser of the face principal amount thereof and the fair market value
of the property subject to such Lien; and (h) all Guaranty Obligations of such
Person in respect of indebtedness or obligations of others. For all purposes of
this Agreement, the Indebtedness of any Person shall include all Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer to the extent of such Person’s liability therefor; provided that
to the extent that any such indebtedness is expressly non-recourse to such
Person it shall not be included as Indebtedness.

 

“Indemnitee” has the meaning specified in subsection 11.04(b).

 

“Independent Auditor” has the meaning specified in subsection 7.01(a).

 

“Independent Business Owners” means any Persons that purchase a distribution
route(s) from a Subsidiary of the Borrower that is engaged in snack food
distribution, and then enter into a distribution agreement with such Subsidiary
for the purpose of defining the relationship of the parties.

 

“Information” has the meaning specified in Section 11.07.

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors or (b) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in each case undertaken under any
Applicable Law, including the Bankruptcy Code.

 

“Integration Costs” means, without duplication, those costs and expenses
composed of (i) severance, retention and compensation payments, (ii) employee
relocation expenses, (iii) moving and relocation costs and expenses for files,
equipment, inventory and other assets, (iv) payments made in connection with
consents obtained for the assignment of contracts, (v) lease and contract
termination payments, (vi) information system integration costs and (vii) other
payments associated with the closure of production facilities and the
termination of maintenance contracts, in each case, resulting from the
consummation of Acquisitions permitted hereunder; provided that the aggregate
amount of Integration Costs permitted to be added back to EBITDA for the life of
this Agreement shall not exceed (x) $60,000,000 for the period commencing on
October 27, 2015 and ending on the fifth anniversary of the “Closing Date” (as
such term is defined in the New Credit Agreement) (“Initial Period”) and (y) an
amount equal to the unused portion during the Initial Period plus $20,000,000
for the period commencing on the fifth anniversary of the “Closing Date” (as
such term is defined in the New Credit Agreement) and ending on May 30, 2024.

 

“Interest Coverage Ratio” means, for any Computation Period, the ratio of (a)
EBIT for such Computation Period, to (b) Interest Expense for such Computation
Period.

16



“Interest Expense” means for any period, the interest expense (whether paid or
accrued and including imputed interest expense in respect of capital lease
obligations) of the Borrower and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the
applicable Termination Date; provided that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, each three-month anniversary of the
first day of such Interest Period also shall be an Interest Payment Date; and,
(b) as to any Base Rate Loan, the last Business Day of each calendar quarter and
the applicable Termination Date.

 

“Interest Period” means, as to any Eurodollar Rate Loan comprising part of the
same Borrowing, the period commencing on the date such Eurodollar Rate Loan is
disbursed or on the Conversion/Continuation Date on which such Eurodollar Rate
Loan is converted into or continued as a Eurodollar Rate Loan, and ending on the
date one, two, three or six months thereafter (in each case, subject to
availability) as selected by the Borrower in its Notice of Borrowing or Notice
of Conversion/Continuation, as the case may be; provided that:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day
unless, in the case of a Eurodollar Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;

 

(ii) any Interest Period for a Eurodollar Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iii) no Interest Period for any Eurodollar Rate Loan shall extend beyond the
applicable Termination Date.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuance Date” has the meaning specified in subsection 3.01(a).

 

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

 

“Issuing Lender” means Bank of America in its capacity as issuer of one or more
Letters of Credit hereunder, together with (i) any replacement letter of credit
issuer arising under

17



subsection 10.01(b) or Section 10.08 and (ii) any other Lender or any Affiliate
of a Lender which the Administrative Agent and the Borrower have approved in
writing as an “Issuing Lender” hereunder.

 

“L/C Advance” means each Revolving Loan Lender’s participation in any L/C
Borrowing in accordance with its Pro Rata Share.

 

“L/C Amendment Application” means an application form for amendment of an
outstanding standby letter of credit as shall at any time be in use by the
applicable Issuing Lender, as such Issuing Lender shall request.

 

“L/C Application” means an application form for issuance of a standby letter of
credit as shall at any time be in use by the applicable Issuing Lender, as such
Issuing Lender shall request.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed on the date when made nor
converted into a Borrowing of Loans under subsection 3.03(d).

 

“L/C Commitment” means the commitment of the Issuing Lenders to Issue, and the
commitment of the Revolving Loan Lenders severally to participate in, Letters of
Credit from time to time Issued or outstanding under Article III in an aggregate
amount not to exceed on any date the lesser of $30,000,000 and the Aggregate
Revolving Loan Commitment; it being understood that the L/C Commitment is a part
of the Aggregate Revolving Loan Commitment rather than a separate, independent
commitment.

 

“L/C Fee Rate” means, at any time, the Applicable Margin; provided that upon
notice to the Borrower from the Administrative Agent (acting at the request or
with the consent of the Required Revolving Loan Lenders) during the existence of
any Event of Default, and for so long as such Event of Default continues, such
rate shall be increased by 2 percentage points.

 

“L/C Obligations” means as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.05. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“L/C-Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other document, agreement and instrument
relating to any Letter of Credit, including any of the applicable Issuing
Lender’s standard form documents for letter of credit issuances.

 

“Lead Arranger” means (a) each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Manufacturers and Traders Trust Company in its capacity as a
joint lead arranger and bookrunner for the Revolving Credit Facility and the
Five-Year Term Loan Facility and (b) each

18



of Merrill Lynch, Pierce, Fenner & Smith Incorporated and CoBank, ACB in its
capacity as a joint lead arranger and bookrunner for the Ten-Year Term Loan
Facility.

 

“Lender” has the meaning specified in the preamble to this Agreement. References
to the term “Lenders” shall include each Farm Credit Lender that is a Voting
Participant and each Issuing Lender in its capacity as such; for purposes of
clarification only, to the extent that any Issuing Lender may have any rights or
obligations in addition to those of the other Lenders due to its status as
Issuing Lender, its status as such will be specifically referenced.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Eurodollar
Lending Office”, as the case may be, on Schedule 11.02 or such Lender’s
Administrative Questionnaire, or such other office or offices as such Lender may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Lender or any domestic or foreign branch of
such Lender or such Affiliate. Unless the context otherwise requires each
reference to a Lender shall include its applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit Issued by an Issuing
Lender pursuant to Article III.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Credit Facility Termination Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, or any financing lease having
substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or any Class of Term Loan, as the context may
require, which may be a Base Rate Loan or a Eurodollar Rate Loan or a L/C
Advance.

 

“Loan Documents” means this Agreement, any Notes, the Guaranty, each L/C-Related
Document and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 of this Agreement and the Fee
Letters.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

19



“Material Acquisition” means an Acquisition involving consideration (excluding
stock of the Borrower) of more than $50,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Financial Obligations” means Indebtedness or Contingent Obligations of
the Borrower or any Subsidiary (other than any intercompany Indebtedness owing
only among the Borrower and the Guarantors and other than Contingent Obligations
entered into by the Borrower or any Subsidiary with respect to trade payables
and similar liabilities of any Subsidiary of Borrower) or obligations of the
Borrower or any Subsidiary in respect of any Securitization Transaction, in an
aggregate principal amount (for all applicable Indebtedness, Contingent
Obligations and obligations in respect of Securitization Transactions) equal to
or greater than 50,000,000.

 

“Material Subsidiary” means any Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto that (a) for the most
recent period of four consecutive fiscal quarters of the Borrower accounted for
more than 5% of the consolidated revenues of the Borrower or (b) as of the end
of such fiscal quarter, was the owner of more than 5% of the total assets of the
Borrower, as shown on the consolidated financial statements of the Borrower for
such fiscal quarter.

 

“Maximum Revolving Credit Increase” has the meaning specified in the
subsection 2.14(a).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of subsection 2.15(a)(i) or (a)(ii), an amount equal to 100%
of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan as described in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or with respect to which the Borrower or any
ERISA Affiliates may have any liability, contingent or otherwise.

 

“New Credit Agreement” means the Credit Agreement, dated as of December 16,
2015, among the Borrower, the lenders party thereto, and Bank of America, N.A.
,as administrative

20



agent, as the same may hereafter be amended, amended and restated, supplemented
or otherwise modified.

 

“New Credit Documents” means the “Loan Documents” as defined in the New Credit
Agreement.

 

“Non-Consenting Lender” has the meaning specified in Section 4.07.

 

“Non-Extension Notice Date” has the meaning specified in subsection 3.02(d).

 

“Note” means a Revolving Loan Note, a Five-Year Term Loan Note or a Ten-Year
Term Loan Note, as the context may require.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Notice of Conversion/Continuation” means a notice of (a) a conversion of all or
any portion of Loans from one Type to the other, or (b) a continuation of
Eurodollar Rate Loans, pursuant to subsection 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit B.

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by any Loan Party to any Lender,
Issuing Lender, the Administrative Agent or any other Indemnified Person,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, or now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any Insolvency Proceeding naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means (i) for any corporation, the certificate of
incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, (ii) for any
partnership or joint venture, the partnership or joint venture agreement and any
other organizational document of such entity, (iii) for any limited liability
company, the certificate or articles of organization, the operating agreement
and any other organizational document of such limited liability company,
(iv) for any trust, the declaration of trust, the trust agreement and any other
organizational document of such trust and (v) for any other entity, the document
or agreement pursuant to which such entity was formed and any other
organizational document of such entity.

21



“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Document except any such taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.07.

 

“Outstanding Amount” means (i) with respect to Term Loans and Revolving Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Term Loans and Revolving
Loans occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any Issuance occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of unreimbursed drawings under a Letter of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“Participant” has the meaning specified in subsection 11.06(d).

 

“Participant Register” has the meaning specified in subsection 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, with respect to
which the Borrower or any ERISA Affiliate has any liability, contingent or
otherwise.

 

“Permitted Liens” has the meaning specified in Section 8.02.

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Borrower or any Subsidiary existing or arising under Swap Contracts,
provided that such obligations are (or were) entered into by such Person (or
acquired in connection with an Acquisition) in the ordinary course of business
for the purpose of directly mitigating risks associated with (a) raw materials
purchases, (b) interest or currency exchange rates (including the interest rates
applicable to the Obligations), (c) operating expenses or other anticipated
obligations of such Person, (d) other liabilities, commitments or assets held or
reasonably anticipated by such Person or (e) changes in the value of securities
issued by such Person in conjunction with a securities repurchase program not
otherwise prohibited hereunder.

22



“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA),
other than a Multiemployer Plan, with respect to which the Borrower or any ERISA
Affiliate has any liability, contingent or otherwise, and includes any Pension
Plan.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pro Rata Share” means (a) in respect of the Revolving Credit Facility, for any
Revolving Loan Lender at any time the proportion (expressed as a decimal,
rounded to the ninth decimal place) which such Lender’s Revolving Loan
Commitment constitutes of the Aggregate Revolving Loan Commitment (or, after the
Revolving Loan Commitments have terminated, which (i) the principal amount of
such Lender’s Revolving Loans plus (without duplication) the participation of
such Lender in (or in the case of an Issuing Lender, the unparticipated portion
of) the Effective Amount of all L/C Obligations constitutes of (ii) the
aggregate principal amount of all Revolving Loans plus (without duplication) the
Effective Amount of all L/C Obligations), subject to adjustments as provided in
Section 2.16, (b) in respect of the Five-Year Term Loans, for any Lender at any
time the proportion (expressed as a decimal, rounded to the ninth decimal place)
of the Five-Year Term Loan Facility represented by the principal amount of such
Lender’s Five-Year Term Loans outstanding at such time and (c) in respect of the
Ten-Year Term Loans, for any Lender at any time the proportion (expressed as a
decimal, rounded to the ninth decimal place) of the Ten-Year Term Loan Facility
represented by the principal amount of such Lender’s Ten-Year Term Loans
outstanding at such time. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Refinancing” means the repayment or redemption of existing Indebtedness (other
than Indebtedness permitted by Section 8.06 hereof) of the Diamond Companies.

 

“Register” has the meaning specified in subsection 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Replacement Lender” has the meaning specified in Section 4.07.

 

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in such regulations.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate amount of Revolving Credit
Exposure of all Lenders at such time, (b) the aggregate Unused Revolving Loan
Commitments at such time, (c) the

23



aggregate principal amount of all Five-Year Term Loans outstanding at such time
and (d) the aggregate principal amount of all Ten-Year Term Loans at such time.
For purposes of this definition, the undrawn amounts of each Letter of Credit
then outstanding shall be considered to be owed to the Lenders ratably in
accordance with their respective Revolving Loan Commitments; provided that the
Commitment of, and (i) the portion of the aggregate principal amount of the
Revolving Loans outstanding at such time, (ii) the portion of the aggregate L/C
Obligations of all Letters of Credit outstanding at such time, (iii) the portion
of the aggregate Unused Revolving Loan Commitments at such time, (iv) the
principal amount of the outstanding Five-Year Term Loans and (v) the principal
amount of the outstanding Ten-Year Term Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Revolving Loan Lenders” means, as of any date of determination,
Lenders holding more than 50% of the aggregate amount of Revolving Credit
Exposure of all Lenders at such time; provided that the Commitment of, and the
portion of (i) the aggregate principal amount of the Revolving Loans outstanding
at such time, (ii) the portion of the aggregate L/C Commitments of all Letters
of Credit outstanding at such time and (iii) the portion of the aggregate Unused
Revolving Loan Commitments at such time held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Loan Lenders.

 

“Required Term Loan Lenders” means, as of any date of determination, with
respect to Lenders of any Class of Term Loans, Lenders holding more than 50% of
such Class of Term Loans on such date; provided that the portion of such Class
of Term Loans held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Term Loan Lenders.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, the president or any
vice president of a Loan Party, or any other officer having substantially the
same authority and responsibility; or, with respect to financial matters, the
chief financial officer or the treasurer of the Borrower, or any other officer
having substantially the same authority and responsibility. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” has the meaning specified in Section 8.10.

 

“Restructuring Costs” means costs and expenses, whether cash or non-cash,
incurred in connection with the disposition or sale of any Person, assets or
division and any costs or expenses incurred in connection with any
restructuring, reorganization or similar internal transactions related to or
arising, in each case, directly from such disposition or sale. 

24



“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations at such time.

 

“Revolving Credit Facility” means the revolving credit facility provided in this
Agreement in the principal amount of the Aggregate Revolving Loan Commitment.

 

“Revolving Credit Facility Termination Date” means the earlier to occur of:

 

(a) May 30, 2019; and

 

(b) the date on which the Revolving Loan Commitments terminate in accordance
with the provisions of this Agreement;

 

provided, however that if such date is not a Business Day, the Revolving Credit
Facility Termination Date shall be the preceding Business Day.

 

“Revolving Loan” has the meaning specified in subsection 2.01(a).

 

“Revolving Loan Borrowing” means a borrowing hereunder consisting of Revolving
Loans of the same Type made to the Borrower on the same day by one or more
Lenders under Article II and, other than in the case of Base Rate Loans, having
the same Interest Period.

 

“Revolving Loan Commitment” means as to each Lender, its obligation to (i) make
Revolving Loans to the Borrower pursuant to subsection 2.01(a), and
(ii) purchase participations in L/C Obligations, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Revolving Loan Lender” means, as of any date of determination, a Lender with a
Revolving Loan Commitment or, if the Revolving Loan Commitments have terminated
or expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan Note” means a promissory note executed by the Borrower in favor
of a Lender evidencing the Revolving Loans made by such Lender to the Borrower,
in substantially the form of Exhibit E-1.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.

25



“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means any sale, assignment or other transfer by the
Borrower or any Subsidiary of accounts receivable, lease receivables or other
payment obligations owing to the Borrower or any Subsidiary or any interest in
any of the foregoing, together in each case with any collections and other
proceeds thereof, any collection or deposit accounts related thereto, and any
collateral, guaranties or other property or claims in favor of the Borrower or
such Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.

 

“Senior Credit Facilities” means the Revolving Credit Facility and the Term Loan
Facilities.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests is
owned or controlled directly or indirectly by such Person, or one or more of the
Subsidiaries of such Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of the Borrower.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.

26



“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings or similar charges, and all liabilities
with respect thereto, other than Excluded Taxes.

 

“Tax Incentive Transaction” shall mean any arrangement between the Borrower or
any Subsidiary of the Borrower and a development authority or other similar
governmental authority or entity for the purpose of providing property tax
incentives to the Borrower or such Subsidiary structured as a sale-leaseback
transaction whereby the development authority (i) acquires property from or on
behalf of the Borrower or such Subsidiary, (ii) leases such property back to the
Borrower or such Subsidiary, (iii) if and to the extent the development
authority issues the bonds to finance such acquisition, 100% of such bonds are
purchased and held by the Borrower or a Wholly-Owned Subsidiary of the Borrower,
(iv) the rental payments on the lease (disregarding any amount that is
concurrently repaid to the Borrower or a Subsidiary in the form of debt service
on any bonds or otherwise) does not exceed amounts the Borrower or such
Subsidiary would have paid in taxes and other amounts had the sale-leaseback
transaction not occurred and (v) the Borrower or such Subsidiary has the option
to terminate its lease and reacquire the property for nominal consideration
(disregarding any additional consideration that is concurrently repaid to the
Borrower or a Subsidiary in the form of repayment of any bonds or otherwise) at
any time; provided that if at any time any of the foregoing conditions shall
cease to be satisfied, such transaction shall cease to be a Tax Incentive
Transaction.

 

“Ten-Year Term Loan” has the meaning specified in subsection 2.01(c).

 

“Ten-Year Term Loan Commitment” means as to each Lender, its obligation to make
Ten-Year Term Loans to the Borrower on the Closing Date pursuant to subsection
2.01(c) in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Ten-Year Term
Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Ten-Year Term Loan Facility” means (a) prior to the Closing Date, the Ten-Year
Term Loan Commitments and (b) on and after the Closing Date, the ten-year term
loan facility provided in this Agreement in the aggregate principal amount of
the Ten-Year Term Loans of all Lenders outstanding at such time. The aggregate
principal amount of the Ten-Year Term Loan Facility as of the Closing Date is
$150,000,000.

 

“Ten-Year Term Loan Facility Termination Date” means the earlier of (i) May 30,
2024 and (ii) the date of the prepayment of all Ten-Year Term Loans; provided,
however that if such date is not a Business Day, the Ten-Year Term Loan Facility
Termination Date shall be the preceding Business Day.

 

“Ten-Year Term Loan Lender” means, as of any date of determination, a Lender
having a Ten-Year Term Loan Commitment or holding a Ten-Year Term Loan.

27



“Ten-Year Term Loan Note” means a promissory note executed by the Borrower in
favor of a Lender evidencing the Ten-Year Term Loans made by such Lender to the
Borrower, in substantially the form of Exhibit E-3.

 

“Termination Date” means (a) with respect to the Revolving Credit Facility, the
Revolving Credit Facility Termination Date, (b) with respect to the Five-Year
Term Loan Facility, the Five-Year Term Loan Facility Termination Date, and (c)
with respect to the Ten-Year Term Loan Facility, the Ten-Year Term Loan Facility
Termination Date.

 

“Term Loans” means the Five-Year Term Loans and the Ten Year Term Loans.

 

“Term Loan Borrowing” means the borrowing on the Closing Date of simultaneous
Term Loans in Dollars, of the same Class and Type, and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to subsection 2.01(b) or (c).

 

“Term Loan Commitment” means as to each Lender, its Five-Year Term Loan
Commitment and/ or Ten-Year Term Loan Commitment.

 

“Term Loan Facilities” means the Five-Year Term Loan Facility and the Ten Year
Term Loan Facility.

 

“Total Debt to EBITDA Ratio” means, for any Computation Period, the ratio of
(a) Total Indebtedness as of the last day of such Computation Period, to
(b) EBITDA for such Computation Period.

 

“Total Indebtedness” means, at any time, all Indebtedness (other than IBO
Guaranty Obligations in an amount up to $75,000,000 in the aggregate) of the
Borrower and its Subsidiaries determined on a consolidated basis and to the
extent not included in the definition of Indebtedness, the aggregate outstanding
investment or claim held at such time by purchasers, assignees or other
transferees of (or of interests in) receivables or other rights to payment of
the Borrower and its Subsidiaries in connection with any Securitization
Transaction (regardless of the accounting treatment of such Securitization
Transaction).

 

“Total Net Debt to EBITDA Ratio” means, for any Computation Period, the ratio of
(a) Total Indebtedness (net of unrestricted cash and unrestricted Cash
Equivalent Investments held by the Borrower and its Subsidiaries and excluding
any undrawn amounts of letters of credit issued) as of the last day of such
Computation Period, to (b) EBITDA for such Computation Period.

 

“Total Revolving Loan Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans and all L/C Obligations.

 

“Type” refers to the distinction between Loans bearing interest at the Base Rate
and Loans bearing interest at the Eurodollar Rate.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of such
Plan’s assets, determined in

28



accordance with the assumptions used for funding such Pension Plan pursuant to
Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“Unmatured Event of Default” means any event or circumstance which, with the
giving of notice, the lapse of time or both, will (if not cured, waived or
otherwise remedied during such time) constitute an Event of Default.

 

“Unreimbursed Amount” has the meaning specified in subsection 3.03(b).

 

“Unused Revolving Loan Commitment” means, with respect to each Revolving Loan
Lender at any time, (a) such Lender’s Revolving Loan Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Loans
made by such Lender (in its capacity as a Lender) and outstanding at such time,
plus (ii) such Lender’s Pro Rata Share of the aggregate L/C Commitments of all
the Letters of Credit outstanding at such time.

 

“Voting Participant” has the meaning specified in subsection 11.06(i).

 

“Voting Participant Notice” has the meaning specified in subsection 11.06(i).

 

“Warehime’s Stockholder Group” means (i) Michael A. Warehime, (ii) the lineal
descendants of Michael A. Warehime, including adopted persons as well as
biological descendants, (iii) any spouse, widow or widower of Michael A.
Warehime or any such descendant and (iv) any trust, estate, custodian or other
fiduciary or similar account solely for the benefit of one or more individuals
described in clause (i), (ii) or (iii) above.

 

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) 100% of the capital stock of each class
having ordinary voting power, and 100% of the capital stock of every other
class, or 100% of the membership interests or other equity interests, as
applicable, in each case, at the time as of which any determination is being
made, is directly or indirectly, owned, beneficially and of record, by the
Borrower, or by one or more of the other Wholly-Owned Subsidiaries, or both.

 

1.02 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(ii) The term “including” is not limiting and means “including without
limitation.”

29



(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided
herein, any reference to any action of the Administrative Agent, the Lenders or
the Required Lenders by way of consent, approval or waiver shall be deemed
modified by the phrase “in its/their sole discretion.”

 

(g) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any comparable or
successor rate thereto other than as a result of the gross negligence or willful
misconduct of the Administrative Agent.

 

(h) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Borrower and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the
Administrative Agent merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

1.03 Accounting Principles.

 

(a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied; provided that if the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Article VIII to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Article VIII for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Without limiting the foregoing, leases shall continue
to be classified and accounted for on a basis consistent with that reflected in
the

30



audited consolidated financial statements of the Borrower and its Subsidiaries
dated as of January 3, 2015 for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

 

(b) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Borrower.

 

1.04 Accounting Adjustments. For each period of four fiscal quarters ending next
following the date of any Acquisition, for purposes of determining the Total
Debt to EBITDA Ratio, Total Net Debt to EBITDA Ratio and the Interest Coverage
Ratio, the consolidated results of operations of the Borrower and its
Subsidiaries shall include the results of operations of the Person or assets
subject to such Acquisition on a historical pro forma basis to the extent
information in sufficient detail concerning such historical results of such
Person or assets is reasonably available, and which amounts shall include only
adjustments reasonably satisfactory to Administrative Agent and shall not
include any synergies resulting from such Acquisition other than those permitted
pursuant to Regulation S-X of the SEC.

 

1.05 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any L/C-Related Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Borrowing of Revolving Loans and Term Loans.

 

(a) Subject to the terms and conditions set forth herein, each Revolving Loan
Lender severally agrees (and not jointly or jointly and severally) to make
revolving credit loans (each, a “Revolving Loan”) to the Borrower from time to
time on any Business Day during the period from the Closing Date to the
Revolving Credit Facility Termination Date, in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Unused Revolving Loan
Commitment; provided, however, that, after giving effect to any Revolving Loan
Borrowing, (i) the Total Revolving Loans Outstandings shall not exceed the
Aggregate Revolving Loan Commitment, and (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Loan Commitment. Within the
limits of each Lender’s Revolving Loan Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this subsection
2.01(a), prepay under Section 2.06 and reborrow under this subsection 2.01(a).
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

(b) Subject to the terms and conditions set forth herein, each Five-Year Term
Loan Lender severally agrees (and not jointly or jointly and severally) to make
a single five-year term loan (each, a “Five-Year Term Loan”) to the Borrower in
Dollars only on the Closing Date in an

31



amount not to exceed the amount of such Lender’s Five-Year Term Loan Commitment.
Each Five-Year Term Loan Borrowing shall consist of Five-Year Term Loans made
simultaneously by the Five-Year Term Loan Lenders on the Closing Date in
accordance with their respective Pro Rata Share of the Five-Year Term Loan
Facility. Amounts borrowed under this subsection 2.01(b) and repaid or prepaid
may not be reborrowed. Five-Year Term Loans may be divided into tranches that
are Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(c) Subject to the terms and conditions set forth herein, each Ten-Year Term
Loan Lender severally agrees (and not jointly or jointly and severally) to make
a single ten-year term loan (each, a “Ten-Year Term Loan”) to the Borrower in
Dollars only on the Closing Date in an amount not to exceed the amount of such
Lender’s Ten-Year Term Loan Commitment. Each Ten-Year Term Loan Borrowing shall
consist of Ten-Year Term Loans made simultaneously by the Ten-Year Term Loan
Lenders on the Closing Date in accordance with their respective Pro Rata Share
of the Ten-Year Term Loan Facility. Amounts borrowed under this subsection
2.01(c) and repaid or prepaid may not be reborrowed. Ten-Year Term Loans may be
divided into tranches that are Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

2.02 Loan Accounts. (a) The Loans made by each Lender and the Letters of Credit
Issued by each Issuing Lender shall be evidenced by one or more accounts or
records maintained by such Lender or Issuing Lender, as the case may be, in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent, each Issuing Lender and each Lender shall be rebuttable
presumptive evidence of the amount of the Loans made by the Lenders to the
Borrower and the Letters of Credit Issued for the account of the Borrower, and
the interest and payments thereon, in each case, absent manifest error. Any
failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Loans or any Letter of Credit.

 

(b) Upon the request of any Lender made through the Administrative Agent, the
Loans made by such Lender may be evidenced by a Revolving Loan Note, a Five-Year
Term Loan Note and/or a Ten-Year Term Loan Note, as applicable, instead of or in
addition to loan accounts. Each such Lender shall endorse on the schedules
annexed to its Note(s) the date, amount and maturity of each Loan evidenced
thereby and the amount of each payment of principal made by the Borrower with
respect thereto (or such Lender shall maintain such information in its own
records). Each such Lender is irrevocably authorized by the Borrower to endorse
its Note(s) and each Lender’s record shall be rebuttable presumptive evidence of
the amount of the Loans evidenced thereby, and the interest and payments
thereon, in each case, absent manifest error; provided, however, that the
failure of a Lender to make, or an error in making, a notation thereon or an
entry therein with respect to any Loan shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any such Note to such Lender.

 

2.03 Procedure for Borrowings. (a) Each Borrowing shall be made upon the
Borrower’s notice delivered to the Administrative Agent, which may be given by
(i) telephone, or (ii) a Notice of Borrowing; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Notice of Borrowing. The Notice of Borrowing must be received by the
Administrative Agent prior to (i) 12:00 noon Eastern time two Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Rate Loans,

32



and (ii) 12:00 noon Eastern time on the requested Borrowing Date, in the case of
Base Rate Loans, specifying:

 

(A) whether the Borrower is requesting a Revolving Credit Borrowing, a Five-Year
Term Loan Borrowing or a Ten-Year Term Loan Borrowing;

 

(B) the amount of such Borrowing, which shall be in an aggregate amount of
$1,000,000 or a higher multiple of $500,000;

 

(C) the requested Borrowing Date, which shall be a Business Day (provided that
all Term Loans Borrowings must be made on the Closing Date);

 

(D) the Type of Loans comprising such Class of Borrowing; and

 

(E) in the case of Eurodollar Rate Loans, the duration of the initial Interest
Period applicable to such Loans.

 

(b) The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of any Notice of Borrowing and of the amount of such Lender’s Pro Rata
Share of such Borrowing.

 

(c) Each Appropriate Lender will make the amount of its Pro Rata Share of each
Borrowing available to the Administrative Agent in immediately available funds
for the account of the Borrower at the Administrative Agent’s Payment Office by
2:00 p.m. Eastern time (in the case of Eurodollar Rate Loans) or by 3:00 p.m.
Eastern time (in the case of Base Rate Loans) on the Borrowing Date requested by
the Borrower to the Administrative Agent. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case, in accordance with instructions provided
to (and reasonably acceptable to) the Administrative Agent by the Borrower.

 

(d) After giving effect to any Borrowing, unless the Administrative Agent
otherwise consents, there may not be more than (x) ten separate Interest Periods
with respect to a Borrowing of a single Class and (y) twenty separate Interest
Periods in the aggregate for all Borrowings.

 

2.04 Conversion and Continuation Elections for Borrowings. (a) The Borrower may,
upon irrevocable written notice to the Administrative Agent in accordance with
subsection 2.04(b):

 

(i) elect, as of any Business Day, in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period, in the case of Eurodollar Rate
Loans, to convert any Class of Loans of one Type comprising the same Borrowing
(or any part thereof in an aggregate amount of $1,000,000 or a higher integral
multiple of $500,000) into Loans of the other Type; or

33



(ii) elect, as of the last day of the applicable Interest Period, to continue
any Eurodollar Rate Loans comprising the same Class of Borrowing having Interest
Periods expiring on such day (or any part thereof in an aggregate amount of
$1,000,000 or a higher integral multiple of $500,000) for another Interest
Period;

 

provided that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
any part thereof, to be less than $1,000,000, such Eurodollar Rate Loans shall
automatically convert into Base Rate Loans of the same Class of Borrowing.

 

(b) The Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Administrative Agent not later than 12:00 noon Eastern time at
least (i) two Business Days in advance of the Conversion/Continuation Date, if
the Loans are to be converted into or continued as Eurodollar Rate Loans; and
(ii) on the Conversion/Continuation Date, if the Loans are to be converted into
Base Rate Loans, specifying:

 

(A) the proposed Conversion/Continuation Date;

 

(B) the aggregate amount and Class of Loans to be converted or continued;

 

(C) the Type of Loans resulting from the proposed conversion or continuation;
and

 

(D) in the case of conversion into or continuation of Eurodollar Rate Loans, the
duration of the requested Interest Period.

 

(c) If upon the expiration of any Interest Period applicable to Eurodollar Rate
Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to such Eurodollar Rate Loans, the Borrower shall be deemed to have
elected to convert such Eurodollar Rate Loans into Base Rate Loans effective as
of the expiration date of such Interest Period.

 

(d) The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Borrower, the Administrative Agent will promptly notify each
such Lender of the details of any automatic conversion. Each conversion and
continuation of Loans comprising part of the same Borrowing shall be made
ratably among the Appropriate Lenders according to their respective outstanding
principal amounts of such Loans with respect to which the notice was given.

 

(e) Unless (i) the Required Revolving Loan Lenders, with respect to the
Revolving Loans, or (ii) the applicable Required Term Loan Lenders, with respect
to a Class of Term Loans, otherwise consent, the Borrower may not elect to have
any Class of Loan converted into or continued as a Eurodollar Rate Loan during
the existence of an Event of Default or Unmatured Event of Default.

 

(f) After giving effect to any conversion or continuation of Loans, unless the
Administrative Agent shall otherwise consent, there may not be more than (x) ten
(10) separate

34



Interest Periods with respect to Loans of a single Class and (y) twenty (20)
separate Interest Periods in the aggregate for Loans of all Classes.

 

(g) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

 

2.05 Voluntary Termination or Reduction of Revolving Loan Commitments. The
Borrower may, upon not less than 12:00 noon Eastern time three Business Days’
prior notice to the Administrative Agent, terminate the Revolving Loan
Commitments, or permanently reduce the Revolving Loan Commitments by a minimum
amount of $5,000,000 or a higher integral multiple of $1,000,000; unless, after
giving effect thereto, the Total Revolving Loan Outstandings would exceed the
amount of the Aggregate Revolving Loan Commitment then in effect. Once reduced
in accordance with this Section 2.05, the Revolving Loan Commitments may not be
increased. Any reduction of the Revolving Loan Commitments shall be applied to
reduce the Revolving Loan Commitment of each Revolving Loan Lender according to
its Pro Rata Share. If the Borrower terminates the Revolving Loan Commitments or
reduces the Revolving Loan Commitments to zero, the Borrower shall pay all
accrued and unpaid interest, fees and other amounts payable hereunder on the
date of such termination.

 

2.06 Optional Prepayments. Subject to the proviso to subsection 2.04(a) and to
Section 4.04, the Borrower may, from time to time, upon irrevocable notice to
the Administrative Agent, which notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent prior to
12:00 noon Eastern time (a) two Business Days prior to the date of prepayment,
in the case of Eurodollar Rate Loans, and (b) on the date of prepayment, in the
case of Base Rate Loans, ratably prepay any Class of Loans comprising part of
the same Borrowing, in whole or in part, in an aggregate amount of $1,000,000 or
a higher integral multiple of $500,000 (except that, (x) if any Base Rate Loans
have been made pursuant to subsection 3.03(b), in an aggregate amount equal to
the aggregate amount of such Base Rate Loans and (y) any prepayment of a Class
of Term Loans may be in any amount (but not less than $5,000,000) that causes
the aggregate principal amount of all outstanding Term Loans of such Class to be
an integral multiple of $1,000,000). Such notice of prepayment shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of any such notice and of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with, in the case of Eurodollar
Rate Loans, accrued interest to such date on the amount prepaid and any amounts
required pursuant to Section 4.04. Subject to the foregoing terms, amounts
prepaid under this Section 2.06 shall be applied as the Borrower may elect;
provided that if the Borrower shall fail to specify its elected application with
respect to any voluntary prepayment, such voluntary prepayment shall be applied
first to the Revolving Loans (without a corresponding reduction in the Revolving
Loan Commitment), second to the Five-Year Term Loan (in direct order of
remaining amortization installments) and third to the Ten-Year Term Loan (in
direct order of remaining amortization installments), and, in each case, first
to Base Rate Loans and then to

35



Eurodollar Rate Loans in direct order of Interest Period maturities. Each such
prepayment shall be applied to the Loans of the Appropriate Lenders in
accordance with their respective applicable Pro Rata Share. In the event that
the Revolving Credit Exposure exceeds the aggregate Revolving Loan Commitments
at any time (for example, because the issuance of a Letter of Credit by an
Issuing Lender on the same date that a new Revolving Loan is funded
inadvertently causes the Revolving Credit Exposure to exceed the aggregate
Revolving Loan Commitments as of such date), the Borrower shall prepay Revolving
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
necessary to eliminate such excess; provided, however, that the Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06 unless after giving effect to any concurrent prepayment of
Revolving Loans, the Revolving Credit Exposure exceeds the Aggregate Revolving
Loan Commitments then in effect.

 

2.07 Repayment of Loans. The Borrower shall repay to the Lenders (a) the
aggregate principal amount of all Revolving Loans on the Revolving Credit
Facility Termination Date, (b) the aggregate principal amount of the Five-Year
Term Loans in quarterly principal installments as set forth on Schedule 2.07(a)
(which principal amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.06);
provided, however, that, the final principal repayment installment of the
Five-Year Term Loans shall be repaid on the Five-Year Term Loan Facility
Termination Date and in any event shall be in an amount equal to the aggregate
principal amount of all Five-Year Term Loans outstanding on such date and (c)
the aggregate principal amount of the Ten-Year Term Loans in quarterly principal
installments as set forth on Schedule 2.07(b) (which principal amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06); provided, however, that, the final
principal repayment installment of the Ten-Year Term Loans shall be repaid on
the Ten-Year Term Loan Facility Termination Date and in any event shall be in an
amount equal to the aggregate principal amount of all Ten-Year Term Loans
outstanding on such date.

 

2.08 Interest.

 

(a) Each Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to (i) the Eurodollar Rate
plus the Applicable Margin or (ii) the Base Rate plus the Applicable Margin, as
the case may be (and subject to the Borrower’s right to convert to the other
Type of Loan under Section 2.04).

 

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest also shall be paid on the date of any conversion of Eurodollar
Rate Loans under Section 2.04 and prepayment of Eurodollar Rate Loans under
Section 2.05 or 2.06, in each case for the portion of the Loans so converted or
prepaid.

 

(c) Notwithstanding the foregoing provisions of this Section 2.08, upon notice
to the Borrower from the Administrative Agent (acting at the request or with the
consent of the Required Lenders) during the existence of any Event of Default,
and for so long as such Event of Default continues, the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all outstanding Loans and, to the
extent permitted by Applicable Law, on any other amount payable hereunder or
under any other Loan Document, at a rate per annum which is determined by adding
2% per annum to the

36



rate otherwise applicable thereto pursuant to the terms hereof or such other
Loan Document (or, if no such rate is specified, the Base Rate plus the
Applicable Margin). All such interest shall be payable on demand.

 

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Borrower shall pay such Lender interest at the highest rate permitted
by Applicable Law.

 

2.09 Fees.

 

(a) Arrangement, Agency Fees. The Borrower agrees to pay to (i) the
Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) such fees at such times and in such amounts as are set forth
in the fee letter dated May 7, 2014 among the Borrower, the Administrative Agent
and Merrill Lynch (as amended, restated, supplemented or otherwise modified from
time to time, the “BAML Fee Letter”); (ii) CoBank, ACB such fees at such times
and in such amounts as are set forth in the fee letter dated May 7, 2014 between
the Borrower and CoBank, ACB (as amended, restated, supplemented or otherwise
modified from time to time, the “CoBank Fee Letter”); and (iii) Manufacturers
and Traders Trust Company (“M&T Bank”) such fees at such times and in such
amounts as are set forth in the fee letter dated May 7, 2014 between the
Borrower and M&T Bank (as amended, restated, supplemented or otherwise modified
from time to time, the “M&T Bank Fee Letter” and together with the BAML Fee
Letter and the CoBank Fee Letter, the “Fee Letters”).

 

(b) Upfront Fees. The Borrower agrees to pay to:

 

(i) the Administrative Agent for the account of each Lender based upon the
amount of each Lender’s Revolving Loan Commitment and Five-Year Term Loan
Commitment as of the Closing Date, upfront fees in amounts previously agreed to
among the Borrower, such Lender and the Administrative Agent as set forth in the
BAML Fee Letter;

 

(ii) CoBank, ACB for the account of each Lender based upon the amount of each
Lender’s Ten-Year Term Loan Commitment as of the Closing Date, an upfront fee in
an amount previously agreed to among the Borrower, such Lender and CoBank, ACB
as a Lead Arranger for the Ten-Year Term Loan Facility as set forth in the
CoBank Fee Letter; and

 

(iii) Such upfront fees in clauses (i) and (ii) above shall be due and payable
on the Closing Date.

 

(c) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee computed at the Facility Fee Rate per
annum on the amount of such Lender’s Revolving Loan Commitment as in effect from
time to time (whether used or unused) or, if the Revolving Loan Commitments have
terminated, on the sum (without

37



duplication) of (i) the principal amount of such Lender’s Revolving Loans plus
(ii) the participation of such Lender in (or in the case of an Issuing Lender,
its unparticipated portion of) the Effective Amount of all L/C Obligations. Such
facility fees shall accrue from the Closing Date to the Revolving Credit
Facility Termination Date, and thereafter until all Revolving Loans are paid in
full and, in the case of facility fees payable by the Borrower, all Letters of
Credit are terminated, and shall be due and payable quarterly in arrears on the
last Business Day of each calendar quarter, with the final payment to be made on
the Revolving Credit Facility Termination Date (or, if later, on the date all
Loans are paid in full and all Letters of Credit are terminated).

 

2.10 Computation of Fees and Interest; Retroactive Adjustments of Applicable
Margins. (a) All computations of interest on Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a 365 (or 366) day year (as the case may be), and actual days elapsed.
All other computations of interest and fees shall be made on the basis of a
360-day year and actual days elapsed. Interest and fees shall accrue during each
period during which such interest or such fees are computed from the first day
thereof to the last day thereof.

 

(b) Each determination of an interest rate by the Administrative Agent shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent will, at the request of the Borrower or
any Lender, deliver to the Borrower or such Lender, as the case may be, a
statement showing the quotations used by the Administrative Agent in determining
any interest rate and the resulting interest rate.

 

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Net Debt to EBITDA Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Net Debt to EBITDA Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the Appropriate Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent or any Lender, as the case may be), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. The Borrower’s obligations under this paragraph shall survive the
repayment of all other Obligations hereunder.

 

2.11 Payments by the Borrower. (a) All payments to be made by the Borrower shall
be made without condition or deduction for any set-off, recoupment, defense or
counterclaim. Except as otherwise expressly provided herein, all payments by the
Borrower shall be made to the Administrative Agent for the account of the
Lenders at the Administrative Agent’s Payment Office, and shall be made in
Dollars and in immediately available funds, no later than 4:00 p.m. Eastern time
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Pro Rata Share (or other applicable share as expressly
provided herein) of such payment in like funds as received. Any payment received
by the Administrative Agent later than

38



4:00 p.m. Eastern time shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue.

 

(b) Whenever any payment is due on a day other than a Business Day, such payment
shall be made on the following Business Day (unless, in the case of a payment
with respect to a Eurodollar Rate Loan, the following Business Day is in another
calendar month, in which case such payment shall be made on the preceding
Business Day), and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.

 

(c) Unless the Administrative Agent receives notice from the Borrower prior to
the date on which any payment is due to the Lenders that the Borrower will not
make such payment in full as and when required, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date in immediately available funds and the Administrative Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent the Borrower has not made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender in immediately available funds,
together with interest thereon at the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing for each day from the date such amount is distributed to such Lender
until the date repaid. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the Loans to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loans included in the Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this subsection (d) shall be conclusive, absent manifest
error.

 

(d) If any Lender makes available to the Administrative Agent funds for Loans to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to such Loans set forth in Section 5.01 or 5.02, as
applicable, are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e) The obligations of the Lenders hereunder to make the Loans and to make
payments pursuant to Section 11.04 are several and not joint. The failure of any
Lender to make any Loan or to make any payment under Section 11.04 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loans or to make its payment under
Section 11.04.

39





(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for the Loans in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for the Loans in any particular place or manner.

 

2.12 Payments by the Lenders to the Administrative Agent. (a) Unless the
Administrative Agent receives notice from a Lender (i) at least one Business Day
prior to the proposed Closing Date or (ii) in the event the Borrowing consists
of Base Rate Loans, by 12:00 noon Eastern time on the Closing Date, that such
Lender will not make available as and when required hereunder to the
Administrative Agent for the account of the Borrower the amount of such Lender’s
share of the Borrowing, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent in immediately available
funds on the Closing Date and the Administrative Agent may (but shall not be so
required), in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.

 

(b) If and to the extent any Lender shall not have made its share of the
Borrowing available to the Administrative Agent in immediately available funds
and the Administrative Agent in such circumstances has made available to the
Borrower such amount, such Lender shall on the Business Day following the
Closing Date make such amount available to the Administrative Agent, together
with interest at the Federal Funds Rate. If such amount is so made available,
such payment to the Administrative Agent shall constitute such Lender’s share of
the Borrowing on the Closing Date for all purposes of this Agreement. If such
amount is not made available to the Administrative Agent on the Business Day
following the Closing Date, the Administrative Agent will notify the Borrower of
such failure to fund and, upon demand by the Administrative Agent, the Borrower
shall pay such amount to the Administrative Agent for the Administrative Agent’s
account, together with interest thereon for each day elapsed since the Closing
Date, at a rate per annum equal to the interest rate applicable at the time to
the Loans.

 

(c) A notice of the Administrative Agent submitted to any Lender with respect to
amounts owing under subsection (b) above shall be conclusive absent manifest
error.

 

(d) The failure of any Lender to make its share of the Borrowing on the Closing
Date shall not relieve any other Lender of any obligation hereunder to make its
share of the Borrowing on the Closing Date, but no Lender shall be responsible
for the failure of any other Lender to make its share of the Borrowing on the
Closing Date.

 

2.13 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon greater than its Pro Rata Share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans, provided that:

40





(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(b) the provisions of this Section 2.13 shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant (other than the Borrower or any
Subsidiary thereof (as to which this Section 2.13 shall apply)).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise any right of
setoff or counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

2.14 Increase in Aggregate Revolving Loan Commitment.

 

(a) Request for Increase. Provided there exists no Event of Default or Unmatured
Event of Default, upon notice to the Administrative Agent (which shall promptly
notify the Revolving Loan Lenders), the Borrower may from time to time, request
an increase in the Aggregate Revolving Loan Commitment by an amount (for all
such requests) not exceeding $200,000,000 (such amount, the “Maximum Revolving
Credit Increase”); provided that any such request for an increase shall be in a
minimum amount of $25,000,000 and in increments of $5,000,000 in excess thereof
or, if less, the entire remaining unused Maximum Revolving Credit Increase. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Loan Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders). Each
Revolving Loan Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Loan Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase. Any Revolving Loan Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Loan Commitment. The Administrative Agent shall notify the Borrower
and each Revolving Loan Lender of the Revolving Loan Lenders’ responses to each
request made hereunder. Such increase shall be provided by existing Revolving
Loan Lenders that, in response to a request of the Borrower in each such
existing Revolving Loan Lender’s sole discretion, agree to so increase their
Revolving Loan Commitments and/or, subject to the approval of the Administrative
Agent and the Issuing Lenders (which approvals shall not be unreasonably
withheld), by Eligible Assignees that become Revolving Loan Lenders pursuant to
a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel; provided that the Commitment of each Eligible Assignee
shall be in a minimum amount of $5,000,000.

 

(b) Effective Date and Allocations. If the Aggregate Revolving Loan Commitment
is increased in accordance with this Section 2.14, the Administrative Agent and
the Borrower shall mutually determine the effective date (the “Increase
Effective Date”) and the final allocation of

41



such increase. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such increase and the Increase Effective
Date.

 

(c) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (and to the extent
requested by the Administrative Agent, in sufficient copies for each Lender)
signed by a Responsible Officer (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase, and (ii)
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI are true and correct in
all material respects (except, if such representation or warranty is qualified
by materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty is true and correct in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except, if such representation or warranty
is qualified by materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty is true and correct in all respects) as
of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections 6.11(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to subsection
7.01(a), and (B) no Default exists. If the Revolving Loan Commitments are being
increased on a nonratable basis, the Borrower shall make such nonratable
borrowings and such prepayments of Loans (and pay any additional amounts
required pursuant to Section 4.04) on the Increase Effective Date, to the extent
necessary so that after giving effect to such borrowings and prepayments, the
Revolving Loans outstanding are held by the Revolving Loan Lenders ratably in
accordance with the revised Pro Rata Shares arising from the nonratable increase
in the Revolving Loan Commitments under this Section 2.14. For the avoidance of
doubt, the terms of the Fee Letters shall not apply to any fees in connection
with any increase to the Aggregate Revolving Loan Commitment pursuant to this
Section 2.14.

 

(d) Incremental Agreement. If the Aggregate Revolving Loan Commitment is
increased in accordance with this Section 2.14 (each an “Incremental Loan
Commitment”), such Incremental Loan Commitments shall be effected pursuant to
one or more Incremental Agreements executed and delivered by the Borrower, the
Administrative Agent and the Revolving Loan Lenders increasing their Revolving
Loan Commitment in connection therewith (the “Incremental Revolving Loan
Lenders”), which Incremental Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.14.

 

(e) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.

 

2.15 Cash Collateral.

 

(a) Certain Credit Support Events. If (i) an Issuing Lender has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) any Letter of Credit remains outstanding and
partially or wholly undrawn as of the Revolving Credit Facility Termination
Date, (iii) the Borrower shall be required to provide

42



Cash Collateral pursuant to subsection 9.02(a)(iii), or (iv) there shall exist a
Defaulting Lender, the Borrower shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any written
request by the Administrative Agent or any Issuing Lender, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender)

 

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lenders and the Revolving Loan Lenders, and agrees to
maintain, a first priority security interest in all such cash and deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of the
Cash Collateral is less than the applicable Minimum Collateral Amount and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on written demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.16, 9.02 or Article III in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the Appropriate Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination of the Administrative Agent and the applicable Issuing Lender that
there exists excess Cash Collateral; provided, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (y) the
Person providing Cash Collateral and the applicable Issuing Lender may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

43





2.16 Defaulting Lenders.

 

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Loan Lenders”, “Required Term Loan Lenders” and Section 11.01.

 

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.09, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable Issuing Lender hereunder; third, to
Cash Collateralize the applicable Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
the Borrower may request (so long as no Event of Default or Unmatured Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the applicable Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Administrative Agent, the applicable Issuing
Lender or any other Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the applicable Issuing Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, to the payment on a pro rata basis of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; eighth, so long as no Event of Default or Unmatured Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and ninth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Sections 5.01 and 5.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and

44



L/C Obligations owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this subsection 2.16(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii) Certain Fees. A Defaulting Lender (x) shall not be entitled to receive any
facility fee pursuant to Section 2.09(c) for any period during which such Lender
is a Defaulting Lender except to the extent allocable to the sum of (1) the
aggregate outstanding principal amount of the Loans funded by it and (2) its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Sections 2.15, 9.02 or Article III, as applicable
(and the Borrower shall (A) be required to pay to the Issuing Lender, the amount
of such fee allocable to its Fronting Exposure arising from such Defaulting
Lender and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to such Defaulting Lender)
and (y) shall be limited in its right to receive letter of credit fees as
provided in Section 3.07.

 

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Share of the Revolving Credit Facility (calculated without regard to
such Defaulting Lender’s Revolving Loan Commitment) but only to the extent that
(x) the conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under Applicable
Law, Cash Collateralize the Issuing Lenders’ Fronting Exposure in accordance
with the procedures set forth in Section 2.15.

 

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lenders agree in writing in their sole discretion that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include

45



arrangements with respect to any Cash Collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Shares (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no cessation of the status
of a Lender as a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

ARTICLE III. THE LETTERS OF CREDIT

 

3.01 The Letter of Credit Subfacility. (a) On the terms and conditions set forth
herein (i) each Issuing Lender agrees, in reliance upon the agreements of the
Revolving Loan Lenders set forth in this Article III, (A) from time to time on
any Business Day during the period from the Closing Date to the Revolving Credit
Facility Termination Date to issue Letters of Credit for the account of the
Borrower, and to amend or renew Letters of Credit previously issued by it, in
accordance with subsections 3.02(c) and 3.02(d), and (B) to honor properly drawn
drafts under the Letters of Credit issued by it; and (ii) the Revolving Loan
Lenders severally agree to participate in Letters of Credit Issued for the
account of the Borrower; provided that no Issuing Lender shall be obligated to
Issue, and no Lender shall be obligated to participate in, any Letter of Credit
if as of the date of Issuance of such Letter of Credit (the “Issuance Date”) (1)
the Total Revolving Loan Outstandings exceed the Aggregate Revolving Loan
Commitment, (2) the Effective Amount of all L/C Obligations would exceed the L/C
Commitment or (3) the participation of any Lender in the Effective Amount of all
L/C Obligations plus the outstanding principal amount of the Revolving Loans of
such Lender would exceed such Lender’s Revolving Loan Commitment. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and,
accordingly, the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit which have expired or which have been drawn
upon and reimbursed.

 

(b) No Issuing Lender shall be under any obligation to Issue any Letter of
Credit if:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
Issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the Issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it (it being understood that the applicable Issuing Lender
shall promptly notify

46



the Borrower and the Administrative Agent of any of the foregoing events or
circumstances);

 

(ii) such Issuing Lender has received written notice from any Revolving Loan
Lender, the Administrative Agent or the Borrower, on or prior to the Business
Day prior to the requested date of Issuance of such Letter of Credit, that one
or more of the applicable conditions contained in Section 5.02 is not then
satisfied;

 

(iii) the expiry date of such requested Letter of Credit is after the Revolving
Credit Facility Termination Date, unless all of the Revolving Loan Lenders have
approved such expiry date in writing;

 

(iv) such Letter of Credit does not provide for drafts, or is not otherwise in
form and substance reasonably acceptable to such Issuing Lender, or the Issuance
of a Letter of Credit shall violate any applicable policies of such Issuing
Lender;

 

(v) such Letter of Credit is denominated in a currency other than Dollars,
unless all of the Revolving Loan Lenders have approved in writing denominating
such Letter of Credit in such currency; or

 

(vi) any Revolving Loan Lender is at that time a Defaulting Lender, unless such
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Lender (in its sole discretion) with
the Borrower or such Lender to eliminate such Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C Obligations as
to which each Issuing Lender has actual or potential Fronting Exposure, as it
may elect in its sole discretion.

 

(c) No Issuing Lender shall amend any Letter of Credit if such Issuing Lender
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(d) No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

Each Issuing Lender shall act on behalf of the Revolving Loan Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Lender shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by such Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and L/C Related Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included such Issuing Lender with respect to such
acts or omissions, and (B) as additionally provided herein with respect to such
Issuing Lender.

47





3.02 Issuance, Amendment and Renewal of Letters of Credit. (a) Each Letter of
Credit shall be issued or amended, as the case may be, upon the irrevocable
written request of the Borrower received by the applicable Issuing Lender (with
a copy sent by the Borrower to the Administrative Agent) at least two Business
Days (or such shorter time as the applicable Issuing Lender and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed date of issuance in the form of an L/C
Application or L/C Amendment Application, appropriately completed and signed by
a Responsible Officer. Such L/C Application or L/C Amendment Application may be
sent by telecopier, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Issuing Lender, by
personal delivery or by any other means acceptable to the applicable Issuing
Lender. Such L/C Application or L/C Amendment Application must be received by
the applicable Issuing Lender and the Administrative Agent not later than 12:00
noon Eastern time at least two Business Days (or such later date and time as the
Administrative Agent and the applicable Issuing Lender may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the applicable Issuing Lender: (i) proposed issuance date
of the Letter of Credit; (ii) the amount of the Letter of Credit; (iii) the
expiry date of the Letter of Credit; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by the beneficiary of the
Letter of Credit in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by the beneficiary in case of any drawing
thereunder; and (vii) the purpose and nature of the requested Letter of Credit;
and (vii) such other matters as the applicable Issuing Lender may reasonably
require related to the issuance of such Letter of Credit. In the case of a
request for an L/C Amendment, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable Issuing Lender (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such Issuing Lender may reasonably require related to the issuance of
such Letter of Credit. Additionally, the Borrower shall furnish to the
applicable Issuing Lender and the Administrative Agent such other ordinary and
customary documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any L/C-Related Documents, as the
applicable Issuing Lender or the Administrative Agent may reasonably require.

 

(b) Promptly upon receipt of any L/C Application or L/C Amendment Application,
the applicable Issuing Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such L/C Application or L/C Amendment Application from the Borrower and, if not,
such Issuing Lender will provide the Administrative Agent with a copy thereof.
Unless the applicable Issuing Lender has received on or before the Business Day
immediately preceding the date such Issuing Lender is to issue or amend the
applicable Letter of Credit, (A) notice from the Administrative Agent directing
such Issuing Lender not to issue such Letter of Credit because such issuance is
not then permitted under subsection 3.01(a) as a result of the limitations set
forth in clauses (1) through (3) thereof or (B) a notice described in subsection
3.01(b)(ii) or (C) any limitation set forth in clauses (iii) or (v) of
subsection 3.01(b) has not been waived in writing by all Revolving Loan Lenders,
then, subject to the terms and conditions hereof, such Issuing Lender shall, on
the requested date, issue a Letter of Credit for the account of the Borrower, or
enter into the applicable amendment, as the

48



case may be, in each case in accordance with such Issuing Lender’s usual and
customary business practices.

 

(c) From time to time while a Letter of Credit is outstanding and prior to the
Revolving Credit Facility Termination Date, the applicable Issuing Lender will,
upon the written request of the Borrower received by such Issuing Lender (with a
copy sent by the Borrower to the Administrative Agent) at least two Business
Days (or such shorter time as the applicable Issuing Lender and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed date of amendment, amend any Letter of Credit
issued by it. Each such request for amendment of a Letter of Credit shall be
made by telecopier, confirmed immediately (by messenger or overnight courier) in
an original writing, made in the form of an L/C Amendment Application and shall
specify in form and detail satisfactory to such Issuing Lender: (i) the Letter
of Credit to be amended; (ii) the proposed date of amendment of such Letter of
Credit (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as such Issuing Lender may reasonably
require related to the amendment of such Letter of Credit. No Issuing Lender
shall have any obligation to amend any Letter of Credit if: (A) such Issuing
Lender would have no obligation at such time to issue such Letter of Credit in
its amended form under the terms of this Agreement; or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit. The Administrative Agent will promptly notify the Revolving Loan Lenders
of any Issuance or amendment of a Letter of Credit.

 

(d) If the Borrower so requests in any applicable L/C Application, any Issuing
Lender may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the applicable Issuing Lender to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than three
days (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Lender, the Borrower shall not be required to
make a specific request to the applicable Issuing Lender for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Lender to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the
applicable Issuing Lender shall not permit any such extension if (A) the
applicable Issuing Lender has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of subsection 3.01(b) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Loan Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each such case directing the applicable Issuing Lender not to permit such
extension.

 

(e) Each Issuing Lender may, at its election (or as required by the
Administrative Agent at the direction of the Required Revolving Loan Lenders),
deliver any notice of

49



termination or other communication to any Letter of Credit beneficiary or
transferee, and take any other action as necessary or appropriate, at any time
and from time to time, in order to cause the expiry date of such Letter of
Credit to be a date not later than the Revolving Credit Facility Termination
Date unless otherwise permitted by the terms of this Agreement.

 

(f) Each Issuing Lender will deliver to the Administrative Agent and the
Borrower, concurrently or promptly following its delivery of a Letter of Credit,
or amendment to or renewal of a Letter of Credit, to an advising bank or a
beneficiary, a true and complete copy of such Letter of Credit or of such
amendment or renewal.

 

3.03 Risk Participations, Drawings and Reimbursements.

 

(a) Immediately upon the Issuance of each Letter of Credit on or after the
Closing Date, each Revolving Loan Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Issuing
Lender a participation in such Letter of Credit and each drawing thereunder in
an amount equal to the product of (i) such Revolving Loan Lender’s Pro Rata
Share times (ii) the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively. For purposes of Section
2.01, each Issuance of a Letter of Credit shall be deemed to utilize the
Revolving Loan Commitment of each Revolving Loan Lender by an amount equal to
the amount of such participation.

 

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuing Lender will promptly
notify the Borrower and the Administrative Agent. The Borrower shall (subject,
if applicable, to its right to obtain Base Rate Loans as provided below)
reimburse the applicable Issuing Lender prior to 11:00 a.m. Eastern time on each
date that any amount is paid by such Issuing Lender under any Letter of Credit
(each such date, an “Honor Date”) in an amount equal to the amount so paid by
such Issuing Lender; provided that, to the extent that any Issuing Lender
accepts a drawing under a Letter of Credit after 12:00 noon Eastern time, the
Borrower will not be obligated to reimburse such Issuing Lender until the next
Business Day and the “Honor Date” for such Letter of Credit shall be such next
Business Day. If the Borrower fails to reimburse any Issuing Lender for the full
amount of any drawing under any Letter of Credit by 12:00 noon Eastern time on
the Honor Date, such Issuing Lender will promptly notify the Administrative
Agent and the Administrative Agent will promptly notify each Revolving Loan
Lender thereof (no later than 12:00 noon Eastern time on such Honor Date), and
the Borrower shall be deemed to have requested that Base Rate Loans be made by
the Revolving Loan Lenders to be disbursed on the Honor Date in an amount equal
to the amount of the unreimbursed drawing under such Letter of Credit (the
“Unreimbursed Amount”), without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, subject to the amount
of the unutilized portion of the Aggregate Revolving Loan Commitment and subject
to the conditions set forth in Section 5.02 other than subsection 5.02(a). Any
notice given by an Issuing Lender or the Administrative Agent pursuant to this
subsection 3.03(b) may be oral if immediately confirmed in writing (including by
telecopier or electronic mail); provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

50





(c) Each Revolving Loan Lender shall upon any notice pursuant to subsection
3.03(b) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the applicable Issuing Lender an amount in Dollars and in immediately
available funds equal to its Pro Rata Share of the amount of the drawing,
whereupon the Revolving Loan Lenders shall (subject to subsection 3.03(d)) each
be deemed to have made a Revolving Loan consisting of a Base Rate Loan to the
Borrower in such amount. If any Revolving Loan Lender so notified fails to make
available to the Administrative Agent for the account of the applicable Issuing
Lender the amount of such Revolving Loan Lender’s Pro Rata Share of the amount
of such drawing by no later than 2:00 p.m. Eastern time on the Honor Date, then
interest shall accrue on such Revolving Loan Lender’s obligation to make such
payment, from the Honor Date to the date such Revolving Loan Lender makes such
payment, at a rate per annum equal to the greater of the Federal Funds Rate in
effect from time to time during such period and a rate determined by the
applicable Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the applicable Issuing Lender in connection with the foregoing. If
such Revolving Loan Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Loan Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant Borrowing, as the case may be. A certificate of the applicable
Issuing Lender submitted to any Revolving Loan Lender (through the
Administrative Agent) with respect to any amounts owing under this subsection
3.03(c) shall be conclusive absent manifest error. The Administrative Agent will
promptly give notice of the occurrence of the Honor Date, but failure of the
Administrative Agent to give any such notice on the Honor Date or in sufficient
time to enable any Revolving Loan Lender to effect such payment on such date
shall not relieve such Revolving Loan Lender from its obligations under this
Section 3.03.

 

(d) With respect to any Unreimbursed Amount that is not converted into Base Rate
Loans in whole or in part, because of the Borrower’s failure to satisfy the
conditions set forth in Section 5.02 (other than subsection 5.02(a) which need
not be satisfied) or for any other reason, the Borrower shall be deemed to have
incurred from the applicable Issuing Lender an L/C Borrowing in the amount of
such Unreimbursed Amount, which L/C Borrowing shall be due and payable on demand
and shall bear interest (payable on demand) at a rate per annum equal to the
Base Rate plus 2%, and each Lender’s payment to such Issuing Lender pursuant to
subsection 3.03(c) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 3.03. Until each
Revolving Loan Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 3.03 to reimburse the applicable Issuing Lender for any amount drawn
under any Letter of Credit, interest in respect of such Revolving Loan Lender’s
Pro Rata Share of such amount shall be solely for the account of the applicable
Issuing Lender.

 

(e) Each Revolving Loan Lender’s obligation in accordance with this Agreement to
make the Revolving Loans or L/C Advances, as contemplated by this Section 3.03,
as a result of a drawing under a Letter of Credit, shall be absolute and
unconditional and without recourse to any Issuing Lender and shall not be
affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Loan Lender may have
against the applicable Issuing Lender, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default, an
Unmatured Event of

51



Default or a Material Adverse Effect; or (iii) any other circumstance,
happening, event or condition whatsoever, whether or not similar to any of the
foregoing; provided that each Revolving Loan Lender’s obligation to make
Revolving Loans under this Section 3.03 is subject to the conditions set forth
in Section 5.02 (other than subsection 5.02(a)). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the applicable Issuing Lender for the amount of any payment made by
the applicable Issuing Lender under any Letter of Credit, together with interest
as provided herein.

 

3.04 Repayment of Participations. (a) Upon (and only upon) receipt by the
Administrative Agent for the account of any Issuing Lender of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
such Issuing Lender under a Letter of Credit with respect to which any Revolving
Loan Lender has paid the Administrative Agent for the account of such Issuing
Lender for such Revolving Loan Lender’s participation in such Letter of Credit
pursuant to Section 3.03 or (ii) in payment of interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will pay
to each Revolving Loan Lender, in the same funds as those received by the
Administrative Agent for the account of such Issuing Lender, the amount of such
Lender’s Pro Rata Share of such funds, and such Issuing Lender shall receive the
amount of the Pro Rata Share of such funds of any Revolving Loan Lender that did
not so pay the Administrative Agent for the account of such Issuing Lender.

 

(b) If the Administrative Agent or any Issuing Lender is required at any time to
return to the Borrower, or to a trustee, receiver, liquidator or custodian, or
to any official in any Insolvency Proceeding, any portion of any payment made by
the Borrower or the Revolving Loan Lenders to the Administrative Agent for the
account of such Issuing Lender pursuant to subsection 3.04(a) in reimbursement
of a payment made under a Letter of Credit or interest or fee thereon, each
Revolving Loan Lender shall, on demand of the Administrative Agent, forthwith
return to the Administrative Agent or the applicable Issuing Lender the amount
of its Pro Rata Share of any amount so returned by the Administrative Agent or
such Issuing Lender plus interest thereon from the date such demand is made to
the date such amount is returned by such Lender to the Administrative Agent or
such Issuing Lender, at a rate per annum equal to the Federal Funds Rate in
effect from time to time. The obligations of the Revolving Loan Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

3.05 Role of the Issuing Lenders. (a) Each Revolving Loan Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable Issuing Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates or documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.

 

(b) No Issuing Lender or Agent-Related Person, nor any of their respective
Related Parties nor any correspondent, participant or assignee of an Issuing
Lender, shall be liable to any Revolving Loan Lender for: (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Revolving Loan Lenders or the Required Revolving Loan Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful

52



misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any L/C-Related Document.

 

(c) The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. No Issuing Lender
or Agent-Related Person, nor any of their respective Related Parties, nor any
correspondent, participant or assignee of an Issuing Lender, shall be liable or
responsible for any of the matters described in clauses (i) through (vii) of
Section 3.06; provided that, anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Lender, and
such Issuing Lender may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Lender’s willful misconduct or gross negligence or such Issuing Lender’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing: (i) an Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and (ii)
no Issuing Lender shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The Issuing Lender may send a Letter of Credit or conduct any communication to
or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.

 

3.06 Obligations Absolute. The obligations of the Borrower under this Agreement
and any L/C-Related Document to reimburse the applicable Issuing Lender for a
drawing under a Letter of Credit, and to repay any L/C Borrowing and any drawing
under a Letter of Credit converted into Loans, shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and each such other L/C-Related Document under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of this Agreement or any L/C-Related
Document;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the L/C-Related Documents;

 

(iii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of any Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable Issuing Lender
or any other Person,

53



whether in connection with this Agreement, the transactions contemplated hereby
or by any L/C-Related Document or any unrelated transaction;

 

(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

 

(v) waiver by the applicable Issuing Lender of any requirement that exists for
such Issuing Lender’s protection and not the protection of the Borrower or any
waiver by such Issuing Lender which does not in fact materially prejudice the
Borrower;

 

(vi) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

 

(vii) any payment made by the applicable Issuing Lender in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the Uniform Commercial
Code or the ISP, as applicable;

 

(viii) any payment by an Issuing Lender under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an Issuing Lender under
any Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;

 

(ix) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the obligations of the Borrower in respect of any Letter of
Credit; or

 

(x) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or a
guarantor.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Lender. The Borrower shall
be conclusively deemed to have waived any such claim against such Issuing Lender
and its correspondents unless such notice is given as aforesaid.

 

3.07 Letter of Credit Fees. (a) The Borrower shall pay to the Administrative
Agent for the account of each Revolving Loan Lender a letter of credit fee with
respect to each Letter of Credit equal to the L/C Fee Rate per annum of the
average daily maximum amount available to be drawn on such Letter of Credit;
provided that each Defaulting Lender shall be entitled to receive letter of
credit fees for any period during which that Revolving Loan Lender is a

54



Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16. With respect to any letter of credit fee not required
to be paid to any Defaulting Lender pursuant to the preceding sentence, the
Borrower shall (x) pay to each other Revolving Loan Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such other Revolving Loan Lender pursuant to Section 2.16, (y) pay to the
applicable Issuing Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.04. Letter of credit fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Facility Termination
Date (or such later date upon which all outstanding Letters of Credit shall
expire or be fully drawn) and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Margin
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Loan Lenders, while any Event of Default exists, all
letter of credit fees shall accrue at a rate per annum equal to the sum of the
otherwise applicable L/C Fee Rate plus 2%.

 

(b) The Borrower shall pay to each Issuing Lender a letter of credit fronting
fee at such times and in such amounts as are mutually agreed to from time to
time by the Borrower and such Issuing Lender.

 

(c) The Borrower shall pay to each Issuing Lender from time to time on demand
the normal issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Lender relating to letters of
credit as from time to time in effect.

 

3.08 Applicability of ISP; Limitation of Liability Applicability of ISP. Unless
otherwise expressly agreed by the applicable Issuing Lender and the Borrower
when a Letter of Credit is issued, the rules of the ISP shall apply to each
standby Letter of Credit. Notwithstanding the foregoing, the applicable Issuing
Lender shall not be responsible to the Borrower for, and such Issuing Lender’s
rights and remedies against the Borrower shall not be impaired by, any action or
inaction of such Issuing Lender required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Applicable Law or any order of a jurisdiction
where such Issuing Lender or the beneficiary is located, the practice stated in
the ISP or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

3.09 Conflict with L/C Related Documents. In the event of any conflict between
the terms hereof and the terms of any L/C-Related Document, the terms hereof
shall control.

55





ARTICLE IV. TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.01 Taxes. (a) Any and all payments by any Loan Party to each Lender or the
Administrative Agent under this Agreement and any other Loan Document shall be
made free and clear of, and without deduction or withholding for, any Taxes. In
addition, the Loan Parties shall pay all Other Taxes and Further Taxes.

 

(b) If any Loan Party or the Administrative Agent shall be required by law to
deduct or withhold any Taxes, Other Taxes or Further Taxes from or in respect of
any sum payable hereunder to any Lender or the Administrative Agent, then:

 

(i) the sum payable by such Loan Party shall be increased as necessary so that,
after making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 4.01),
such Lender or the Administrative Agent, as the case may be, receives and
retains an amount equal to the sum it would have received and retained had no
such deductions or withholdings been made;

 

(ii) such Loan Party or the Administrative Agent, as applicable, shall make such
deductions and withholdings; and

 

(iii) such Loan Party or the Administrative Agent, as applicable, shall pay the
full amount deducted or withheld to the relevant taxing authority or other
authority in accordance with Applicable Law.

 

(c) Each Loan Party agrees to indemnify and hold harmless each Lender and the
Administrative Agent for the full amount of Taxes, Other Taxes and Further Taxes
in the amount that such Lender specifies as necessary to preserve the after-tax
yield the Administrative Agent or such Lender would have received if such Taxes,
Other Taxes or Further Taxes had not been imposed, and any liability (including
penalties, interest, additions to tax and expenses) arising therefrom or with
respect thereto, whether or not such Taxes, Other Taxes or Further Taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within 30 days after the date the Administrative Agent or such Lender makes
written demand therefor.

 

(d) Within 30 days after the date of any payment by a Loan Party of any Taxes,
Other Taxes or Further Taxes, the Borrower shall furnish each Appropriate Lender
and the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to such
Lender and the Administrative Agent.

 

(e) If a Loan Party is required to pay any amount to any Lender or the
Administrative Agent pursuant to subsection 4.01(b) or (c), then such Lender
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to change the jurisdiction of its Lending Office so as to eliminate any such
additional payment by the Borrower which may thereafter accrue, if such change
in the sole judgment of such Lender is not otherwise disadvantageous to such
Lender.

 

(f) Notwithstanding the foregoing provisions of this Section 4.01, if any Lender
fails to notify the applicable Loan Party of any event or circumstance which
will entitle such Lender

56



to compensation pursuant to this Section 4.01 within 120 days after such Lender
obtains knowledge of such event or circumstance, then such Lender shall not be
entitled to compensation from such Loan Party for any amount arising prior to
the date which is 120 days before the date on which such Lender notifies such
Loan Party of such event or circumstance.

 

(g) For purposes of Section 10.09(f) and this Section 4.01, the terms “law” and
“Applicable Law” include FATCA.

 

4.02 Illegality. (a) If any Lender determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make or
maintain Eurodollar Rate Loans or Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on such Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Notwithstanding anything herein to
the contrary, for purposes of this Section 4.02 and Section 4.03, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in a Requirement of Law”, a “change in law” and a “change in a
Capital Adequacy Regulation”, regardless of the date enacted, adopted or issued.

 

(b) If a Lender determines that it is unlawful to maintain any Eurodollar Rate
Loan, the Borrower shall, upon its receipt of notice of such fact and demand
from such Lender (with a copy to the Administrative Agent), prepay in full such
Eurodollar Rate Loan of such Lender then outstanding, together with interest
accrued thereon and amounts required under Section 4.04, either on the last day
of the Interest Period thereof, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loan to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loan. If the Borrower is
required to so prepay any Eurodollar Rate Loan, then concurrently with such
prepayment, the Borrower shall borrow from the affected Lender, in the amount of
such repayment, a Base Rate Loan (and the interest rate on such Base Rate Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate). If such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurodollar Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such

57



Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.

 

(c) If the obligation of any Lender to make or maintain Eurodollar Rate Loans
has been so terminated or suspended, all Loans which would otherwise be made by
such Lender as Eurodollar Rate Loans shall be instead Base Rate Loans.

 

(d) Before giving any notice to the Administrative Agent under this Section
4.02, the affected Lender shall designate a different Lending Office with
respect to its Eurodollar Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

 

4.03 Increased Costs and Reduction of Return. (a) If any Lender determines that,
due to either (i) the introduction of or any change (other than any change by
way of imposition of or increase in reserve requirements included in the
calculation of the Eurodollar Rate) in or in the interpretation of any law or
regulation or (ii) compliance by such Lender with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase in the cost to such Lender of
agreeing to make or making, funding, converting to, continuing or maintaining
any Eurodollar Rate Loan or Base Rate Loan the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate or
participating in any Letter of Credit, or, in the case of any Issuing Lender,
any increase in the cost to such Issuing Lender of agreeing to issue, issuing or
maintaining any Letter of Credit or of agreeing to make or making, funding or
maintaining any unpaid drawing under any Letter of Credit, then the Borrower
shall be liable for, and shall from time to time, upon demand (with a copy of
such demand to be sent to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender, additional amounts as are sufficient to
compensate such Lender for such increased cost.

 

(b) If any Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender (or
its Lending Office) or any corporation controlling such Lender with any Capital
Adequacy Regulation affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or any corporation
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital or
liquidity is increased as a consequence of its Commitment, Loans or obligations
under this Agreement, then, upon demand of such Lender to the Borrower through
the Administrative Agent, the Borrower shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

 

(c) Notwithstanding the foregoing provisions of this Section 4.03, if any Lender
fails to notify the Borrower of any event or circumstance which will entitle
such Lender to compensation pursuant to this Section 4.03 within 60 days after
such Lender obtains knowledge of such event or circumstance, then such Lender
shall not be entitled to compensation from the Borrower for any amount arising
prior to the date which is 60 days before the date on which such

58



Lender notifies the Borrower of such event or circumstance (except that, if the
event or circumstance giving rise to such compensation is retroactive, then the
60-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

4.04 Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which the Lender may sustain or incur
as a consequence of:

 

(a) the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;

 

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation, as applicable, for such Loan;

 

(c) the failure of the Borrower to make any prepayment in accordance with any
notice delivered under Section 2.06;

 

(d) the prepayment (including after acceleration thereof) of a Eurodollar Rate
Loan on a day that is not the last day of the relevant Interest Period; or

 

(e) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefore as a result of a request by the Borrower pursuant
to Section 4.07;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.04 and under subsection 4.03(a), each Eurodollar Rate Loan made
by a Lender (and each related reserve, special deposit or similar requirement)
shall be conclusively deemed to have been funded at the Eurodollar Base Rate
used in determining the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan is in fact so funded.

 

4.05 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause (a)(i)
above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in

59



the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in subsection 4.05(a)(i), the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section 4.05,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 

4.06 Certificates of Lenders. Any Lender claiming reimbursement or compensation
under this Article IV shall deliver to the Borrower (with a copy to the
Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder and the manner in which such amount has
been calculated, and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

 

4.07 Substitution of Lenders. Upon the receipt by the Borrower from any Lender
of a claim for compensation under Section 4.01 or 4.03 or a notice of the type
described in Section 4.02 or if any Lender is a Defaulting Lender or any Lender
(each such Lender, a “Non-Consenting Lender”) fails to consent to an amendment,
modification or waiver of this Agreement that requires consent of 100% of the
Lenders or consent of affected Lenders and is otherwise approved by the Required
Lenders, then the Borrower may: (i) designate a replacement bank or financial
institution satisfactory to the Borrower (a “Replacement Lender”) to acquire and
assume all of such affected Lender’s Loans; and/or (ii) request one or more of
the other Lenders to acquire and assume all of such affected Lender’s
Commitments and/ or outstanding Loans, as the case may be. Any designation of a
Replacement Lender under clause (i) shall be subject to the prior written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed). A Lender shall not be required to make any such assignment
to a Replacement Lender if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to replace such
Lender pursuant to this Section 4.07 cease to apply.

60





4.08 Survival. The agreements and obligations of the Borrower in this Article IV
shall survive the termination of this Agreement, the payment of all other
Obligations and the resignation of the Administrative Agent.

 

ARTICLE V. CONDITIONS PRECEDENT

 

5.01 Conditions to Initial Credit Extensions. The obligation of the each Lender
to make its initial Credit Extension under, and the effectiveness of, this
Agreement shall be subject to the condition that the Administrative Agent shall
have received all of the following, in form and substance satisfactory to the
Administrative Agent, each Lead Arranger and each Lender, and (except for the
Notes) in sufficient copies for each Lender, on or before May 30, 2014:

 

(a) Agreement and Notes. This Agreement and the Notes executed by each party
hereto and thereto.

 

(b) Resolutions; Incumbency.

 

(i) Copies of the resolutions of the board of directors of the Borrower
authorizing the execution and delivery of the Loan Documents to which the
Borrower is a party and the consummation of the transactions contemplated
hereby, certified as of the Closing Date by the Secretary or an Assistant
Secretary of the Borrower; and

 

(ii) a certificate of the Secretary or Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to execute and deliver the Loan Documents, Notices of Borrowing,
Notices of Conversion/Continuation, Compliance Certificates, L/C Applications,
L/C Amendment Applications to which such Person is a party and other documents
in connection herewith.

 

(c) Organization Documents. The articles or certificate of incorporation and the
bylaws of the Borrower as in effect on the Closing Date, certified by the
Secretary or Assistant Secretary of the Borrower as of the Closing Date.

 

(d) Legal Opinions. An opinion of counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent and the Lenders.

 

(e) Closing Certificate. A certificate of the Chief Financial Officer of the
Borrower certifying as to, and demonstrating the calculation of, the Total Net
Debt to EBITDA Ratio as of the last day of the fiscal quarter of the Borrower
most recently ended prior to the Closing Date for which financial statements
have been filed with the SEC.

 

(f) Payment of Fees. Evidence of payment by the Borrower of all accrued and
unpaid fees, costs and expenses of the Lead Arrangers and the Administrative
Agent to the extent then due and payable hereunder on the Closing Date, together
with external Attorney Costs of Bank of America to the extent invoiced prior to
or on the Closing Date.

 

(g) Officer’s Certificate. A certificate signed by a Responsible Officer, dated
as of the Closing Date, stating that:

61





(i) the representations and warranties contained in Sections 6.01, 6.02, 6.04,
6.08, 6.13 and 6.20, are accurate and complete in all material respects (except,
if a qualifier relating to materiality, Material Adverse Effect or a similar
concept applies, such representation or warranty is true and correct in all
respects) on and as of such date, as though made on and as of such date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are accurate and complete in all material
respects (except, if a qualifier relating to materiality, Material Adverse
Effect or a similar concept applies, such representation or warranty is true and
correct in all respects) as of such earlier date;

 

(ii) no Event of Default or Unmatured Event of Default exists or would result
from the effectiveness of this Agreement and the incurrence of all Indebtedness
contemplated hereby (including, without limitation, the Loans to be made on the
Closing Date);

 

(iii) since December 28, 2013, no event or condition has occurred or could
reasonably be expected to occur that, either individually or in the aggregate,
has resulted or could reasonably be expected to result in a Material Adverse
Effect; and

 

(iv) the Borrower and its Subsidiaries are in compliance in all material
respects with all existing Material Financial Obligations.

 

(h) Solvency Certificate. A certificate signed by the Chief Financial Officer of
the Borrower certifying that the Borrower and its Subsidiaries, taken as a whole
(after giving effect to all Indebtedness contemplated hereby (including, without
limitation, the Loans to be made on the Closing Date)), are Solvent.

 

(i) Repayment and Termination of Existing Term Loan Credit Agreement.

 

(i) Instructions by the Borrower to apply the initial Credit Extensions
hereunder to payment of all outstanding obligations under the Existing Term Loan
Credit Agreement; and

 

(ii) Evidence that the Existing Term Loan Credit Agreement have been or
concurrently with the Closing Date are being terminated, that all “Obligations”
under and as defined in the Existing Term Loan Credit Agreement will be canceled
and any related obligations and all other amounts due thereunder have been or
concurrently with the Closing Date are being paid off and terminated (other than
indemnification obligations that customarily survive repayment and termination
of credit facilities).

 

(j) Notice. A Notice of Borrowing as required under Section 2.01.

 

(k) Other Documents. Such other approvals, opinions, documents or materials as
the Administrative Agent or any Lender may reasonably request, including all
documentation and other information about the Borrower and its Subsidiaries that
it reasonably determines is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act.

62





Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01
(other than subsection 5.01(f)), each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the Closing Date
specifying its objection thereto.

 

5.02 Conditions to All Credit Extensions. The obligation of each Lender to make
any Credit Extension under the Revolving Credit Facility and the obligation of
any Issuing Lender to Issue any Letter of Credit is subject to the satisfaction
of the following conditions precedent on the relevant Borrowing Date or Issuance
Date:

 

(a) Notice, Application. The Agent shall have received a Notice of Borrowing as
required under Section 2.03, or in the case of the Issuance of any Letter of
Credit, the applicable Issuing Lender and the Administrative Agent shall have
received an L/C Application or L/C Amendment Application, as required under
Section 3.02.

 

(b) Continuation of Representations and Warranties. The representations and
warranties in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except, if such
representation or warranty is qualified by materiality, Material Adverse Effect
or a similar concept applies, such representation or warranty is true and
correct in all respects) on and as of such Borrowing Date or Issuance Date with
the same effect as if made on and as of such Borrowing Date or Issuance Date
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they shall be true and correct in all material
respects (except, if such representation or warranty is qualified by
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty is true and correct in all respects) as of such
earlier date).

 

(c) No Existing Default. No Event of Default or Unmatured Event of Default shall
exist or shall result from such Credit Extension.

 

Each Notice of Borrowing, notice of acceptance of an L/C Application and L/C
Amendment Application submitted by the Borrower hereunder shall constitute a
representation and warranty by the Borrower that, as of the date of each such
notice and as of the relevant Borrowing Date or Issuance Date, as applicable,
the conditions in this Section 5.02 are satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
for itself and each of its Subsidiaries that:

 

6.01 Corporate Existence and Power. The Borrower, each other Loan Party and each
of their Subsidiaries:

 

(a) is a corporation, limited liability company or similar organization, as the
case may be, duly organized or formed and validly existing and, if applicable in
the jurisdiction of its

63



incorporation or formation, in good standing under the laws of the jurisdiction
of its incorporation or formation;

 

(b) has the power and authority and all governmental licenses, authorizations,
consents and approvals (i) to own its assets and to carry on its business and
(ii) to execute, deliver and perform its obligations under the Loan Documents to
which it is a party;

 

(c) is duly qualified as a foreign corporation and is licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license; and

 

(d) is in compliance with all Requirements of Law;

 

except, in each case referred to in subclause (b)(i), clause (c) or clause (d),
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

 

6.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Borrower and each other Loan Party of each Loan Document to
which it is party have been duly authorized by all necessary corporate action,
and do not and will not:

 

(a) contravene the terms of any of its Organization Documents;

 

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any material Contractual Obligation
to which the Borrower or any of its Subsidiaries is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or any of its Subsidiaries or any of its or their property is subject; or

 

(c) violate any Requirement of Law.

 

6.03 Governmental Authorization. No approval, consent, exemption, authorization
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required as a condition to the execution, delivery or performance
by, or enforcement against, any Loan Party of the Agreement or any other Loan
Document.

 

6.04 Binding Effect. This Agreement and each other Loan Document to which a Loan
Party is party constitute the legal, valid and binding obligations of such Loan
Party, enforceable against such Loan Party in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

6.05 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the best knowledge of any Loan Party, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
any Loan Party or any Subsidiary of a Loan Party or any of their respective
properties (a) which purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby; or (b)
as to which there exists a reasonable likelihood of an adverse determination,
which determination would reasonably be expected to have a Material Adverse
Effect. No

64



injunction, writ, temporary restraining order or other order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

 

6.06 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurring of any Obligations by the Borrower. As of the
Closing Date, neither the Borrower, any other Loan Party nor any Subsidiary of
any Loan Party is in default under or with respect to any Contractual Obligation
in any respect which, individually or together with all such defaults, could
reasonably be expected to have a Material Adverse Effect.

 

6.07 ERISA Compliance.

 

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Plan has been administered in compliance with the applicable
provisions of ERISA, the Code and other federal or state law; (ii) each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS and to the best knowledge of any
Loan Party, nothing has occurred which would cause the loss of such
qualification and (iii) the Borrower and each ERISA Affiliate has made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
no contribution failure has occurred with respect to a Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code; (iii) no Loan Party or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) no Loan Party or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) no Loan Party or any ERISA Affiliate has engaged in a transaction that would
be reasonably expected to subject Borrower or any ERISA Affiliate to liability
under Section 4069 or 4212(c) of ERISA.

 

6.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans will be used
solely for the purposes set forth in and permitted by Section 7.12 and Section
8.08. No Loan Party or any Subsidiary of a Loan Party is generally engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

65



Not more than 25% of the value of the assets of the Borrower and its
Subsidiaries on a consolidated basis subject to the provisions of Section 8.02
or Section 8.03 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 9.01(e) will be Margin
Stock.

 

6.09 Title to Properties. Each Loan Party and each Subsidiary of a Loan Party
have good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of
their respective businesses, except for such liens, title defects and other
matters affecting title as could not, individually or in the aggregate, have a
Material Adverse Effect. As of the Amendment No. 3 Signing Date, the property of
the Borrower, each other Loan Party and their Subsidiaries is subject to no
Liens, other than Permitted Liens.

 

6.10 Taxes. Each Loan Party and their Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

 

6.11 Financial Condition. (a) The audited consolidated financial statements of
the Borrower and its Subsidiaries dated as of January 3, 2015, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the fiscal year ended on that date:

 

(i) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein;

 

(ii) fairly present the financial condition of the Borrower and its Subsidiaries
as of the dates thereof and the results of operations for the periods covered
thereby; and

 

(iii) show all material indebtedness and other liabilities, absolute or
contingent, of the Borrower and its consolidated Subsidiaries as of the dates
thereof, including liabilities for all material taxes and material Contingent
Obligations, in each case to the extent required by GAAP.

 

(b) Since January 3, 2015, there has been no Material Adverse Effect.

 

6.12 Environmental Matters. The Borrower and its Subsidiaries are in material
compliance with all applicable Environmental Laws and are not subject to
Environmental Claims except for such non-compliance and Environmental Claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

66





6.13 Regulated Entities. None of the Borrower, any Person controlling the
Borrower, or any Subsidiary is an “Investment Company” within the meaning of the
Investment Company Act of 1940.

 

6.14 No Burdensome Restrictions. Neither the Borrower nor any Subsidiary is a
party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect.

 

6.15 Copyrights, Patents, Trademarks and Licenses, etc. Except as could not
reasonably be expected to have a Material Adverse Effect, the Borrower or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
material patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.

 

6.16 Subsidiaries. As of the Amendment No. 3 Signing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
6.16 and has no equity investments in any other corporation or entity with a
value in excess of $250,000 other than those specifically disclosed in part (b)
of Schedule 6.16.

 

6.17 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or such Subsidiary operates.

 

6.18 Swap Obligations. Neither the Borrower nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations.

 

6.19 Full Disclosure. The representations and warranties made by each Loan Party
and its Subsidiaries in the Loan Documents as of the date such representations
and warranties are made or deemed made, and the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of any Loan
Party or any Subsidiary in connection with the Loan Documents, taken as a whole,
do not contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.

 

6.20 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

67





6.21 Anti-Corruption Laws. Except to the extent that the failure to do so (i)
could not reasonably be expected to have a Material Adverse Effect and (ii)
would not result in any noncompliance by, or other adverse impact on any of the
Lenders, Administrative Agent or any of the Lead Arranger with respect to the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anticorruption legislation in other jurisdictions, the Loan
Parties and their respective Subsidiaries conduct their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions in
which the Loan Parties or any of their respective Subsidiaries conduct business,
and maintain policies and procedures designed to promote and achieve compliance
with such laws.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan
outstanding, or any Letter of Credit outstanding or any other Obligation
hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been made), unless the
Required Lenders waive compliance in writing:

 

7.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent in form and detail satisfactory to the Administrative Agent and the
Required Lenders, with sufficient copies for each Lender:

 

(a) as soon as available, but not later than 100 days after the end of each
fiscal year, a copy of the audited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by the opinion of PricewaterhouseCoopers
or another nationally-recognized independent public accounting firm
(“Independent Auditor”), which opinion (i) shall state that such consolidated
financial statements present fairly the Borrower’s consolidated financial
position for the periods indicated in conformity with GAAP and (ii) shall not be
qualified or limited because of a restricted or limited examination by the
Independent Auditor of any material portion of the Borrower’s or any
Subsidiary’s records (it being agreed that the requirements of this subsection
7.01(a) may be satisfied by the delivery of the applicable annual report on Form
10-K of the Borrower to the Administrative Agent by email to the extent that it
is delivered within the applicable time period noted herein); and

 

(b) as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each fiscal year, a copy of the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and the related unaudited consolidated statements of income,
stockholders’ equity and cash flows for the period commencing on the first day
and ending on the last day of such quarter, and certified by a Responsible
Officer as fairly presenting, in accordance with GAAP (subject only to normal
year-end audit adjustments and the absence of footnotes), the financial position
and the results of operations of the Borrower and its Subsidiaries as of such
date and for such period (it being agreed that the requirements of this
subsection 7.01(b) may be satisfied by the delivery of the applicable quarterly
report on Form 10-Q of the Borrower to the Administrative Agent by email to the
extent that it is delivered within the applicable time period noted herein).

68



7.02 Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent, with sufficient copies for each Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
subsections 7.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;

 

(b) promptly, copies of all financial statements and reports that the Borrower
sends to its shareholders, and copies of all financial statements and regular,
periodic or special reports (including Forms 10-K, 10-Q and 8-K) that the
Borrower or any Subsidiary may make to, or file with, the SEC (it being agreed
that the requirements of this subsection 7.02(b) may be satisfied by the
delivery of such financial statements and reports to the Administrative Agent by
email); and

 

(c) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary as the Administrative Agent,
at the request of any Lender, may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall, upon written
request, deliver paper copies of such documents to the Administrative Agent or
any Lender that requests the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the Issuing Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak, ClearPar or another substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear

69



prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the Issuing Lenders and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

7.03 Notices. The Borrower shall, and shall cause each Subsidiary to, promptly
(or, in the case of any event described in clause (c)(ii) below, not less than
10 days prior to the occurrence of such event) notify the Administrative Agent
and each Lender:

 

(a) of the occurrence of any Event of Default or Unmatured Event of Default
known to any Loan Party;

 

(b) of any of the following matters that has resulted or is reasonably expected
to result in a Material Adverse Effect: (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary including pursuant to any applicable
Environmental Laws;

 

(c) of the occurrence of any of the following events known to any Loan Party
which could reasonably be expected to result in a liability for the Borrower or
any ERISA Affiliate that could reasonably be expected to have a Material Adverse
Effect, and deliver to the Administrative Agent and each Lender a copy of any
notice with respect to such event that is filed with a Governmental Authority
and any notice delivered by a Governmental Authority to the Borrower or any
ERISA Affiliate with respect to such event:

 

(i) an ERISA Event; or

 

(ii) a contribution failure with respect to a Pension Plan sufficient to give
rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the Code; and

 

(d) of any material change in accounting policies or financial reporting
practices by the Borrower and its consolidated Subsidiaries.

 

Each notice under this Section 7.03 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Borrower or any affected Subsidiary
proposes to take with respect thereto. Each notice under subsection 7.03(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or any other Loan Document that, to the best of such Responsible
Officer’s knowledge, have been breached or violated.

70





7.04 Preservation of Corporate Existence, Etc. The Borrower shall, and shall
cause each Subsidiary to:

 

(a) except as otherwise permitted with respect to any Subsidiary pursuant to
Section 8.04, preserve and maintain in full force and effect its corporate
existence and valid existence under the laws of its jurisdiction of
organization; and

 

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business (except (i) in connection with transactions
permitted by Section 8.04 and sales of assets permitted by Section 8.03 or (ii)
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect).

 

7.05 Maintenance of Property. The Borrower shall, and shall cause each
Subsidiary to, maintain and preserve all its property which is used or useful in
its business in good working order and condition, ordinary wear and tear
excepted, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

7.06 Insurance. The Borrower shall, and shall cause each Subsidiary to,
maintain, with financially sound and reputable independent insurers, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

7.07 Payment of Obligations. The Borrower shall, and shall cause each Subsidiary
to, pay and discharge, as the same shall become due and payable, all their
respective material obligations and liabilities, including:

 

(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; and

 

(b) all material claims which, if unpaid, would by law become a Lien (other than
a Permitted Lien) upon its property unless the same are contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Borrower or such Subsidiary.

 

7.08 Compliance with Laws. The Borrower shall, and shall cause each Subsidiary
to, comply in all material respects with all material Requirements of Law of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act), except such as may be contested in good
faith or as to which a bona fide dispute may exist.

 

7.09 Compliance with ERISA. The Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) operate each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; and (b) draft and amend each Plan which is intended to be qualified
under Section 401(a) of the Code to maintain such qualification and make all
required contributions to any Plan subject to Section 412 of the Code

71



if with respect to any failure under clauses (a) and (b) such failure would not
reasonably be expected to have a Material Adverse Effect.

 

7.10 Inspection of Property and Books and Records. The Borrower shall, and shall
cause each Subsidiary to, maintain proper books of record and account, in which
true and correct entries (sufficient to permit the preparation of consolidated
financial statements in conformity with GAAP) shall be made of all financial
transactions and matters involving the assets and business of the Borrower and
such Subsidiary. The Borrower shall permit, and shall cause each Subsidiary to
permit, the Administrative Agent or any Lender, at any reasonable time during
normal business hours upon advance written request of the Administrative Agent
or the relevant Lender, to visit and inspect the properties of the Borrower or
any Subsidiary and to examine their respective corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss the affairs, finances and accounts of the Borrower or any Subsidiary
with the appropriate officers of the Borrower or such Subsidiary.

 

7.11 Environmental Laws. The Borrower shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in material compliance
with all material Environmental Laws, except such as may be contested in good
faith or as to which a bona fide dispute may exist.

 

7.12 Use of Proceeds. The Borrower shall use the proceeds of the Senior Credit
Facilities to (a) repay, redeem and retire all obligations under the Existing
Term Loan Credit Agreement, (b) fund working capital, capital expenditures and
other lawful corporate purposes, including to finance Acquisitions; provided the
Borrower shall not use the proceeds of any Loan to make any Acquisition if the
board of directors of the Person to be acquired has not approved such
Acquisition, and (c) finance fees, costs and expenses arising from or related to
this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby.

 

7.13 Additional Guarantors. The Borrower shall notify the Administrative Agent
at the time that any Person becomes a Domestic Subsidiary that is a Wholly-Owned
Subsidiary (other than an Excluded Subsidiary), and promptly thereafter (and in
any event within forty-five (45) days or such longer period as the
Administrative Agent, in its sole discretion may approve), cause such Person to
(a) become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Guaranty or such other document as the Administrative Agent
shall deem appropriate for such purpose, and (b) deliver to the Administrative
Agent documents of the types referred to in Sections 5.01(b), (c) and (d) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

7.14 Anti-Corruption Laws. Except to the extent that the failure to do so (i)
could not reasonably be expected to have a Material Adverse Effect and (ii)
would not result in any noncompliance by, or other adverse impact on any of the
Lenders, Administrative Agent or any of the Lead Arrangers with respect to the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, the Loan
Parties and their respective Subsidiaries conduct their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar

72



anticorruption legislation in other jurisdictions in which the Loan Parties or
any of their respective conduct business, and maintain policies and procedures
designed to promote and achieve compliance with such laws.

 

ARTICLE VIII. NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan
outstanding or Letter of Credit outstanding or any other Obligation hereunder
shall remain unpaid or unsatisfied (other than contingent indemnification
obligations for which no claim has been made), unless the Required Lenders waive
compliance in writing:

 

8.01 Financial Condition Covenants.

 

(a) Total Debt to EBITDA Ratio. The Borrower shall not permit the Total Debt to
EBITDA Ratio at any time for any Computation Period to be greater than the ratio
set forth below opposite such period:

 



Computation Period Ending  Maximum Total
Debt to EBITDA Closing Quarter:  4.75 to 1.0 Closing Quarter plus One Quarter: 
4.75 to 1.0 Closing Quarter plus One Quarter through Closing Quarter plus Two
Quarters:  4.50 to 1.0 Closing Quarter plus Two Quarters through Closing Quarter
plus Three Quarters:  4.25 to 1.0 Closing Quarter plus Three Quarters through
Closing Quarter plus Four Quarters:  4.25 to 1.0 Closing Quarter plus Four
Quarters through Closing Quarter plus Five Quarters:  4.00 to 1.0 Closing
Quarter plus Five Quarters through Closing Quarter plus Six Quarters:  3.75 to
1.0 Closing Quarter plus Six Quarters through Closing Quarter plus Seven
Quarters and each Quarter thereafter:  3.50 to 1.0



 

provided, however, thereafter, at such time as the maximum Total Debt to EBITDA
ratio permitted is 3.50 to 1.0, following a Material Acquisition, the maximum
Total Debt to EBITDA Ratio permitted by this Section 8.01(a) shall be increased
by 0.25 for the four consecutive Computation Periods following such Material
Acquisition.

73





(b) Interest Coverage Ratio. The Borrower shall not permit, as of the last day
of any Computation Period, the Interest Coverage Ratio to be less than 2.50 to
1.

 

8.02 Limitation on Liens. The Borrower shall not, and shall not suffer or permit
any Subsidiary to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

 

(a) any Lien existing on property of the Borrower or any Subsidiary on the
Amendment No. 3 Signing Date and set forth in Schedule 8.02 securing
Indebtedness outstanding on such date, and any extension, renewal or replacement
of any such Lien so long as the principal amount secured thereby is not
increased and the scope of the property subject to such Lien is not extended;

 

(b) any Lien created under any Loan Document;

 

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07, provided that no notice of
lien has been filed or recorded under the Code or any other Requirement of Law;

 

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(e) Liens (other than any Lien imposed by ERISA or with respect to any Pension
Plan, the Code) consisting of pledges or deposits required in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(f) Liens on the property of the Borrower or any Subsidiary securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) surety bonds (excluding appeal bonds
and other bonds posted in connection with court proceedings or judgments) and
(iii) other non-delinquent obligations of a like nature; in each case incurred
in the ordinary course of business, provided all such Liens in the aggregate
would not (even if enforced) cause a Material Adverse Effect;

 

(g) Liens consisting of judgment or judicial attachment liens and liens securing
contingent obligations on appeal bonds and other bonds posted in connection with
court proceedings or judgments which do not constitute an Event of Default
hereunder;

 

(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, individually or in the
aggregate, do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the businesses of the Borrower
and its Subsidiaries;

74





(i) purchase money security interests on any property acquired or held by the
Borrower or its Subsidiaries in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such property; provided that (i) any such Lien attaches to
such property concurrently with or within 90 days after the acquisition thereof,
(ii) such Lien attaches solely to the property so acquired in such transaction,
(iii) the principal amount of the debt secured thereby does not exceed 100% of
the cost of such property, and (iv) the principal amount of the Indebtedness
secured by any and all such purchase money security interests shall not at any
time exceed $75,000,000;

 

(j) Liens securing obligations in respect of capital leases or financing leases
on assets subject to such leases, provided that such capital leases or financing
leases are otherwise permitted hereunder;

 

(k) Liens (x) comprising rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by any Loan Party or Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements, (y) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (z) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of setoff) and which are within the general
parameters customary in the banking industry;

 

(l) Liens solely on insurance policies and the proceeds thereof (whether accrued
or not) and rights or claims against an insurer, in each case securing insurance
premium financings;

 

(m) Liens arising in connection with Securitization Transactions; provided that
the aggregate investment or claim held at any time by all purchasers, assignees
or other transferees of (or of interests in) receivables and other rights to
payment in all Securitization Transactions shall not exceed $100,000,000;

 

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

(o) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with an Acquisition or
other Investment permitted hereunder;

 

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business;

 

(q) Liens created under any agreement relating to the sale, transfer or other
disposition of assets permitted hereunder; provided that such Liens relate
solely to the assets to be sold, transferred or otherwise disposed;

75





(r) Liens securing obligations under a Tax Incentive Transaction on the property
subject thereto, so long as the related Indebtedness is permitted by Section
8.06(d);

 

(s) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof; and

 

(t) other Liens securing Indebtedness not at any time exceeding in the aggregate
$60,000,000.

 

8.03 Disposition of Assets. The Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or a series of transactions) any property
(including accounts and notes receivable, with or without recourse) or enter
into any agreement to do any of the foregoing, except:

 

(a) dispositions of inventory, or used, worn-out or surplus equipment, or the
sale of sale rights, distribution rights, sales routes, territories or similar
rights or assets, all in the ordinary course of business;

 

(b) any such sale, assignment, lease, conveyance, transfer or other disposition
among the Borrower and its Subsidiaries;

 

(c) the sale, assignment or other transfer of accounts receivable, lease
receivables or other rights to payment pursuant to any Securitization
Transaction; provided that the aggregate investment or claim held at any time by
all purchasers, assignees or other transferees of (or of interests in) such
receivables or other rights to payment shall not exceed $100,000,000;

 

(d) dispositions of defaulted receivables in the ordinary course of business for
collection;

 

(e) dispositions permitted by Section 8.04 and Section 8.05;

 

(f) non-exclusive licenses of intellectual property rights in the ordinary
course of business;

 

(g) any disposition of cash and Cash Equivalents Investments in the ordinary
course of business;

 

(h) the unwinding of any Swap Contract;

 

(i) the sale of assets that are leased back to the Borrower or a Subsidiary,
involving amounts not to exceed $50,000,000 in the aggregate in any fiscal year;

 

(j) any transfer arising out of the granting or creation of a Lien permitted by
Section 8.02;

76





(k) any disposition occurring by reason of theft, loss, physical destruction or
damage, taking or similar event with respect to any of its property;

 

(l) disposition of leasehold improvements or leased assets upon the termination
of the lease;

 

(m) any such sale, assignment, lease, conveyance, transfer or other disposition
of assets pursuant to a Tax Incentive Transaction;

 

(n) any disposition required by any Governmental Authority as a condition to the
Diamond Acquisition; and

 

(o) dispositions not otherwise permitted hereunder which are made for fair
market value; provided that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition and (ii) the aggregate
value of all assets so disposed of by the Borrower and its Subsidiaries on or
after the Amendment No. 3 Signing Date shall not exceed 25% of the greater of
(x) the total assets of the Borrower as of the Amendment No. 3 Signing Date or
(y) the highest amount of total assets of the Borrower as shown on the
Borrower’s balance sheet as of the end of any fiscal year ending after the
Amendment No. 3 Signing Date.

 

8.04 Consolidations and Mergers. The Borrower shall not, and shall not permit
any Subsidiary to, merge, consolidate or amalgamate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any other Person, except:

 

(a) any Subsidiary may merge or amalgamate (i) with the Borrower, provided that
the Borrower shall be the continuing or surviving corporation or, in the case of
an amalgamation, the resulting corporation shall have entered into all
assumption agreements and provided all further assurances as the Administrative
Agent may reasonably require, or (ii) with any one or more Subsidiaries,
provided that if any transaction shall be between a Subsidiary and a
Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or
surviving corporation, or the continuing or surviving corporation shall be a
Wholly-Owned Subsidiary;

 

(b) any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Borrower or another Wholly-Owned
Subsidiary; and

 

(c) any merger, amalgamation, consolidation or disposition in connection with a
transaction permitted by Section 8.03 or an Acquisition permitted by Section
8.05.

 

8.05 Loans and Investments. The Borrower shall not, and shall not permit any
Subsidiary to, purchase or acquire, or make any commitment to purchase or
acquire, any capital stock, equity interest or obligations or other securities
of, or any interest in, any Person, or make or commit to make any Acquisition,
or make or commit to make any advance, loan, extension of credit or capital
contribution to or any other investment in any Person (including any Affiliate
of the Borrower) (any of the foregoing an “Investment”), except for:

77





(a) Investments held by the Borrower or any Subsidiary in the form of cash
equivalents or short term marketable securities;

 

(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

 

(c) Investments by the Borrower in any of its Subsidiaries or by any of its
Subsidiaries to another of its Subsidiaries;

 

(d) other Investments (including those incurred in order to consummate
Acquisitions not otherwise prohibited herein), provided that no Event of Default
or Unmatured Event of Default exists or will result therefrom;

 

(e) Investments constituting Permitted Swap Obligations or payments or advances
under Swap Contracts relating to Permitted Swap Obligations;

 

(f) pledges or deposits required in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance and other social
security legislation;

 

(g) advances, loans or extensions of credit to suppliers in the ordinary course
of business by the Borrower and its Subsidiaries;

 

(h) advances, loans or extensions of credit in the ordinary course of business
by the Borrower and its Subsidiaries to employees of the Borrower and its
Subsidiaries;

 

(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement
(including settlements of litigation) of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

 

(j) Investments consisting of non-cash consideration received in the form of
securities, notes or similar obligations in connection with dispositions
permitted by Section 8.03;

 

(k) repurchases by the Borrower of its common stock to the extent permitted by
Section 8.10;

 

(l) loans to an employee stock ownership plan established by the Borrower, the
proceeds of which are used solely to purchase stock of the Borrower;

 

(m) Investments consisting of prepaid expenses, pledges or deposits made in the
ordinary course of business;

 

(n) advances, loans or extensions of credit by the Borrower and its Subsidiaries
to Independent Business Owners of products of the Borrower and its Subsidiaries
(excluding, for the avoidance of doubt, accounts receivable in the ordinary
course of business) in an aggregate amount not at any time exceeding
$10,000,000; and

 

(o) the Diamond Acquisition.

78





8.06 Limitation on Subsidiary Indebtedness. The Borrower shall not permit its
Subsidiaries (that are not Guarantors) to create, incur, assume or suffer to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, other than:

 

(a) Indebtedness owing to the Borrower or another Subsidiary;

 

(b) Indebtedness under this Agreement;

 

(c) Indebtedness of the Loan Parties under the New Credit Agreement;

 

(d) Indebtedness under any Tax Incentive Transaction; and

 

(e) other Indebtedness at any time outstanding in an aggregate amount not at any
time to exceed $50,000,000.

 

8.07 Transactions with Affiliates. The Borrower shall not, and shall not permit
any Subsidiary to, enter into any transaction with any Affiliate of the Borrower
(other than the Borrower or a Subsidiary), except upon fair and reasonable terms
no less favorable to the Borrower or such Subsidiary than would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary except:

 

(a) Restricted Payments permitted by Section 8.10;

 

(b) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of the Borrower and any
Subsidiary;

 

(c) the Borrower and any Subsidiary may enter into, and may make payments under,
employment agreements, employee benefits plans, stock option plans,
indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of the Borrower
and any Subsidiary in the ordinary course of business; and

 

(d) any Investment permitted by Section 8.05.

 

8.08 Use of Proceeds. The Borrower shall not, and shall not suffer or permit any
Subsidiary to, use any portion of any Credit Extension, directly or indirectly,
(i) to purchase or carry Margin Stock, (ii) to repay or otherwise refinance
indebtedness of the Borrower or others incurred to purchase or carry Margin
Stock or (iii) to extend credit for the purpose of purchasing or carrying any
Margin Stock or to refund indebtedness originally incurred for such purpose, in
each case if such use would result in a violation of Regulation T, U or X of the
FRB.

 

8.09 [Reserved].

 

8.10 Restricted Payments. The Borrower shall not (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of its capital
stock or (ii) purchase, redeem or otherwise acquire for value, or permit any
Subsidiary to purchase or otherwise acquire for value, any shares

79



of the Borrower’s capital stock or any warrants, rights or options to acquire
such shares, now or hereafter outstanding (any of the foregoing, a “Restricted
Payment”) , except that:

 

(a) the Borrower may declare and make dividend payments or other distributions
payable solely in its common stock;

 

(b) the Borrower may purchase, redeem or otherwise acquire shares of its common
stock or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock;

 

(c) the Borrower may withhold or otherwise acquire shares of its common stock,
warrants or options to acquire such shares or other rights with respect to any
such shares to satisfy an employee’s withholding tax obligations incurred in
connection with the exercise, vesting or payment of equity awards granted to
employees of the Borrower and its Subsidiaries; and

 

(d) so long as (1) no Event of Default or Unmatured Event of Default exists or
would result therefrom and (2) the Borrower’s consolidated stockholders’ equity,
after giving effect thereto, is not less than $500,000,000, the Borrower may (x)
declare and pay cash dividends to its stockholders; and (y) purchase, redeem or
otherwise acquire shares of its common stock or warrants or options to acquire
such shares.

 

8.11 ERISA. The Borrower shall not, and to the extent it has authority to do so,
shall not permit any of its ERISA Affiliates to: (a) engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted or could reasonably be expected to result in
liability of the Borrower in an aggregate amount in excess of $50,000,000; or
(b) engage in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA which has resulted or could reasonably be expected to result in liability
of the Borrower in an aggregate amount in excess of $50,000,000.

 

8.12 Change in Business. The Borrower shall not, and shall not suffer or permit
any Subsidiary to, primarily engage in any business other than that of the
production, distribution and/or sale of snack foods, culinary nuts and other
foods and any business which is reasonably similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, any of the
foregoing (including, but not limited to, any business in the food or beverage
industries).

 

8.13 Accounting Changes. The Borrower shall not, and shall not permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except in accordance with GAAP.

 

8.14 Burdensome Agreements. The Borrower shall not, and shall not permit any
Subsidiary to, enter into any Contractual Obligation (other than any other Loan
Document and the New Credit Documents) that

 

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or to another Subsidiary or to otherwise transfer property to the
Borrower or another Subsidiary, (ii) of any Subsidiary to incur any Guaranty
Obligation with respect to the

80



Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person,
provided that this clause (a)(iii) shall not prohibit (w) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
subsection 8.02(i) or (j) so long as such negative pledge relates solely to the
property financed by or the subject of such Indebtedness, (x) customary
non-assignment clauses in leases, licenses and other agreements arising in the
ordinary course of business, (y) customary subordination of subrogation,
contribution and similar claims contained in guaranties of obligations of
Subsidiaries permitted hereunder; or (z) customary encumbrances or restrictions
in joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements, which restrictions relate
solely to the activities of such joint venture or are otherwise applicable only
to the assets that are the subject to such agreement; or

 

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

8.15 Sanctions. The Borrower and the other Loan Parties will not, directly or,
to the knowledge of the Borrower, indirectly, use the proceeds of any Term Loan,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise) of Sanctions.

 

8.16 Anti-Corruption Laws. The Borrower and the other Loan Parties will not,
directly or, to the knowledge of the Borrower, indirectly use the proceeds of
any Term Loan for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anticorruption legislation in other jurisdictions in which the Loan Parties or
any of their respective Subsidiaries conduct business.

 

ARTICLE IX. EVENTS OF DEFAULT

 

9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

 

(a) Non-Payment. The Borrower or any other Loan Party fails to pay, (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or (ii) within three Business Days after the same becomes due, any
interest, fee or any other amount payable hereunder or under any other Loan
Document.

 

(b) Representation or Warranty. Any representation or warranty by the Borrower,
any other Loan Party or any Subsidiary made or deemed made herein or in any
other Loan Document, or which is contained in any certificate, document or
financial or other statement by any Loan Party, any Subsidiary or any
Responsible Officer furnished at any time under this Agreement or under any
other Loan Document, is incorrect in any material respect on or as of the date
made or deemed made.

81





(c) Specific Defaults. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of subsection 7.03(a), Section 8.01,
8.02, 8.03, 8.04, 8.08, 8.10, 8.11, 8.13, 8.15 or 8.16, or any Guarantor fails
to perform or observe any term, covenant or agreement contained in Sections 1
and 2 of the Guaranty.

 

(d) Other Defaults. Any Loan Party fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the date upon
which written notice thereof is given to the Borrower by the Administrative
Agent or any Lender.

 

(e) Cross-Default. The Borrower or any Subsidiary (A) fails to make any payment
in respect of any Material Financial Obligations when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) or (B) fails
to perform or observe any other condition or covenant, or any other event shall
occur or condition shall exist, under any agreement or instrument relating to
any such Material Financial Obligations, if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Material
Financial Obligations or beneficiary or beneficiaries of such Material Financial
Obligations (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, such Material Financial Obligations to
become due and payable prior to its stated maturity, or such Material Financial
Obligations to become payable or cash collateral in respect thereof to be
demanded.

 

(f) Insolvency; Voluntary Proceedings. Any Loan Party or any Material Subsidiary
(i) ceases or fails to be Solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
voluntarily ceases to conduct its business in the ordinary course; (iii)
commences any Insolvency Proceeding with respect to itself; or (iv) takes any
action to effectuate or authorize any of the foregoing.

 

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Loan Party or any Material Subsidiary, or any
writ, judgment, warrant of attachment, execution or similar process is issued or
levied against a substantial part of any Loan Party’s or any Material
Subsidiary’s properties, and such proceeding or petition shall not be dismissed,
or such writ, judgment, warrant of attachment, execution or similar process
shall not be released, vacated or fully bonded, within 60 days after
commencement, filing or levy; (ii) any Loan Party or any Material Subsidiary
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding with respect to any Loan Party or such
Material Subsidiary; or (iii) any Loan Party or any Material Subsidiary
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its property or business.

 

(h) ERISA. (i) An ERISA Event shall occur which has resulted or could reasonably
be expected to result in liability of any Loan Party under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $50,000,000; (ii) a contribution failure shall occur with respect to a
Pension Plan sufficient to give rise to a Lien

82



under Section 303(k) of ERISA or Section 430(k) of the Code in excess of
$50,000,000; and (iii) the Borrower or any ERISA Affiliate shall fail to pay
when due, after the expiration of any applicable grace period (or any period
during which (x) the Borrower is permitted to contest its obligation to make
such payment without incurring any liability (other than interest) or penalty
and (y) the Borrower is contesting such obligation in good faith and by
appropriate proceedings), any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA or any contribution obligation under
Section 4243 of ERISA, in each case under a Multiemployer Plan in an aggregate
amount in excess of $50,000,000.

 

(i) Judgments. One or more non-interlocutory judgments, non-interlocutory
orders, decrees or arbitration awards is entered against any Loan Party or any
Material Subsidiary involving in the aggregate a liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) as to any single or related series of transactions, incidents
or conditions of $50,000,000 or more, and the same shall remain unvacated or
unstayed (by reason of appeal or otherwise) for a period of 30 days after the
entry thereof, with payment thereof being then due.

 

(j) Change of Control. Any Change of Control occurs.

 

9.02 Remedies. If any Event of Default occurs, the Administrative Agent shall:

 

(a) at the request of, or may, with the consent of, the Required Revolving Loan
Lenders,

 

(i) declare the commitment of each Revolving Loan Lender to make any Credit
Extension (including any obligation of each Issuing Lender to Issue any Letter
of Credit) to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(ii) declare an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing under all outstanding Letters
of Credit (whether or not any beneficiary shall have presented, or shall be
entitled at such time to present, the drafts or other documents required to draw
under such Letters of Credit) to be immediately due and payable;

 

(iii) demand that the Borrower immediately provide Cash Collateral to the
Administrative Agent in an amount equal to the Minimum Collateral Amount with
respect to the L/C Obligations, whereupon the Borrower shall become immediately
obligated to provide such Cash Collateral; and

 

(b) at the request of, or may, with the consent of, the Required Lenders,

 

(i) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

83





(ii) exercise on behalf of itself and the Lenders all other rights and remedies
available to it and the Lenders under the Loan Documents or Applicable Law;

 

provided, however, that upon the occurrence of any event specified in subsection
9.01(f) or (g) (in the case of clause (i) of subsection (g), upon the expiration
of the 60-day period mentioned therein), the obligation of each Lender to make
Credit Extensions (including any obligation of each Issuing Lender to Issue
Letters of Credit) shall automatically terminate and the unpaid principal amount
of all outstanding Loans and all other Obligations shall automatically become
due and payable, the Borrower shall automatically become obligated to provide
Cash Collateral in the amounts set forth in clause (c) above without further act
of the Administrative Agent, any Issuing Lender or any other Lender.

 

9.03 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

ARTICLE X. THE ADMINISTRATIVE AGENT

 

10.01 Appointment and Authorization. (a) Each Lender hereby irrevocably (subject
to Section 10.08) appoints and designates Bank of America to act on its behalf
as the Administrative Agent hereunder and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article are solely for the benefit
of the Administrative Agent, the Issuing Lenders and the Lenders, and the
Borrower shall have rights as a third party beneficiary of any of such
provisions.

 

(b) Each Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit Issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for such Issuing Lender with respect thereto;
provided, however, that each Issuing Lender shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article X with
respect to any acts taken or omissions suffered by such Issuing Lender in
connection with Letters of Credit Issued by it or proposed to be Issued by it
and the application and agreements for letters

84



of credit pertaining to the Letters of Credit as fully as if the term “Agent”,
as used in this Article X, included such Issuing Lender with respect to such
acts or omissions, and (ii) as additionally provided in this Agreement with
respect to such Issuing Lender.

 

10.02 Delegation of Duties. The Administrative Agent may execute any of its
duties and exercise its rights and powers under this Agreement or any other Loan
Document by or through sub-agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such agents. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default or Unmatured Event of Default has occurred and is
continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity. None of the Agent-Related Persons
shall (i) be liable to any Lender for any action taken or omitted to be taken by
any of them under or in connection with this Agreement or any other Loan
Document or the transactions contemplated hereby (a) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent-Related Person shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.01 and 9.02) or (b) in the absence of its own gross negligence or willful

85



misconduct as determined by a court of competent jurisdiction by a final and
nonappealable judgment), or (ii) be responsible in any manner to any of the
Lenders for or have any duty to ascertain or inquire into any recital,
statement, representation or warranty made in or in connection with this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any other agreement,
instrument or document, or for any failure of the Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder, or the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Borrower or any of the Borrower’s
Subsidiaries or Affiliates.

 

10.04 Reliance by the Administrative Agent. (a) The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
telecopier, telex or telephone message, statement or other document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Credit Extension or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Credit Extension or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the

86



Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to the Lender.

 

10.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Event of Default or Unmatured Event of Default and stating that
such notice is a “notice of default”. If the Administrative Agent receives such
a notice, the Administrative Agent will notify the Lenders of its receipt of
such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with this Article X; provided, however, that
unless and until the Administrative Agent has received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default or
Unmatured Event of Default as it shall deem advisable or in the best interest of
the Lenders.

 

10.06 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower and its Subsidiaries, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and an investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Administrative Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Borrower which may come
into the possession of any Agent-Related Person.

 

10.07 Agent in Individual Capacity. Bank of America and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Subsidiaries and Affiliates as though Bank of America were not the
Administrative Agent or an Issuing Lender hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
the Borrower or its Affiliates (including

87



information that may be subject to confidentiality obligations in favor of the
Borrower or such Subsidiary) and acknowledge that the Administrative Agent shall
not be under any obligation to provide such information to them. With respect to
their respective Credit Extensions and Commitments, Bank of America and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the Administrative
Agent or an Issuing Lender.

 

10.08 Successor Agent. The Administrative Agent may, and, if the Person serving
as the Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, at the request of the Required Lenders shall, resign as the
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders (with, so long as no
Event of Default exists, the consent of the Borrower, which shall not be
unreasonably withheld or delayed) shall appoint from among the Lenders or
Affiliates of Lenders a successor Administrative Agent for the Lenders, which
successor shall be a bank with an office in the United States or an Affiliate of
any such bank with an office in the United States. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent (except
for any indemnity payments or other amounts then owed to the retiring
Administrative Agent) and the term “Administrative Agent” shall mean such
successor agent and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article X and Sections 11.04 and 11.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it, its sub-agents and
their respective Related Parties while it was the Administrative Agent under
this Agreement. If no successor agent has accepted appointment as the
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender and provided, further that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) except for any indemnity payments or other amounts then owed
to the` retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 10.08. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. Notwithstanding
the foregoing, however, Bank of America may not be removed as the Administrative
Agent at the request of the Required Lenders unless Bank of America shall also
simultaneously be replaced as an “Issuing Lender” hereunder pursuant to
documentation in form and substance reasonably satisfactory to Bank of America.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or

88



removed Administrative Agent was acting as Administrative Agent and (ii) after
such resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent .

 

10.09 Withholding Tax. (a) If any Lender is a “foreign corporation, partnership
or trust” within the meaning of the Code and such Lender claims exemption from,
or a reduction of, U.S. withholding tax under Sections 1441 or 1442 of the Code,
such Lender agrees with and in favor of the Borrower and the Administrative
Agent, to deliver to the Administrative Agent:

 

(i) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed IRS Form W-8BEN (or any
successor form) or IRS Form W-8BEN-E (or any successor form), as applicable,
before the payment of any interest in the first calendar year and before the
payment of any interest in each third succeeding calendar year during which
interest may be paid under this Agreement;

 

(ii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI (or any successor form) before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement; and

 

(iii) such other form or forms as may be required under the Code or other laws
of the United States as a condition to exemption from, or reduction of, United
States withholding tax.

 

Each such Lender agrees to promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(b) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN (or any successor form)
or IRS Form W-8BEN-E (or any successor form), as applicable, and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of the Borrower to such Lender, such Lender agrees to notify the
Administrative Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrower to such Lender. To the extent of
such percentage amount, the Administrative Agent will treat such Lender’s IRS
Form W-8BEN (or any successor form) or IRS Form W-8BEN-E (or any successor
form), as applicable, as no longer valid.

 

(c) If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8ECI (or any successor form) with the Administrative Agent
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of the Borrower to such Lender, such Lender agrees to undertake
sole responsibility for complying with the withholding tax requirements imposed
by Sections 1441 and 1442 of the Code.

89





(d) If any Lender is entitled to a reduction in the applicable withholding tax,
the Administrative Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection
10.09(a) are not delivered to the Administrative Agent, then the Administrative
Agent may withhold from any interest payment to such Lender not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

 

(e) If the IRS or any other Governmental Authority of the United States or any
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 10.09, together with all costs and
expenses (including Attorney Costs). The Borrower shall also, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to the preceding sentence.

 

(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(g) Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 10.09 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

(h) The obligation of the Lenders under this Section 10.09 shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Amendment No. 3 Signing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not

90



qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

10.10 Other Agents. Anything herein to the contrary notwithstanding, none of the
Lead Arrangers, the Syndication Agent or the Co-Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender hereunder.

 

10.11 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.11.

 

ARTICLE XI. MISCELLANEOUS

 

11.01 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower, any other Loan Party or any applicable Subsidiary
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Administrative Agent at the written request of
the Required Lenders) and the Borrower and acknowledged by the Administrative
Agent, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such waiver, amendment or consent shall, unless in writing and signed by all
Lenders (or, if appropriate, the Appropriate Lenders of an applicable Class of
Loans) and the Borrower and acknowledged by the Administrative Agent, do any of
the following:

 

(a) waive any condition set forth in Section 5.01 without the written consent of
each Lender;

 

(b) change the number of Lenders of an applicable Class or the percentage of (x)
the Commitments with respect to such Class of Loans, (y) the aggregate unpaid
principal amount of the Loans in such Class or (z) the aggregate Effective
Amount of outstanding Letters of Credit that, in each case, which is required
for the Lenders or any Class of them to take any action hereunder;

 

(c) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (ii) the definition of “Required Revolving Loan
Lenders” without the written consent of each Revolving Loan Lender or (iii) the
definition of “Required Term Loan Lenders” without the written consent of each
Appropriate Lender.

 

(d) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

91





(e) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document;

 

(f) reduce the principal of, or the rate of interest specified herein on, any
Loan, or reduce any fees (other than the fees referred to in subsection 2.09(a)
or subsections 3.07(b) and (c)) or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender affected thereby;
provided that only the consent of (i) the Required Revolving Loan Lenders shall
be necessary to waive any obligation of the Borrower to pay interest or letter
of credit fees at a rate equal to the sum of the otherwise applicable rate for
Revolving Loans plus 2% after an Event of Default, (ii) the applicable Required
Term Loan Lenders shall be necessary to waive any obligation of the Borrower to
pay interest at a rate equal to the sum of the otherwise applicable rate for a
Class of Term Loans plus 2% after an Event of Default or (iii) the Required
Lenders shall be necessary to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan;

 

(g) amend any provision of Section 2.13 with respect to sharing of payments
without the written consent of each Lender adversely affected thereby;

 

(h) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 10.11 (in which case such release may
be made by the Administrative Agent acting alone);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Required
Revolving Loan Lenders affect the rights or duties of such Issuing Lender under
this Agreement or any L/C-Related Document relating to any Letter of Credit
Issued or to be Issued by it, (ii) prior to the termination of the Revolving
Loan Commitments, unless also signed by the Required Revolving Loan Lenders, (x)
waive any Event of Default or Unmatured Event of Default for purposes of Section
5.02, (y) amend, change, waive, discharge or terminate Article III or Section
5.02 in a manner adverse to the Revolving Loan Lenders or (z) amend, change,
waive, discharge or terminate this clause (ii) of Section 11.01, (iii) no
amendment, waiver or consent shall, unless in writing, impose any greater
restriction on the ability of any Lender under a given facility to assign any of
its rights or obligations hereunder without the written consent of (x) if such
facility is the Five-Year Term Loan Facility or the Ten-Year Term Loan Facility,
the Required Term Loan Lenders with respect to the applicable Class of Term
Loans, or (y) if such facility is the Revolving Credit Facility, the Required
Revolving Loan Lenders; (iv) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all Lenders, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of the Lenders under one or more
Classes but not under any other Class may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class or Classes of Lenders that would be required
to consent thereto under this Section 11.01 if such tranche or tranches of
Lenders were the only Class or Classes of Lenders hereunder

92



at the time, and (vi) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
Appropriate Lenders other than Defaulting Lenders), except that (x) the
Commitment of a Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

11.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i) if to the Borrower, any other Loan Party or the Administrative Agent or Bank
of America as Issuing Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II or III if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such

93



notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent-Related Person have any liability to the Borrower, any other
Loan Party, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any other Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to the Borrower, any other Loan Party,
any Lender or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

 

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the Issuing Lenders may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the Issuing Lenders. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

94





(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including a
telephonic request for the Term Loans and telephonic Notices of
Conversion/Continuation) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.09 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of any Insolvency Proceeding
relative to any Loan Party and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 9.02 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all customary and reasonable documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates and each Lead Arranger,
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (including the reasonable and
documented fees, charges and disbursements of one counsel for the Administrative
Agent and, to the extent reasonably necessary (A) of special regulatory counsel
to the Administrative Agent and Lead Arrangers and (B) of special and one local
counsel per jurisdiction to the Lenders retained by the Administrative Agent or
Lead Arrangers) whether or not the transactions contemplated hereby or thereby
shall be consummated, (ii) all reasonable

95



out-of-pocket expenses incurred by the Issuing Lenders in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lenders (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lenders), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 11.04, or (B) in connection
with Credit Extensions made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Credit Extensions or Letters of Credit.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arrangers, each
Lender and each Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Credit Extension or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an Issuing Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Claims related in any way to the Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or any other Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection 11.04(a) or (b)
to be paid by it to the Administrative Agent (or any sub-agent thereof), an
Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Lender or such Related Party, as the case may be, such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity

96



payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or an Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such Issuing Lender in connection with such capacity.

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Credit Extension or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

 

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of subsection 11.02(e) shall survive the resignation of any Administrative Agent
and any Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05 Payments Set Aside. To the extent that the Borrower makes a payment to the
Administrative Agent or the Lenders, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, a receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its Pro Rata Share of any amount so recovered
from or repaid by the Administrative Agent plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

11.06 Successors and Assigns.

97



(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection 11.06(b), (ii) by way of
participation in accordance with the provisions of subsection 11.06(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection 11.06(f) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection 11.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lenders and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and/or the Loans (including for
purposes of this subsection 11.06(a), participations in L/C Obligations) at the
time owing to it (in each case, with respect to the Revolving Credit Facility,
the Five-Year Term Loan Facility or the Ten-Year Term Loan Facility)); provided
that any such assignment shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of any
Commitment of the assigning Lender and/or any Credit Extension at the time owing
to it or in the case of an assignment of a Revolving Loan Commitment to a
Revolving Loan Lender, an Affiliate of a Revolving Loan Lender or an Approved
Fund with respect to a Revolving Loan Lender or in the case of an assignment of
a Term Loan or a Term Loan Commitment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

 

(B) in any case not described in subsection 11.06(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Credit Extensions of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (x) in the case of an assignment of Revolving Loan
Commitment (or, if the Revolving Loan Commitments have terminated, Loans under
the Revolving Credit Facility), $5,000,000 (and shall be an integral multiple of
$1,000,000) and (y) in the case of an assignment of a Five-Year Term Loan
Commitment (or, if applicable, a Five-Year Term Loan) or a Ten-Year Term Loan
Commitment (or, if applicable, a Ten-year Term Loan), $1,000,000, in each case,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise

98



consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Class of Credit Extensions
or the Class of Commitments, as the case may be, assigned, except that this
clause (ii) shall not prohibit any Revolving Loan Lender from assigning all or a
portion of its rights and obligations among separate Revolving Commitments on a
non-pro rata basis;

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection 11.06(b)(i)(B) and, in addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is (A) of a
Revolving Loan Commitment to an existing Revolving Loan Lender or a Term Loan
Commitment to an existing Lender, an Affiliate of a Lender or an Approved Fund,
or (B) of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Loan Commitment to a Person other than a Revolving Loan Lender, an
Affiliate of a Revolving Loan Lender or an Approved Fund with respect to a
Revolving Loan Lender, or (y) any Term Loans to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(C) the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v) No Assignment to Borrower or Defaulting Lender. No such assignment shall be
made (i) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(ii) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon

99



becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii).

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).

 

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of the Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
Issuing Lender or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Article IV and Section 11.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment); provided that, except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Revolving
Loan Note, a Five-Year Term Loan and/or a Ten-Year Term Loan Note, as
applicable, to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection 11.06(d).

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the

100



Administrative Agent’s Payment Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Credit
Extensions and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Credit Extensions (including such Lender’s
participations in L/C Obligations) owing to it, as the case may be); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Lenders and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, in each case subject to clause (i) below. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
subsection 11.04(c) without regard to the existence of any participation subject
to subsection 11.06(e) below. Except as set forth above in this subsection
11.06(d) and as set forth in subsection 11.06(e) below, any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
that affects such Participant. Subject to subsection 11.06(e), the Borrower
agrees that each Participant shall be entitled to the benefits of Article IV and
Section 11.01 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(a). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,

101



and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e) Limitations upon Participant Rights. A Participant (i) agrees to be subject
to the provisions of Section 4.07 as if it were an assignee under subsection
11.06(b) and (ii) shall not be entitled to receive any greater payment under
Section 4.01 or 4.04 than the Appropriate Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent and except to the extent such entitlement to receive a greater
payment results from a change in a Requirement of Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 4.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with subsection 4.01(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) Reserved.

 

(h) Resignation as Issuing Lender after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Revolving Loan Commitment and Revolving Loans pursuant to subsection 11.06(a),
Bank of America may, upon 30 days’ notice to the Borrower and the Lenders,
resign as Issuing Lender. In the event of any such resignation as Issuing
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as Issuing Lender. If Bank of America resigns as Issuing Lender, it
shall retain all the rights, powers, privileges and duties of an Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in L/C Obligations pursuant to Article III). Upon the
appointment of a successor Issuing Lender, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Lender, and (b) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

(i) Voting Participants. Notwithstanding anything in this Section 11.06 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $10,000,000 on or
after the Closing Date, (ii) is,

102



by written notice to the Administrative Agent (a “Voting Participant Notice”),
designated by the selling Lender as being entitled to be accorded the rights of
a voting participant hereunder (any Farm Credit Lender so designated being
called a “Voting Participant”) and (iii) receives the prior written consent of
the Administrative Agent to become a Voting Participant (to the extent such
consent would be required pursuant to subsection 11.06(a) if such transfer were
an assignment rather than a sale of a participation), shall be entitled to vote
(and the voting rights of the selling Lender shall be correspondingly reduced),
on a dollar for dollar basis, as if such Voting Participant were a Lender, on
any matter requiring or allowing a Lender to provide or withhold its consent, or
to otherwise vote on any proposed action, in each case, in lieu of the vote of
the selling Lender; provided, however, that if such Voting Participant has at
any time failed to fund any portion of its participation when required to do so
and written notice of such failure has been delivered by the selling Lender to
the Administrative Agent, then until such time as all amounts of its
participation required to have been funded have been funded and notice of such
funding has been delivered by the selling Lender to the Administrative Agent,
such Voting Participant shall not be entitled to exercise its voting rights
pursuant to the terms of this clause (i), and the voting rights of the selling
Lender shall not be correspondingly reduced by the amount of such Voting
Participant’s participation. Notwithstanding the foregoing, each Farm Credit
Lender designated as a Voting Participant on Schedule 11.06 shall be a Voting
Participant to the extent of the amount of its participation set forth on
Schedule 11.06 without delivery of a Voting Participant Notice and without the
prior written consent of the Administrative Agent. To be effective, each Voting
Participant Notice shall, with respect to any Voting Participant, (A) state the
full name of such Voting Participant, as well as all contact information
required of an assignee as set forth in the Assignment and Acceptance, (B) state
the dollar amount of the participation purchased and (C) include such other
information as may be required by the Administrative Agent. The selling Lender
and the Voting Participant shall notify the Administrative Agent in writing
within three Business Days of any termination of, or reduction or increase in
the amount of, such participation and shall promptly upon request of the Agent
update or confirm there has been no change in the information set forth in
Schedule 11.06 or delivered in connection with any Voting Participant Notice.
The Administrative Agent shall be entitled to conclusively rely on information
provided by a Lender identifying itself or its participant as a Farm Credit
Lender without verification thereof and may also conclusively rely on the
information set forth in Schedule 11.06 delivered in connection with any Voting
Participant Notice or otherwise furnished pursuant to this clause (i) and,
unless and until notified thereof in writing by the selling Lender, may assume
that there have been no changes in the identity of Voting Participants, the
dollar amount of participations, the contact information of the participants or
any other information furnished to the Administrative Agent pursuant to this
clause (i). The voting rights hereunder are solely for the benefit of the Voting
Participants and shall not inure to any assignee or participant of a Voting
Participant.

 

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, each Issuing Lender and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as

103



the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (I) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (II) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) on a confidential basis to (I)
any rating agency in connection with rating the Borrower or its Subsidiaries or
the credit facilities provided hereunder or (II) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower, or (i) to the extent such
Information (I) becomes publicly available other than as a result of a breach of
this Section 11.07 or (II) becomes available to the Administrative Agent, any
Lender, any Issuing Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or any Related
Party thereof. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

 

For purposes of this Section 11.07, “Information” means all information received
from the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section 11.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Administrative Agent and each Lender acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

11.08 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Event of Default or Unmatured Event of Default at the time of any Credit
Extension, and shall continue in full

104



force and effect as long as any Credit Extension or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

11.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, if an Unmatured Event of Default under subsection 9.01(a), (f) or (g) or
any Event of Default exists, each Lender and each of their respective Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or such other Loan Party, any such notice being expressly waived by the
Borrower and the other Loan Parties to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender or any such Affiliate to or for the credit or the account
of the Borrower or such other Loan Party against any and all Obligations owing
to such Lender or its Affiliates, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Borrower or such other Loan Party and the Administrative Agent after
any such set-off and application made by such Lender or any of its Affiliates;
provided that if a Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Lender and their respective
Affiliates under this Section 11.09 are in addition to other rights and remedies
(including other rights of setoff) that such Lender and such Issuing Lender or
their respective Affiliates may have. Each Lender and each Issuing Lender agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

11.10 Notification of Addresses, Lending Offices, Etc. Each Lender shall notify
the Administrative Agent in writing of any change in the address to which
notices to such Lender should be directed, of addresses of any Lending Office,
of payment instructions in respect of all payments to be made to it hereunder
and of such other administrative information as the Administrative Agent shall
reasonably request. Each Lender may make any Credit Extension to the Borrower
through any Lending Office, provided that the exercise of this option shall not
affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement.

 

11.11 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
(and the Fee Letters referred in subsection 2.09(a)) constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative

105



Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.12 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

11.13 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Lenders, the
Administrative Agent and the Agent-Related Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

 

11.14 Governing Law and Jurisdiction. (a) THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OR CHOICE OF LAW PRINCIPLES
THEREOF THAT WOULD HAVE A CONTRARY RESULT; PROVIDED THAT THE PARTIES HERETO
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH OF THE COMPANY,
THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT

106



IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.16.

 

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and each other
Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lead Arrangers and the Lenders, on the other hand, and
the Borrower and each other Loan Party is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, each
Lead Arranger and each Lender each is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Borrower, any
other Loan Party or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Administrative Agent, any
Lead Arranger or any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or any other Loan Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent, any Lead Arranger or any Lender has advised or is currently advising the
Borrower, any other Loan Party or any of their respective Affiliates on other
matters) and none of the Administrative Agent, any Lead Arranger or any Lender
has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Lead Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, any other Loan Party
and their respective Affiliates, and none of the Administrative Agent, any Lead
Arranger or any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) none of the
Administrative Agent, any Lead Arranger or any Lender has provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower and each
other Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed

107



appropriate. The Borrower and each Loan Party hereby waive and release, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lead Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty.

 

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Notices of Borrowing, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

11.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

11.19 Judgment. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or under any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal and customary banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under any other Loan Document shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal and customary banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative

108



Agent or such Lender in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in such currency, the Administrative Agent
or such Lender agrees to return the amount of any excess to the Borrower (or to
any other Person who may be entitled thereto under Applicable Law).

 

11.20 Entire Agreement. This Agreement, together with the other Loan Documents
(and the Fee Letters referred in subsection 2.09(a)), embodies the entire
agreement and understanding among the Borrower, the other Loan Parties, the
Lenders and the Administrative Agent, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

11.21 Restatement of Existing Revolving Credit Agreement. The parties hereto
agree that effective as of the Closing Date: (a) the obligations of the Borrower
under this Agreement and the other documents executed in connection herewith
represent, among other things, the restatement, renewal, amendment, extension,
and modification of the obligations of the Borrower under the Existing Revolving
Credit Agreement; (b) this Agreement is intended to, and does hereby, restate,
renew, extend, amend, modify, supersede, and replace the Existing Revolving
Credit Agreement in its entirety; and (c) the Notes, if any, executed pursuant
to this Agreement amend, renew, extend, modify, replace, restate, substitute
for, and supersede in their entirety (but do not extinguish the indebtedness
arising under) the promissory notes issued pursuant to the Existing Revolving
Credit Agreement.

109



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  SNYDER’S- LANCE, INC., as Borrower    

  By:       Name:     Title:  

 





Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



  BANK OF AMERICA, N.A., as Administrative Agent and as a Lender    

  By:       Name:     Title:  

 

Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



  BANK OF AMERICA, N.A., as a Lender    

  By:       Name:     Title:  

 

Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



  MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender    

  By:       Name:     Title:  

 

Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



  COBANK, ACB, as a Lender    

  By:       Name:     Title:  

 

Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



  BRANCH BANKING AND TRUST COMPANY, as a Lender    

  By:       Name:     Title:  

 

Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender    

  By:       Name:     Title:  

 

Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



  CITIZENS BANK OF PENNSYLVANIA, as a Lender    

  By:       Name:     Title:  

 

Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



  PNC BANK, NATIONAL ASSOCIATION, as a Lender    

  By:       Name:     Title:  

Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



  TD BANK, N.A., as a Lender    

  By:       Name:     Title:  

 

Snyder’s-Lance, Inc.
Amended and Restated Credit Agreement
Signature Page

 



schedule 2.01

 

REVOLVING CREDIT COMMITMENTS
AND PRO RATA SHARES

 

Lender  Commitment  Pro Rata Share  Bank of America, N.A.  $62,500,000.00  
 16.66666667% Manufacturers and Traders Trust Company  $62,500,000.00  
 16.66666667% Branch Banking and Trust Company  $50,000,000.00    13.33333333%
Wells Fargo Bank National Association  $50,000,000.00    13.33333333% CoBank,
ACB  $37,500,000.00    10.00000000% Citizens Bank of Pennsylvania 
$37,500,000.00    10.00000000% PNC Bank, National Association  $37,500,000.00  
 10.00000000% TD Bank, N.A.  $37,500,000.00    10.00000000%             TOTAL 
$375,000,000.00    100.00000000%

 

FIVE-YEAR TERM LOAN COMMITMENTS
AND PRO RATA SHARES

 

Lender  Commitment  Pro Rata Share          Bank of America, N.A. 
$30,000,000.00    20.00000000% Manufacturers and Traders Trust Company 
$30,000,000.00    20.00000000% Branch Banking and Trust Company 
$22,500,000.00    15.00000000% Wells Fargo Bank National Association 
$22,500,000.00    15.00000000% Citizens Bank of Pennsylvania  $15,000,000.00  
 10.00000000% PNC Bank, National Association  $15,000,000.00    10.00000000% TD
Bank, N.A.  $15,000,000.00    10.00000000%             TOTAL  $150,000,000.00  
 100.00000000%

 

TEN-YEAR TERM LOAN COMMITMENTS
AND PRO RATA SHARES

 

Lender  Commitment  Pro Rata Share  CoBank, ACB  $150,000,000.00  
 100.00000000%             TOTAL  $150,000,000.00    100.00000000%

 



schedule 2.07(a)

 

AMORTIZATION OF FIVE-YEAR TERM LOANS

 

Last Business Day of  Amount  June 2014  $1,875,000.00  September 2014 
$1,875,000.00  December 2014  $1,875,000.00  March 2015  $1,875,000.00  June
2015  $1,875,000.00  September 2015  $1,875,000.00  December 2015 
$1,875,000.00  March 2016  $1,875,000.00  June 2016  $1,875,000.00  September
2016  $1,875,000.00  December 2016  $1,875,000.00  March 2017  $1,875,000.00 
June 2017  $1,875,000.00  September 2017  $1,875,000.00  December 2017 
$1,875,000.00  March 2018  $1,875,000.00  June 2018  $1,875,000.00  September
2018  $1,875,000.00  December 2018  $1,875,000.00  March 2019  $1,875,000.00 
Five-Year Term Loan Facility Termination Date  $112,500,000.00 

 



schedule 2.07(b)

 

AMORTIZATION OF TEN-YEAR TERM LOANS

 

June 2014  $0.00  September 2014  $0.00  December 2014  $0.00  March 2015 
$0.00  June 2015  $0.00  September 2015  $0.00  December 2015  $0.00  March
2016  $0.00  June 2016  $0.00  September 2016  $0.00  December 2016  $0.00 
March 2017  $0.00  June 2017  $0.00  September 2017  $0.00  December 2017 
$0.00  March 2018  $0.00  June 2018  $0.00  September 2018  $0.00  December
2018  $0.00  March 2019  $0.00  June 2019  $0.00  September 2019  $7,500,000.00 
December 2019  $7,500,000.00  March 2020  $7,500,000.00  June 2020 
$7,500,000.00  September 2020  $7,500,000.00  December 2020  $7,500,000.00 
March 2021  $7,500,000.00  June 2021  $7,500,000.00 

 



September 2021  $7,500,000.00  December 2021  $7,500,000.00  March 2022 
$7,500,000.00  June 2022  $7,500,000.00  September 2022  $7,500,000.00  December
2022  $7,500,000.00  March 2023  $7,500,000.00  June 2023  $7,500,000.00 
September 2023  $7,500,000.00  December 2023  $7,500,000.00  March 2024 
$7,500,000.00  Ten-Year Term Loan Facility Termination Date  $7,500,000.00 

 



SCHEDULE 6.16

 

SUBSIDIARIES OF THE BORROWER

 

Subsidiary  Jurisdiction  Owner(s)  % Ownership  U.S. Subsidiaries   Lanhold
Investments, Inc.  Delaware  Snyder’s-Lance, Inc.   100% Late July Holdings,
LLC  Delaware  Snyder’s-Lance, Inc.   80% S-L Snacks Real Estate, Inc. 
Pennsylvania-  Snyder’s-Lace, Inc.   100% Late July Snacks LLC  Delaware  Late
July Holdings, LLC   100% S-L Snacks National, LLC  North Carolina  S-L Snacks
Real Estate, Inc.   100% S-L Distribution Company, Inc.  Delaware  S-L Snacks
Real Estate, Inc.   100% George Greer Company, Inc.  Rhode Island  S-L Snacks
Real Estate, Inc.   100% Michaud Distributors  Maine  S-L Snacks Real Estate,
Inc.   100% SOH Transportation, LLC  Pennsylvania  S-L Distribution Company,
Inc.   100% S-L Snacks Finance, Inc.  Delaware  S-L Distribution Company, Inc. 
 100% Patriot Snacks Real Estate, LLC  Delaware  S-L Distribution Company, Inc. 
 100% S-L Snacks IN, LLC  North Carolina  S-L Snacks National, LLC   100% S-L
Snacks PN, LLC  North Carolina  S-L Snacks National, LLC   100% S-L Snacks FL,
LLC  North Carolina  S-L Snacks National, LLC   100% S-L Snacks MA, LLC  North
Carolina  S-L Snacks National, LLC   100% S-L Snacks PA, LLC  North Carolina 
S-L Snacks National, LLC   100% S-L Snacks AZ, LLC  North Carolina  S-L Snacks
National, LLC   100% S-L Snacks Logistics, LLC  North Carolina  S-L Snacks
National, LLC   100% S-L Snacks OH, LLC  North Carolina  S-L Snacks National,
LLC   100% S-L Snacks TX, LLC  North Carolina  S-L Snacks National, LLC   100%

 



Subsidiary  Jurisdiction  Owner(s)  % Ownership  Snack Factory Holding, Inc. 
Delaware  S-L Snacks National, LLC   100% S-L Snacks EU, LLC  Delaware  S-L
Snacks National, LLC   100% Baptista’s Bakery, Inc.  Wisconsin  S-L Snacks
National, LLC   100% 5C Investments LLC  Wisconsin  S-L Snacks National, LLC 
 100% S-L Snacks NC, LLC  North Carolina  S-L Snacks PN, LLC   100% S-L Snacks
GA, LLC  North Carolina  S-L Snacks PN, LLC   100% SOH Capital, LLC 
Pennsylvania  S-L Snacks PA, LLC   100% Snack Factory, LLC  New Jersey  Snack
Factory Holding, Inc.   100% Princeton Vanguard, LLC  Delaware  Snack Factory
Holding, Inc.   100% Other Foreign Subsidiaries   TFL Liquidating Ltd.  Canada 
Lanhold Investments, Inc.   100%

 



SCHEDULE 8.02

 

PERMITTED LIENS

 

Snyder’s-Lance, Inc.

 

North Carolina Secretary of State

 

1

Debtor: Snyder’s-Lance, Inc.     Secured Party: General Electric Capital
Corporation   File No.: 20110051291C 6/14/2011   Collateral: Leased equipment  
          2       Debtor: Snyder’s-Lance, Inc.     Secured Party: Winthrop
Resources Corporation   File No.: 20120048520F 5/23/2012   Collateral: Leased
equipment             3       Debtor: Snyder’s-Lance, Inc.     Secured Party:
Winthrop Resources Corporation   File No.: 20120090540E 9/26/2012   Collateral:
Leased equipment       nAmendment filed 7/18/2014 to restated description of
leased equipment           4       Debtor: Snyder’s-Lance, Inc.     Secured
Party: General Electric Credit Corporation of Tennessee   File No.: 20130094464E
10/2/2013   Collateral: Leased equipment             5       Debtor:
Snyder’s-Lance, Inc.     Secured Party: General Mills Operations, LLC   File
No.: 20140075053J 8/6/2014   Collateral: Specific equipment             6      
Debtor: Snyder’s-Lance, Inc.     Secured Party: General Electric Capital
Corporation   File No.: 20150003149G 1/12/2015   Collateral: Leased equipment  
 

 



7     Debtor: Snyder’s-Lance, Inc.   Secured Party: Toyota Motor Credit
Corporation   Southeast Industrial Equipment, Inc. File No.: 20150107985K
11/16/2015 Collateral: Toyota equipment        

S-L Snacks MA, LLC

 

North Carolina Secretary of State

 

Debtor: S-L Snacks MA, LLC   Secured Party: Wells Fargo Bank, N.A. File No.:
20140085140G 9/9/2014 Collateral: Leased equipment  

 

S-L Snacks National, LLC

 

North Carolina Secretary of State

 

Debtor: S-L Snacks National, LLC Secured Party: Wisconsin Lift Truck Corp. File
No.: 20150091479K 9/24/2015 Collateral: Specific equipment  

 

MICHAUD DISTRIBUTORS

 

Maine Division of Corporations

 

1     Debtor: Michaud Distributors   Secured Party: Wells Fargo Bank, N.A. File
No.: 2130002154602-26 2/6/2013 Collateral: Specific equipment  

 

2     Debtor: Michaud Distributors   Secured Party: NMHG Financial Services,
Inc. File No.: 2130002163642-90 4/17/2013 Collateral: Leased equipment  

 



3   Debtor: Michaud Distributors Secured Party: NMHG Financial Services, Inc.
File No.: 2130002168264-15 Collateral: Leased equipment

 

GEORGE GREER COMPANY, INC.

 

Rhode Island Secretary of State

 

Debtor: George Greer Co., Inc.   Secured Party: Wells Fargo Bank, N.A. File No.:
201008790670 6/29/2010 Collateral: Specific equipment  

 



SCHEDULE 11.02

 

EURODOLLAR AND DOMESTIC LENDING OFFICES,
ADDRESSES FOR NOTICES

 

SNYDER’S-LANCE, INC.

 

Mr. Rick D. Puckett
Executive Vice President, Chief Financial Officer
and Treasurer
13024 Ballantyne Corporate Place, Suite 900
Charlotte, North Carolina 28277

 

Telephone: (704) 557-8021
Facsimile: (704) 554-5586

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

Bank of America, N.A.
555 California Street, 4th Floor
CA5-705-04-09
San Francisco, CA 94104
Attention: Bridgett J. Manduk

 

Telephone: 415-436-1097
Facsimile: 415-503-5011

Email: bridgett.manduk@baml.com

 

Administrative Agent’s Payment Office:

 

Bank of America, N.A.
One Independence Center
101 N. Tryon Street, 5th Floor

NC1-001-05-46
Charlotte, NC 28255
Attention: Jennifer L. Clark

 

Telephone: 980-388-0017
Facsimile: 704-409-0135
E-mail: jennifer.l.clark@baml.com

 

For Credit To: Corporate Credit Services
Account No.: 1366212250600
ABA No.: 026009593

Reference: Snyder’s-Lance, Inc.

 



BANK OF AMERICA, N.A.,
as an Issuing Lender and as a Lender

 

Bank of America, N.A.
One Independence Center
101 N. Tryon Street, 5th Floor

NC1-001-05-46
Charlotte, NC 28255
Attention: Jennifer L. Clark

 

Telephone: 980-388-0017
Facsimile: 704-409-0135
E-mail: jennifer.l.clark@baml.com

 

Notices (other than borrowing notices and Notices of
Conversion/Continuation):

Bank of America, N.A.
540 W Madison Street
Chicago, IL 60661
Attention: Casey Cosgrove

 

Telephone: 312-828-3092
Facsimile: 312-987-1276

Email: casey.cosgrove@baml.com

 



SCHEDULE 11.06

 

VOTING PARTICIPANTS

 

AGFIRST FARM CREDIT BANK

AMERICAN AGCREDIT, FLCA

FARM CREDIT EAST, ACA

FARM CREDIT WEST, FLCA

NORTHWEST FARM CREDIT SERVICES, FLCA

 



EXHIBIT A

 

FORM OF
NOTICE OF BORROWING

 

Date:           To: Bank of America, N.A., as Administrative Agent under the
Amended and Restated Credit Agreement, dated as of May 30, 2014 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), among
Snyder’s-Lance, Inc., various financial institutions, and Bank of America, N.A.,
as Administrative Agent.

 

Ladies and Gentlemen:

 

The undersigned, Snyder’s-Lance, Inc. (the “Borrower”), refers to the Credit
Agreement (terms defined therein being used herein as therein defined) and
hereby gives you notice irrevocably, pursuant to Section 2.03 of the Credit
Agreement, of the Borrowing of Loans specified below:

 

1. The Business Day of the proposed Borrowing is _________, _______.

 

2. The Borrowing is to be comprised of [Base Rate] [Eurodollar Rate] Loans.

 

3. The aggregate amount of the proposed Borrowing is $________[, which is
comprised of [$[_____] of Revolving Loan Borrowings] [$[_____] of Term Loan
Borrowings (which constitutes the entire amount of the Five-Year Term Loans and
Ten-Year Term Loans under subsections 2.01(b) and 2.01(c) of the Credit
Agreement)]].

 

[4. The duration of the Interest Period for the Eurodollar Rate Loans included
in the Borrowing shall be _________ months.]

 

The Borrower certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed Borrowing, before and after
giving effect thereto and to the application of the proceeds therefrom:

 

(a) the representations and warranties contained in Sections 6.01, 6.02, 6.04,
6.08, 6.13 and 6.20, of the Credit Agreement are accurate and complete in all
material respects (except, if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty is
true and correct in all respects) on and as of such date, as though made on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are accurate and
complete in all material respects (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty is true and correct in all respects) as of such
earlier date; and

 

(b) no Event of Default or Unmatured Event of Default has occurred and is
continuing or will result from such proposed Borrowing.

 



(c) the proposed Borrowing will not cause the Total Revolving Loan Outstandings
to exceed the Aggregate Revolving Loan Commitment.

 

  SNYDER’S-LANCE, INC.           By:          Name:         Title:      

 



EXHIBIT B

 

FORM OF
NOTICE OF CONVERSION/CONTINUATION

 

Date:             To:   Bank of America, N.A., as Administrative Agent under the
Amended and Restated Credit Agreement, dated as of May 30, 2014 (as amended from
time to time, the “Credit Agreement”), among Snyder’s-Lance, Inc., various
financial institutions, and Bank of America, N.A., as Administrative Agent.

 

Ladies and Gentlemen:

 

The undersigned, Snyder’s-Lance, Inc. (the “Borrower”), refers to the Credit
Agreement (terms defined therein being used herein as therein defined) and
hereby gives you notice irrevocably, pursuant to Section 2.04 of the Credit
Agreement, with respect to the [conversion] [continuation] of the Loans
specified herein, that:

 

1. The Conversion/Continuation Date is_________,                .

 

2. The aggregate amount of the Loans to be [converted] [continued] is
$                      , which is comprised of [$[_____] of Revolving Loans]
[$[_____] of Five-Year Term Loans] [$[_____] of Ten-Year Term Loans].

 

3. The Loans are to be [converted into] [continued as] [Eurodollar Rate] [Base
Rate] Loans.

 

[4. The duration of the Interest Period for the Eurodollar Rate Loans included
in the [conversion] [continuation] shall be                    months.]

 

The Borrower certifies that on the date hereof, and on the proposed
Conversion/Continuation Date both before and after giving effect thereto, no
Event of Default or Unmatured Event of Default has occurred and is continuing,
or would result from such proposed [conversion] [continuation].

 



  SNYDER’S-LANCE, INC.               By:            Name:         Title:    

 



EXHIBIT C

 

FORM OF
COMPLIANCE CERTIFICATE

 

To:  

Bank of America, N.A., as Administrative Agent, and the Lenders which are party
to the Credit Agreement referred to below

 

Reference is made to the Amended and Restated Credit Agreement dated as of May
30, 2014 (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”) among Snyder’s-Lance, Inc. (the “Borrower”), various
financial institutions, and Bank of America, N.A., as Administrative Agent.
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

I.   Reports. Enclosed herewith is a copy of the Borrower’s most recent [Form
10-Q/Form 10-K] filed with the SEC, which includes the [annual
audited/quarterly] report of the Borrower as at __________, ____ (the
“Computation Date”). This report fairly presents, in accordance with GAAP
(subject only to normal year-end audit adjustments and absence of footnotes) the
consolidated financial position of the Borrower and its Subsidiaries, as of the
Computation Date and for the period then ended.       II.  

Financial Tests. The Borrower hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement:

 

A. Subsection 8.01(a) Total Debt to EBITDA Ratio

 

(1) Total Indebtedness as of the last day of the Computation Period ending on
the Computation Date:   $             (2) EBITDA for the Computation Period
ending on the Computation Date   $             (3) Ratio of Item (1) to Item
(2):     _._ %           (4) Maximum ratio allowed1:     ________ to 1  

 

B. Subsection 8.01(b) Interest Coverage Ratio

 



 

1See Section 8.01(a) of the Credit Agreement for the applicable ratio; provided,
however, thereafter, at such time as the maximum Total Debt to EBITDA ratio
permitted is 3.50 to 1.0, following a Material Acquisition, the maximum Total
Debt to EBITDA Ratio permitted by Section 8.01(a) of the Credit Agreement shall
be increased by 0.25 for the four consecutive Computation Periods following such
Material Acquisition

 



(1)  EBIT for the Computation Period ending on the Computation Date:   $        
      (2)  Interest Expense for the Computation Period ending on the Computation
Date:   $               (3) Ratio of Item (1) to Item (2):     _._ %          
(4) Minimum ratio allowed:     2.50 to 1  

 

III.

 

Defaults. The Borrower hereby further certifies and warrants to you as of the
date of the filing of the [Form 10-Q/Form 10-K] referred to in clause I that no
Event of Default or Unmatured Event of Default has occurred and is continuing.

 

IV.

Total Net Debt to EBITDA Ratio.

 

  (1) Total Indebtedness as of the last day of the Computation Period ending on
the Computation Date:   $                 (2) Unrestricted cash and unrestricted
Cash Equivalent Investments held by, and undrawn amounts of letters of credit
issued to, the Borrower and its Subsidiaries as of the last day of the
Computation Period ending on the Computation Date:   $                 (3)
EBITDA for the Computation Period ending on the Computation Date   $            
    (3) Ratio of [Item (1) minus Item (2)] to Item (3):     _._ %

 



IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by its duly authorized officer this ____ day of ____________, _____.

 

  SNYDER’S-LANCE, INC.           By:           Title:    

 



EXHIBIT D

 

FORM OF
ASSIGNMENT AND ACCEPTANCE

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without
limitations, the Letters of Credit included in such facilities6) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses

 

2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.     3 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.

 



4 Select as appropriate.     5 Include bracketed language if there are either
multiple Assignors or multiple Assignees.     6 Include all applicable
subfacilities.

 

(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:                                         2. Assignee[s]:        
                                  [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]     3. Borrower:  
Snyder’s-Lance, Inc.               4. Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement             5.
Credit Agreement: Amended and Restated Credit Agreement, dated as of May 30,
2014, among Snyder’s-Lance, Inc., the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent     6. Assigned Interest[s]:

 

          Aggregate       Percentage                 Amount of   Amount of  
Assigned of       Facility         Commitment/Loans   Commitment/Loans  
Commitment/     CUSIP Assigned7   Assignor[s]8   Assignee[s]9   for all
Lenders10   Assigned   Loans11     Number           $   $     %                
             

[7.   Trade Date:      ]12

 



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]           By:           Title:             ASSIGNEE
[NAME OF ASSIGNEE]           By:           Title:          

[Consented to and]13 Accepted:

 

          BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Title:    

 

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Loans,” “Five-Year Term Loans,” “Ten-Year Term Loans” etc.)    
8 List each Assignor, as appropriate.     9 List each Assignee, as appropriate.
    10 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.     11 Set forth, to at
least 9 decimals, as a percentage of the applicable Commitment/ Loans of all
Lenders thereunder.     12 To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.     13

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 



[Consented to:]14

BANK OF AMERICA, N.A., as Issuing Lender

 

By:          Title:            

[LENDER’S NAME], as Issuing Lender

 

By:          Title:            

SNYDER’S-LANCE, INC.       By:        Title:  

    14 To be added only if the consent of the Borrower and/or other parties
(e.g. an Issuing Lender) is required by the terms of the Credit Agreement.

 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF MAY 30, 2014
WITH SNYDER’S-LANCE, INC.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not

 



taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.

 



EXHIBIT E-1

 

FORM OF REVOLVING LOAN NOTE
PROMISSORY NOTE

 

US$_______________ __________, ______

 

FOR VALUE RECEIVED, the undersigned, SNYDER’S-LANCE, INC. (the “Borrower”),
hereby promises to pay to the order of ____________ or its registered assigns
(the “Lender”) the principal sum of ________________ Dollars ($____________) or,
if less, the aggregate unpaid principal amount of the Revolving Loans made by
the Lender to the Borrower pursuant to the Amended and Restated Credit
Agreement, dated as of May 30, 2014 (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, various
financial institutions, and Bank of America, N.A., as Administrative Agent, on
the dates and in the amounts provided in the Credit Agreement. The Borrower
further promises to pay interest on the unpaid principal amount of the Revolving
Loans evidenced hereby from time to time at the rates, on the dates, and
otherwise as provided in the Credit Agreement.

 

The Lender is authorized to endorse the amount and the date on which each
Revolving Loan is made and each payment of principal with respect thereto on the
schedules annexed hereto and made a part hereof, or on continuations thereof
which shall be attached hereto and made a part hereof; provided that any failure
to endorse such information on such schedule or continuation thereof shall not
in any manner affect any obligation of the Borrower under the Credit Agreement
and this Promissory Note (this “Note”).

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, which Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.

 

Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein. This Note shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
North Carolina without regard to the conflicts or choice of law principles
thereof.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the day and year first above written.

 

  SNYDER’S-LANCE, INC.       By:        Name:       Title:  

 



Schedule A to REVOLVING LOAN Note

 

BASE RATE LOANS AND REPAYMENTS OF
BASE RATE LOANS

 

    (2)   (3)         Amount of   Amount of   (4) (1)   Base   Base Rate  
Notation Date   Rate Loan   Loan Repaid   Made By                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                     

 



Schedule B to REVOLVING LOAN Note

 

EURODOLLAR RATE LOANS AND REPAYMENTS
OF EURODOLLAR RATE LOANS

 

        (3)   (4)         (2)   Interest   Amount of         Amount of   Period
for   Eurodollar   (5) (1)   Eurodollar   Eurodollar   Rate   Notation Date  
Rate Loan   Rate Loan   Loan Repaid   Made By                                  
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                     

 



EXHIBIT E-2

 

FORM OF Five-Year Term LOAN NOTE
PROMISSORY NOTE

 

US$_______________ __________, ______

 

FOR VALUE RECEIVED, the undersigned, SNYDER’S-LANCE, INC. (the “Borrower”),
hereby promises to pay to the order of ____________ or its registered assigns
(the “Lender”) the principal sum of ________________ Dollars ($____________) or,
if less, the aggregate unpaid principal amount of the Five-Year Term Loans made
by the Lender to the Borrower pursuant to the Amended and Restated Credit
Agreement, dated as of May 30, 2014 (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, various
financial institutions, and Bank of America, N.A., as Administrative Agent, on
the dates and in the amounts provided in the Credit Agreement. The Borrower
further promises to pay interest on the unpaid principal amount of the Five-Year
Term Loans evidenced hereby from time to time at the rates, on the dates, and
otherwise as provided in the Credit Agreement.

 

The Lender is authorized to endorse the amount and the date on which each
Five-Year Term Loan is made and each payment of principal with respect thereto
on the schedules annexed hereto and made a part hereof, or on continuations
thereof which shall be attached hereto and made a part hereof; provided that any
failure to endorse such information on such schedule or continuation thereof
shall not in any manner affect any obligation of the Borrower under the Credit
Agreement and this Promissory Note (this “Note”).

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, which Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.

 

Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein. This Note shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
North Carolina without regard to the conflicts or choice of law principles
thereof.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the day and year first above written.

 

  SNYDER’S-LANCE, INC.       By:        Name:       Title:  

 



Schedule A to Five-Year Term LOAN Note

 

BASE RATE LOANS AND REPAYMENTS OF
BASE RATE LOANS

 

    (2)   (3)         Amount of   Amount of   (4) (1)   Base   Base Rate  
Notation Date   Rate Loan   Loan Repaid   Made By                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                     

 



Schedule B to Five-Year Term LOAN Note

 

EURODOLLAR RATE LOANS AND REPAYMENTS
OF EURODOLLAR RATE LOANS

 

        (3)   (4)         (2)   Interest   Amount of         Amount of   Period
for   Eurodollar   (5) (1)   Eurodollar   Eurodollar   Rate   Notation Date  
Rate Loan   Rate Loan   Loan Repaid   Made By                                  
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                     

 



EXHIBIT E-3

 

FORM OF Ten-Year Term LOAN NOTE
PROMISSORY NOTE

 

US$_______________ __________, ______

 

FOR VALUE RECEIVED, the undersigned, SNYDER’S-LANCE, INC. (the “Borrower”),
hereby promises to pay to the order of ____________ or its registered assigns
(the “Lender”) the principal sum of ________________ Dollars ($____________) or,
if less, the aggregate unpaid principal amount of the Ten-Year Term Loans made
by the Lender to the Borrower pursuant to the Amended and Restated Credit
Agreement, dated as of May 30, 2014 (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, various
financial institutions, and Bank of America, N.A., as Administrative Agent, on
the dates and in the amounts provided in the Credit Agreement. The Borrower
further promises to pay interest on the unpaid principal amount of the Ten-Year
Term Loans evidenced hereby from time to time at the rates, on the dates, and
otherwise as provided in the Credit Agreement.

 

The Lender is authorized to endorse the amount and the date on which each
Ten-Year Term Loan is made and each payment of principal with respect thereto on
the schedules annexed hereto and made a part hereof, or on continuations thereof
which shall be attached hereto and made a part hereof; provided that any failure
to endorse such information on such schedule or continuation thereof shall not
in any manner affect any obligation of the Borrower under the Credit Agreement
and this Promissory Note (this “Note”).

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, which Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.

 

Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein. This Note shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
North Carolina without regard to the conflicts or choice of law principles
thereof.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the day and year first above written.

 

  SNYDER’S-LANCE, INC.       By:        Name:       Title:  

 



Schedule A to Ten-Year Term LOAN Note

 

BASE RATE LOANS AND REPAYMENTS OF
BASE RATE LOANS

 

    (2)   (3)         Amount of   Amount of   (4) (1)   Base   Base Rate  
Notation Date   Rate Loan   Loan Repaid   Made By                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                     

 



Schedule B to Ten-Year Term LOAN Note

 

EURODOLLAR RATE LOANS AND REPAYMENTS
OF EURODOLLAR RATE LOANS

 

        (3)   (4)         (2)   Interest   Amount of         Amount of   Period
for   Eurodollar   (5) (1)   Eurodollar   Eurodollar   Rate   Notation Date  
Rate Loan   Rate Loan   Loan Repaid   Made By                                  
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                     

 



Exhibit F

 

Form of GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT dated as of _______________, 20__ (this “Guaranty
Agreement”), is being entered into among EACH OF THE UNDERSIGNED AND EACH OTHER
PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A GUARANTY JOINDER
AGREEMENT (each a “Guarantor” and collectively the “Guarantors”) and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for each of the Guaranteed Parties (as defined below). All capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement.

 

RECITALS:

 

A. Pursuant to an Amended and Restated Credit Agreement dated as of May 30, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Snyder’s-Lance, Inc., a North Carolina corporation
(the “Borrower”), the Administrative Agent, and the lenders now or hereafter
party thereto (the “Lenders”), the Lenders have agreed to provide to the
Borrower a revolving credit facility, a five-year term loan facility and a
ten-year term loan facility.

 

B. It is a condition precedent to the Guaranteed Parties’ obligations to make
and maintain such extensions of credit that the Guarantors shall have executed
and delivered this Guaranty Agreement to the Administrative Agent.

 

C. Each Guarantor is, directly or indirectly, a wholly owned Domestic Subsidiary
of the Borrower and will materially benefit from such extensions of credit. The
credit extended under the Credit Agreement will enhance the overall financial
strength and stability of the Borrower’s consolidated group of companies,
including the Guarantors.

 

In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, the parties hereto agree as
follows:

 

1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Guaranteed Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Guaranteed Parties” means, collectively, the Administrative Agent,
the Lenders, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to the Credit Agreement. “Guaranteed
Liabilities” means: (a) the Borrower’s prompt payment in full, when due or
declared due and at all such times, of all Obligations and all other amounts
pursuant to the terms of the Credit Agreement, the Notes, and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from the Borrower to any one or more of the Guaranteed Parties,
including principal, interest, premiums and fees (including all fees and
expenses of counsel (collectively, “Attorneys’ Costs”)); and (b) each Loan
Party’s prompt, full and faithful

 



performance, observance and discharge of each and every agreement, undertaking,
covenant and provision to be performed, observed or discharged by such Loan
Party under the Credit Agreement, the Notes and all other Loan Documents. The
Guarantors’ obligations to the Guaranteed Parties under this Guaranty Agreement
are hereinafter collectively referred to as the “Guarantors’ Obligations” and,
with respect to each Guarantor individually, the “Guarantor’s Obligations”.
Notwithstanding the foregoing, the liability of each Guarantor individually with
respect to its Guarantor’s Obligations shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any applicable state law.

 

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.

 

2. Payment. If the Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Guarantors will, upon
demand thereof by the Administrative Agent, (i) fully pay to the Administrative
Agent, for the benefit of the Guaranteed Parties, subject to any restriction on
each Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to
all the Guaranteed Liabilities then due and owing or declared or deemed to be
due and owing, including for this purpose, in the event of any Event of Default
under Sections 9.01(f) and (g) of the Credit Agreement (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party under any Debtor Relief Laws), the entire outstanding or
accrued amount of all Obligations or (ii) perform such Guaranteed Liabilities,
as applicable. For purposes of this Section 2, the Guarantors acknowledge and
agree that “Guaranteed Liabilities” shall be deemed to include any amount
(whether principal, interest, premium, fees) which would have been accelerated
in accordance with Section 9.02 of the Credit Agreement but for the fact that
such acceleration could be unenforceable or not allowable under any Debtor
Relief Law.

 

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Loan Documents to which
it is a party by reason of:

 

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

4



(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;

 

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

 

(e) any dissolution of the Borrower, any Guarantor, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of the
Borrower, any Guarantor, any other Loan Party or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of the Borrower, any Guarantor or any other Loan Party or any other party
to a Related Agreement;

 

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

 

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty or any
other Loan Document now or hereafter in effect);

 

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

 

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor or any other Loan Party) which might in any manner or to any
extent vary the risks of such Loan Party, or might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’

5



Obligations, whether arising under North Carolina General Statutes Sections 26-7
and 26-9 or otherwise.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance as
herein provided.

 

4. Currency and Funds of Payment. All Guarantors’ Obligations for payment will
be paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Guaranteed Party with respect thereto as against the Borrower or any
other Loan Party, or cause or permit to be invoked any alteration in the time,
amount or manner of payment by the Borrower or any other Loan Party of any or
all of the Guaranteed Liabilities. If any claim arising under or related to this
Guaranty Agreement is reduced to judgment denominated in a currency (the
“Judgment Currency”) other than the currencies in which the Guaranteed
Liabilities are denominated or the currencies payable hereunder (collectively
the “Obligations Currency”), the judgment shall be for the equivalent in the
Judgment Currency of the amount of the claim denominated in the Obligations
Currency included in the judgment, determined as of the date of judgment. The
equivalent of any Obligations Currency amount in any Judgment Currency shall be
calculated at the spot rate for the purchase of the Obligations Currency with
the Judgment Currency quoted by the Administrative Agent in the place of the
Administrative Agent’s choice at or about 8:00 a.m. on the date for
determination specified above. Each Guarantor shall indemnify the Administrative
Agent and each Guaranteed Party and hold the Administrative Agent and each
Guaranteed Party harmless from and against all loss or damage resulting from any
change in exchange rates between the date any claim is reduced to judgment and
the date of payment thereof by such Guarantor or any failure of the amount of
any such judgment to be calculated as provided in this paragraph.

 

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Guarantors’ Obligations shall immediately be and become due and payable.

 

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (a) of the Borrower, to the payment in full of the Guaranteed
Liabilities, (b) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(c) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Guaranteed
Party and arising under the Loan Documents. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the

6



benefit of the Guaranteed Parties on account of the Guaranteed Liabilities, the
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Guarantor as agent
and bailee of the Guaranteed Parties separate and apart from all other funds,
property and accounts of such Guarantor.

 

7. Suits. Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Guaranteed Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to such Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against any one or more or all of the
Guarantors. At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought hereon by the Administrative Agent against
any one or more or all of the Guarantors, whether or not suit has been commenced
against the Borrower, any other Guarantor, or any other Person and whether or
not the Guaranteed Parties have taken or failed to take any other action to
collect all or any portion of the Guaranteed Liabilities or have taken or failed
to take any actions against any collateral securing payment or performance of
all or any portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

 

8. Set-Off and Waiver. Each Guarantor waives any right to assert against any
Guaranteed Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or any other Loan Party or any or all of the Guaranteed Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor. Each Guarantor agrees that each
Guaranteed Party shall have a lien for all the Guarantor’s Obligations upon all
deposits or deposit accounts, of any kind, or any interest in any deposits or
deposit accounts, now or hereafter pledged, mortgaged, transferred or assigned
to such Guaranteed Party or otherwise in the possession or control of such
Guaranteed Party for any purpose (other than solely for safekeeping) for the
account or benefit of such Guarantor, including any balance of any deposit
account or of any credit of such Guarantor with the Guaranteed Party, whether
now existing or hereafter established, and hereby authorizes each Guaranteed
Party from and after the occurrence of an Event of Default at any time or times
with or without prior notice to apply such balances or any part thereof to such
of the Guarantor’s Obligations to the Guaranteed Parties then due and in such
amounts as provided for in the Credit Agreement or otherwise as they may elect.
For the purposes of this Section 8, all remittances and property shall be deemed
to be in the possession of a Guaranteed Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.

 

9. Waiver of Notice; Subrogation.

 

(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement; (ii)
the Lenders’ heretofore, now or from time to time hereafter making Loans and
otherwise loaning monies or giving or extending credit to or for the benefit of
the Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving

7



rise to Guaranteed Liabilities, whether pursuant to the Credit Agreement or the
Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Guaranteed Party may heretofore, now or
at any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Guaranteed Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

 

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantor’s Obligations under this Guaranty Agreement may be enforced by
the Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by the Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

 

(c) Each Guarantor further agrees that with respect to this Guaranty Agreement,
such Guarantor shall not exercise any of its rights of subrogation,
reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until repayment in full of all of the Guarantors’
Obligations and the termination of this Guaranty Agreement in accordance with
Section 21 hereof. If an amount shall be paid to any Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 21 hereof, such amount shall be held
in trust for the benefit of the Guaranteed Parties and shall forthwith be paid
to the Administrative Agent, for the benefit of the Guaranteed Parties, to be
credited and applied upon the Guarantors’ Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or otherwise as
the Guaranteed Parties may elect.

 

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof. Any claim or claims that
the Guaranteed Parties may at any

8



time hereafter have against a Guarantor under this Guaranty Agreement may be
asserted by the Administrative Agent on behalf of the Guaranteed Parties by
written notice directed to such Guarantor in accordance with Section 23 hereof.

 

11. Representations and Warranties. Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Guaranteed Parties, that (a) it
is duly authorized to execute and deliver this Guaranty Agreement (or the
Guaranty Joinder Agreement to which it is a party, as applicable), and to
perform its obligations under this Guaranty Agreement; (b) this Guaranty
Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) has been duly executed and delivered on behalf of such Guarantor by
its duly authorized representatives; (c) this Guaranty Agreement (and any
Guaranty Joinder Agreement to which such Guarantor is a party) is legal, valid,
binding and enforceable against such Guarantor in accordance with its terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and (d) such
Guarantor’s execution, delivery and performance of this Guaranty Agreement (and
any Guaranty Joinder Agreement to which such Guarantor is a party) do not
violate or constitute a breach of (i) any of its Organization Documents, (ii)
any agreement or instrument to which such Guarantor is a party, or (iii) any Law
to which it or its properties or operations is subject.

 

12. Expenses and Indemnity. Each Guarantor agrees to be jointly and severally
liable for the payment of all reasonable fees and expenses, including Attorney
Costs, incurred by any Guaranteed Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought. Without limitation of
any other obligations of any Guarantor or remedies of the Administrative Agent
or any Guaranteed Party under this Guaranty Agreement, each Guarantor shall, to
the fullest extent permitted by Law, indemnify, defend and save and hold
harmless the Administrative Agent and each Guaranteed Party from and against,
and shall pay on demand, any and all damages, losses, liabilities and expenses
(including Attorney Costs) that may be suffered or incurred by the
Administrative Agent or such Guaranteed Party in connection with or as a result
of any failure of any Guaranteed Liabilities to be the legal, valid and binding
obligations of the Borrower or any applicable Loan Party enforceable against the
Borrower or such applicable Loan Party in accordance with their terms. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guarantors’ Obligations and termination of this Guaranty Agreement.

 

13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

 

14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Guaranteed Parties, as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an

9



interest and is irrevocable; provided, that the Administrative Agent shall have
and may exercise rights under this power of attorney only upon the occurrence
and during the continuance of an Event of Default.

 

15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Guaranteed Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Guaranteed Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Guaranty
Joinder Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Borrower and the other
Loan Parties, such Persons’ financial condition and affairs, the Other
Information, and such other matters as it deems material in deciding to provide
this Guaranty Agreement (and any Guaranty Joinder Agreement) and is fully aware
of the same; and (e) such Guarantor has not depended or relied on any Guaranteed
Party or its or their employees, directors, agents or other representatives or
Affiliates, for any information whatsoever concerning the Borrower or the
Borrower’s financial condition and affairs or any other matters material to such
Guarantor’s decision to provide this Guaranty Agreement (and any Guaranty
Joinder Agreement), or for any counseling, guidance, or special consideration or
any promise therefor with respect to such decision. Each Guarantor agrees that
no Guaranteed Party has any duty or responsibility whatsoever, now or in the
future, to provide to such Guarantor any information concerning the Borrower or
any other Loan Party or such Persons’ financial condition and affairs, or any
Other Information, other than as expressly provided herein, and that, if such
Guarantor receives any such information from any Guaranteed Party or its or
their employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

 

16. Rules of Interpretation. The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Guaranty Agreement and
each Guaranty Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.

 

17. Entire Agreement. This Guaranty Agreement and each Guaranty Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements,

10



commitments or conditions, express or implied, oral or written, except as herein
contained. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.
Except as provided in Section 21, neither this Guaranty Agreement nor any
Guaranty Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Credit Agreement.

 

18. Binding Agreement; Assignment. This Guaranty Agreement, each Guaranty
Joinder Agreement and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective heirs, legal representatives, successors and
assigns; provided, however, that no Guarantor shall be permitted to assign any
of its rights, powers, duties or obligations under this Guaranty Agreement, any
Guaranty Joinder Agreement or any other interest herein or therein except as
expressly permitted herein or in the Credit Agreement. Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article X thereof (concerning the
Administrative Agent) and Section 11.06 thereof concerning assignments and
participations. All references herein to the Administrative Agent shall include
any successor thereof.

 

19. Severability. If any provision of this Guaranty Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

20. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 20, the provisions of Section 11.11 of the
Credit Agreement shall be applicable to this Guaranty Agreement.

 

21. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Guaranty Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall terminate on the later of the Five-Year Term Loan Facility Termination
Date, Revolving Credit Facility Termination Date and the Ten-Year Term Loan
Facility Termination Date.

11



22. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.

 

23. Notices. Any notice required or permitted hereunder or under any Guaranty
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Borrower indicated in Schedule 11.02 of the Credit Agreement and
(b) with respect to the Administrative Agent or any other Guaranteed Party, at
the Administrative Agent’s address indicated in Schedule 11.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 11.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

 

24. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.

 

25. Governing Law; Jurisdiction; Etc.

 

(a) THIS GUARANTY AGREEMENT AND EACH GUARANTY JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR
ANY GUARANTY JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN

12



ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY AGREEMENT OR ANY
GUARANTY JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT AGAINST
ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS GUARANTY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

26. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

[Signature page follows.]

13



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

  GUARANTORS:               By:       Name:     Title:         ADMINISTRATIVE
AGENT:       BANK OF AMERICA, N.A., as Administrative Agent       By:      
Name:     Title:  

 



EXHIBIT A

 

Form of Guaranty Joinder Agreement

 

GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER AGREEMENT dated as of _____________, 20__ (this “Guaranty
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Guarantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Guaranteed Parties (as defined in the Guaranty Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings provided
therefor in such Guaranty Agreement).

 

RECITALS:

 

A. Snyder’s-Lance, Inc., a North Carolina corporation (the “Borrower”), the
lenders party thereto and the Administrative Agent are party to an Amended and
Restated Credit Agreement dated as of May 30, 2014 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”).

 

B. Certain Subsidiaries of the Borrower are party to a Guaranty Agreement dated
as of December 16, 2015 (as in effect on the date hereof, the “Guaranty
Agreement”).

 

C. The Joining Guarantor is a Subsidiary of the Borrower and is required by the
terms of the Credit Agreement to be joined as a party to the Guaranty Agreement
as a Guarantor (as defined in the Guaranty Agreement).

 

D. The Joining Guarantor will materially benefit directly and indirectly from
the making and maintenance of the extensions of credit made from time to time
under the Credit Agreement.

 

In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, the Joining Guarantor hereby
agrees as follows:

 

1. Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty Agreement as a Guarantor and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which each Guarantor is subject thereunder. Without
limiting the generality of the foregoing, the Joining Guarantor hereby jointly
and severally, unconditionally, absolutely, continually and irrevocably
guarantees to the Administrative Agent for the benefit of the Guaranteed Parties
the payment and performance in full of the Guaranteed Liabilities on the terms
and conditions set forth in the Guaranty Agreement, which terms and conditions
are incorporated herein by reference.

 

2. Affirmations. The Joining Guarantor hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the waivers,

 



representations, warranties, acknowledgements and certifications applicable to
any Guarantor contained in the Guaranty Agreement.

 

3. Severability. If any provision of this Guaranty Joinder Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4. Counterparts. This Guaranty Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Guarantor. Without limiting the foregoing provisions of this Section
4, the provisions of Section 11.11 of the Credit Agreement shall be applicable
to this Guaranty Joinder Agreement.

 

5. Delivery. The Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents made and maintained, in reliance on this
Guaranty Joinder Agreement and the Joining Guarantor’s joinder as a party to the
Guaranty Agreement as herein provided.

 

6. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 25 and 26 of the Guaranty Agreement are hereby incorporated by
reference as if fully set forth herein.

 

[Signature page follows.]

 



IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

 

  JOINING GUARANTOR:               By:       Name:     Title:  

 



EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

_______________, 20__

 

This Solvency Certificate is delivered pursuant to Section 3.02(a)(v) of
Amendment No. 3 to Amended and Restated Credit Agreement dated as December 16,
2015 (“Amendment No. 3”), among Snyder’s-Lance, Inc. (the “Borrower”), various
financial institutions, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in Amendment No. 3 or in the Amended and
Restated Credit Agreement dated as of May 30, 2014 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, various financial institutions, and Bank of America, N.A., as
Administrative Agent.

 

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

 

1. I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Sections 6.11 and 7.01 of the Credit Agreement and such documents
and made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

 

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.

 



This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

 

[Remainder of Page Intentionally Left Blank]

 



IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

  SNYDER’S- LANCE, INC.       By:        Name:      Title: Chief Financial
Officer

 

SOLVENCY CERTIFICATE
Signature Page

 